

EXECUTION VERSION
EXHIBIT 10.1

                                                                                                                                        


--------------------------------------------------------------------------------

DEAL CUSIP: 00737RAA8
REVOLVER CUSIP: 00737RAB6
TERM B CUSIP: 00737RAC4




 


 
CREDIT AGREEMENT
 
dated as of April 13, 2018
among
ADTALEM GLOBAL EDUCATION INC.
 
and
CERTAIN SUBSIDIARIES OF ADTALEM GLOBAL EDUCATION INC.
IDENTIFIED HEREIN

as the Borrowers,
 
BANK  OF AMERICA, N.A.,
 
as Administrative Agent, Swingline Lender and
 
L/C Issuer,
 


The Other Lenders Party Hereto
 



--------------------------------------------------------------------------------



 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF MONTREAL,
FIFTH THIRD BANK
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

BANK OF MONTREAL, FIFTH THIRD BANK,
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
 
THE  NORTHERN TRUST COMPANY,
as Documentation Agent
 



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


     
PAGE
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 1
   
1.1
 
Defined Terms
 1
1.2
 
Other Interpretive Provisions
 33
1.3
 
Accounting Terms
 34
1.4
 
Rounding
 34
1.5
 
References to Agreements and Laws
 34
1.6
 
Times of Day
 34
1.7
 
Exchange Rates; Currency Equivalents
 34
1.8
 
Additional Alternative Currencies
 35
1.9
 
Change of Currency
 36
1.10
 
Letter of Credit Amounts
 36
1.11
 
Limited Condition Acquisition
 37
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 37
   
2.1
 
Revolving Loans and Term Loans
 38
2.2
 
Borrowings, Conversions and Continuations
 38
2.3
 
Letters of Credit
 40
2.4
 
Swingline Loans
 49
2.5
 
Prepayments
 52
2.6
 
Termination or Reduction of Commitments
 55
2.7
 
Repayment of Loans
 56
2.8
 
Interest
 56
2.9
 
Fees
 56
2.10
 
Computation of Interest and Fees
 57
2.11
 
Evidence of Debt
 57
2.12
 
Payments Generally; Administrative Agent’s Clawback
 58
2.13
 
Sharing of Payments
 59
2.14
 
Incremental Facilities
 60
2.15
 
Cash Collateral
 63
2.16
 
Defaulting Lenders
 64
2.17
 
Designated Borrowers
 66
2.18
 
Refinancing Loans
 67
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 68
   
3.1
 
Taxes
 69
3.2
 
Illegality
 72
3.3
 
Inability to Determine Rates
 73
3.4
 
Increased Costs; Reserves on Eurocurrency Rate Loans
 74
3.5
 
Compensation for Losses
 76
3.6
 
Mitigation Obligations; Replacement of Lenders
 76
3.7
 
Successor LIBOR
 77
3.8
 
Survival
 78
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 78
   
4.1
 
Conditions of Initial Credit Extension
 78
4.2
 
Conditions to all Credit Extensions
 80

 
i

--------------------------------------------------------------------------------

 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
80    
5.1
 
Existence, Qualification and Power; Compliance with Laws
 81
5.2
 
Authorization; No Contravention
 81
5.3
 
Governmental Authorization; Other Consents
 81
5.4
 
Binding Effect
 81
5.5
 
Financial Statements; No Material Adverse Effect
 81
5.6
 
Litigation
 82
5.7
 
No Default
 82
5.8
 
Ownership of Property; Liens
 82
5.9
 
Environmental Compliance
 82
5.10
 
Insurance
 82
5.11
 
Taxes
 83
5.12
 
ERISA Compliance
 83
5.13
 
Subsidiaries
 83
5.14
 
Margin Regulations; Investment Company Act
 83
5.15
 
OFAC; Anti-Corruption Laws
 84
5.16
 
Disclosure
 84
5.17
 
Compliance with Laws
 84
5.18
 
Intellectual Property; Licenses, Etc
 85
5.19
 
Guaranties
 85
5.20
 
Collateral Documents
 85
5.21
 
Solvency
 85
5.22
 
EEA Financial Institution
85
       
ARTICLE VI. AFFIRMATIVE COVENANTS
 86
   
6.1
 
Financial Statements
 86
6.2
 
Certificates; Other Information
 86
6.3
 
Notices
 88
6.4
 
Payment of Obligations
 88
6.5
 
Preservation of Existence, Etc
 88
6.6
 
Maintenance of Properties
 89
6.7
 
Maintenance of Insurance
89
6.8
 
Compliance with Laws
 89
6.9
 
Books and Records
 89
6.10
 
Inspection Rights
 89
6.11
 
Use of Proceeds
 90
6.12
 
Additional Guarantors
 90
6.13
 
Pledged Assets
 91
6.14
 
Anti-Corruption Laws
 92
       
ARTICLE VII. NEGATIVE COVENANTS
 92
   
7.1
 
Liens
 92
7.2
 
Investments
 94
7.3
 
Indebtedness
 94
7.4
 
Fundamental Changes
 96
7.5
 
Dispositions
 96
7.6
 
Restricted Payments
 97
7.7
 
Change in Nature of Business
 97
7.8
 
Transactions with Affiliates
 97
7.9
 
Burdensome Agreements
 97

 
ii

--------------------------------------------------------------------------------

 
7.10
 
Use of Proceeds
 98
7.11
 
Sanctions
 99
7.12
 
Sale and Leaseback
 99
7.13
 
ERISA
 99
7.14
 
Anti-Corruption Laws
 99
7.15
 
Financial Covenants
 99
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
 100
   
8.1
 
Events of Default
 100
8.2
 
Remedies Upon Event of Default
 102
8.3
 
Application of Funds
 103
       
ARTICLE IX. ADMINISTRATIVE AGENT
 104
   
9.1
 
Appointment and Authority
 104
9.2
 
Rights as a Lender
 105
9.3
 
Exculpatory Provisions
 105
9.4
 
Reliance by Administrative Agent
 106
9.5
 
Delegation of Duties
 107
9.6
 
Resignation of Administrative Agent
 107
9.7
 
Non-Reliance on Administrative Agent and Other Lenders
 108
9.8
 
No Other Duties; Etc
 108
9.9
 
Administrative Agent May File Proofs of Claim; Credit Bidding
109
9.10
 
Collateral and Guaranty Matters
 110
9.11
 
Specified Cash Management Agreements and Specified Swap Contracts
 111
9.12
 
ERISA Matters
 111
       
ARTICLE X. CONTINUING GUARANTY
 113
   
10.1
 
Guaranty
 113
10.2
 
No Termination
 113
10.3
 
Waiver of Notices
 113
10.4
 
Subrogation
 113
10.5
 
Waiver of Suretyship Defenses
 114
10.6
 
Exhaustion of Other Remedies Not Required
 114
10.7
 
Reinstatement
 114
10.8
 
Subordination
 114
10.9
 
Stay of Acceleration
 115
10.10
 
Condition of Designated Borrowers
 115
       
ARTICLE XI. MISCELLANEOUS
 115
   
11.1
 
Amendments, Etc
 115
11.2
 
Notices; Effectiveness; Electronic Communication
 119
11.3
 
No Waiver; Cumulative Remedies; Enforcement
 121
11.4
 
Expenses; Indemnity; and Damage Waiver
 122
11.5
 
Payments Set Aside
 124
11.6
 
Successors and Assigns
 124
11.7
 
Confidentiality
 129
11.8
 
Set-off
 130
11.9
 
Interest Rate Limitation
 131
11.10
 
Counterparts
 131
11.11
 
Integration
 131
11.12
 
Survival of Representations and Warranties
 131

 
iii

--------------------------------------------------------------------------------

 
11.13
 
Severability
131
11.14
 
[Reserved]
 132
11.15
 
Replacement of Lenders
132
11.16
 
Governing Law
133
11.17
 
Service of Process on the Designated Borrowers
 134
11.18
 
Waiver of Right to Trial by Jury
 134
11.19
 
Judgment Currency
 135
11.20
 
Obligations of Adtalem
 135
11.21
 
Authorization of Collateral Documents
 135
11.22
 
USA PATRIOT Act Notice
 135
11.23
 
No Advisory or Fiduciary Responsibility
 135
11.24
 
Electronic Execution of Assignments and Certain Other Documents
 136
11.25
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 136
       
ARTICLE XII. COLLECTION ALLOCATION MECHANISM
 137
   
12.1
 
Implementation of CAM
 137
12.2
 
Letters of Credit
 137
12.3
 
Provisions Solely to Effect Intercreditor Relationships
 139
12.4
 
Application of this Article
 139

 
iv

--------------------------------------------------------------------------------

SCHEDULES
     
1.1A
 
Existing Letters of Credit
 
2.1
 
Commitments and Pro Rata Shares
 
5.13
 
Subsidiaries and Other Equity Investments
 
5.18
 
IP Rights
 
7.1
 
Existing Liens
 
7.3
 
Existing Indebtedness
 
11.2
 
Administrative Agent’s Office, Certain Addresses for Notices
         
EXHIBITS
  Form of          
A
 
Loan Notice
 
B
 
Swingline Loan Notice
 
C-1
 
Adtalem Note
 
C-2
 
Designated Borrower Note
 
D
 
Compliance Certificate
 
E
 
Assignment and Assumption
 
F-1
 
U.S. Subsidiary Guaranty
 
F-2
 
Offshore Guaranty
 
G
 
Security Agreement
 
H
 
Administrative Questionnaire
 
I
 
Designated Borrower Request
 
J
 
Designated Borrower Joinder Agreement
 
K
 
Secured Party Designation Notice
 
L
 
Notice of Loan Prepayment
 

v

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 


This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 13, 2018,
among Adtalem Global Education Inc., a Delaware corporation (“Adtalem”), certain
Subsidiaries of Adtalem party hereto pursuant to Section 2.17 (each a
“Designated Borrower” and together with Adtalem, each a “Borrower” and
collectively the “Borrowers”), each Lender from time to time party hereto and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.
 
Adtalem has requested that the Lenders provide a senior credit facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I. DEFINITIONS AND
 
ACCOUNTING TERMS
 

1.1
Defined Terms.

 
“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution that meets the Accrediting Body’s
standards and requirements.
 
“Accrediting Body” means any entity or organization which engages in granting or
withholding Accreditation or similar approval for private post-secondary schools
and educational programs, in accordance with standards relating to the
performance, operation, financial condition and/or educational quality of such
schools and programs, including, without limitation, the Accrediting Commission
for Career Schools and Colleges of Technology.
 
“Acquired Entity” means any Person or assets, as the case may be, acquired
through an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary before giving effect to such merger or
consolidation, provided that Adtalem or the Subsidiary is the surviving entity).
 
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative  Agent.
 
“Adtalem Guaranty” means the guaranty of Adtalem pursuant to Article X.

--------------------------------------------------------------------------------

 
“Adtalem Note” means a promissory note made by Adtalem in favor of a Lender,
substantially in the form of Exhibit C-1.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.      The initial amount of the Aggregate Revolving
Commitments in effect on the Closing Date is
$300,000,000.

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.8; provided that for each Alternative Currency,
such requested currency is an Eligible Currency.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurocurrency Rate or Base Rate floor or otherwise, in each case, incurred or
payable by the Borrowers generally to all lenders of such Indebtedness; provided
that original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any lenders) not paid generally to all lenders of such Indebtedness.
 
“Applicable Rate” means (a) with respect to the Term B Loan, 3.00% per annum in
the case of Eurocurrency Rate Loans and 2.00% per annum in the case of Base Rate
Loans, and (b) with respect to Revolving Loans, Swingline Loans, Letter of
Credit Fees and the commitment fee payable pursuant to Section 2.9(a), the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the 
Administrative  Agent  pursuant  to  Section 6.2(b):
 
Applicable Rate
 
Pricing Level
 
Consolidated Leverage Ratio
 
 
Commitment Fee
Eurocurrency Rate Loans and Letters of Credit
 
Base Rate Loans
1
≥ 2.00:1
0.45%
2.75%
1.75%
2
≥ 1.00:1 but < 2.00:1
0.40%
2.25%
1.25%

2

--------------------------------------------------------------------------------

3
< 1.00:1
0.35%
1.75%
0.75%

 
 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Revolving Lenders, Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered in accordance with Section 6.2(b), whereupon
the Applicable Rate shall be adjusted based upon the calculation of the
Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance  Certificate  is  delivered pursuant
to Section 6.2(b) for the fiscal quarter ending June 30, 2018 shall be
determined based upon Pricing Level 2.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
 
“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital  lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Adtalem and its Subsidiaries for the fiscal year ended June 30, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Adtalem and its Subsidiaries, including
the notes thereto.
 
“Australian Dollar” means the lawful currency of Australia.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.3(b)(iii).
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.6, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.2.
3

--------------------------------------------------------------------------------

 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank of America” means Bank of America, N.A. and its  successors.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et. seq.).
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time  to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement. 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars and shall only be advanced to
Borrowers maintaining a Dollar denominated deposit account in the United States.
 
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” means Adtalem or the applicable Designated Borrower, as the context
may   require.
 
“Borrower Materials” has the meaning specified in Section 6.2.   “Borrowers” has
the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency, and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of  the Lenders pursuant to Section 2.1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and: (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market; (b) if such day relates to any interest rate
4

--------------------------------------------------------------------------------

 
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in  a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
 
“CAM” shall mean the mechanism for the allocation and exchange of interests in
the revolving loan and term loan facilities under this Agreement and collections
thereunder established under Article XII.
 
“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 12.1.
 
“CAM Exchange Date” shall mean the first date after the Closing Date on which
there shall occur any event described in Section 8.1(f) or 8.1(g) with respect
to any Borrower.
 
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal to nine (9) decimal places, of which (a) the numerator shall be the sum,
without duplication of (i) the aggregate Designated Obligations owed to such
Lender, plus, (ii) such Lender’s Pro Rata Share in the aggregate outstanding L/C
Obligation and Swingline Loans, in each case, immediately prior to the CAM
Exchange Date, and (b) the denominator shall be the sum, without duplication, of
(x) the aggregate Designated Obligations owed to all the Lenders, plus, (y) the
aggregate outstanding L/C Obligations and Swingline Loans, in each case,
immediately prior to such CAM Exchange Date. For purposes of computing each
Lender’s CAM Percentage, all Obligations which shall be denominated in an
Alternative Currency shall,  for purposes of this calculation, be deemed
converted into its Dollar Equivalent on the CAM Exchange Date.
 
 
“CAM Tranche” means a category of Commitments and extensions of credit
thereunder; provided that, each of the following shall comprise a separate CAM
Tranche: (i) Letters of Credit issued for the account of, and the Swingline
Loans and Revolving Loans made to, Adtalem, (ii) Letters of Credit issued for
the account of, and Revolving Loans made to, any Designated Borrower, (iii) the
Term B Loans, (iv)  the Incremental Tranche A Term Loans (if any) and (v) the
Incremental Tranche B Term Loans (if any).
 
“Canadian Dollar” and “C$” mean the lawful currency of Canada.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds  of such cash collateral and other credit support.
 
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit  cards,  p-cards  (including 
purchasing  cards  and  commercial  cards),  funds  transfer,    automated
5

--------------------------------------------------------------------------------

 
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management   services.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation   or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 35% or more of the Equity Interests of Adtalem
entitled to vote for members of the board of directors or equivalent governing
body of Adtalem on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right);
 
(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Adtalem
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
 
(c)            Adtalem fails to own and control, directly or indirectly, 100% of
the outstanding Equity Interests (other than (i) directors’ qualifying shares
and (ii) shares issued to foreign nationals to the extent required by applicable
Law) of any Designated Borrower.
 
“Closing Certificate” has the meaning specified in Section 4.1(a)(xii). “Closing
Date” means April 13, 2018.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Cohort Default Rate” shall have the meaning as provided in 34 C.F.R. Section
668 Subpart M.
6

--------------------------------------------------------------------------------

 
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent are purported to be granted pursuant
to and in accordance with the Collateral Documents.
 
“Collateral Documents” means a collective reference to the Security Agreement
and other security or pledge agreements or documents as may be executed and
delivered by any Loan Party pursuant to the terms of Section 6.13 or any of the
Loan Documents.
 
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term B Loan Commitment of such Lender, and shall include, as the
context requires, any unfunded commitment of such Lender to fund any portion of
an Incremental Term  Loan.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for Adtalem and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such
period,  plus
 
(a)            the following to the extent deducted in calculating such
Consolidated Net Income:
 
(i)  Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes based on or measured by income
used or included in the determination of such Consolidated Net Income, (iii) the
amount of depreciation and amortization expense deducted in determining such
Consolidated Net Income, (iv) all non-cash expenses incurred for the issuance of
employee stock options and other stock based compensation in accordance with
Financial Accounting Standards Board Statement No. 123 (revised 2004), (v) all
non-cash and nonrecurring charges, (vi) transaction costs and expenses incurred
in connection with any consummated capital markets transaction, including any
Permitted Acquisition (and any financing thereof, whether or not successful),
Investment, issuance of Equity Interests or issuance of Indebtedness, in each
case   to the extent permitted by this Agreement, and (vii) cash or non-cash
charges, payments, costs, expenses, or losses relating to the DVU Divestiture or
the restructuring, closure or consolidation of schools, lease terminations,
severance and relocation with respect to the personnel, assets and operations of
Adtalem and its Subsidiaries in an aggregate amount not to exceed (A)
$40,000,000 during any twelve month period ending on or prior to March 31, 2021
and (B) $30,000,000 during any twelve month period ending after March 31, 2021,
minus
 
(b)            to the extent included in such Consolidated Net Income, all
nonrecurring and non- cash gains for such period.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period, Adtalem or any of its Subsidiaries shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period, or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii)    if during such Reference Period Adtalem or any of its
Subsidiaries shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving Pro Forma Effect thereto.
7

--------------------------------------------------------------------------------

 
“Consolidated EBITR” means, for any period, for Adtalem and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated EBITDA for such period
(calculated without  giving effect to the  last sentence of the definition
thereof), minus (i) the amount of depreciation and amortization expense deducted
in the determination of Consolidated Net Income for such period, plus (ii)
Consolidated Rental Payments deducted in the determination of Consolidated Net
Income for such period.
 
“Consolidated Excess Cash Flow” means, for any period for Adtalem and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period minus (b) capital expenditures (other than
to the extent financed with non-revolving Indebtedness) for such period minus
(c) the cash portion of Consolidated Interest Charges for such period minus (d)
cash taxes paid during such period minus (e) all scheduled payments of principal
on Consolidated Funded Indebtedness for such period minus (f) the amount of all
cash charges, payments, costs, losses or expenses (including  those relating to
the DVU Divestiture) added back to Consolidated Net Income in arriving at
Consolidated EBITDA for such period minus (g) to the extent not deducted in the
calculation of Consolidated Net Income for such period, the amount of Restricted
Payments made pursuant to Section 7.6(c) during such period, minus (h) all
prepayments of Consolidated Funded Indebtedness (other than the Loans) during
such period (excluding those prepayments made with the proceeds of non-revolving
Indebtedness) minus (i) the aggregate amount actually paid by Adtalem and its
Subsidiaries in cash during such period on account of Permitted Acquisitions
(but excluding any portion financed with non-revolving Indebtedness), plus (j)
the amount of all cash extraordinary income or gains excluded from Consolidated
Net Income for such period.
 
“Consolidated Fixed Charge Coverage Ratio” means as of any date of
determination, the ratio  of:
 
 
(a)            Consolidated EBITR for the period of the four fiscal quarters
then most recently ended, to
 
(b)            the sum of (i) all dividends paid in cash by Adtalem or its
Subsidiaries to Persons other than Adtalem and its Subsidiaries during such
period, plus (ii) Consolidated Interest Charges paid or required to be paid
during such period (reduced by amounts received from Cogswell Education LLC to
reimburse Adtalem and its Subsidiaries for any letter of credit fees incurred by
Adtalem and its Subsidiaries in connection with the Letter of Credit issued in
connection with the DVU Divestiture), plus (iii) all Consolidated Rental
Payments of Adtalem and its Subsidiaries during such period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Adtalem and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations (whether
direct or contingent) arising under standby letters of credit, bankers’
acceptances, bank guaranties, surety bonds (but only to the extent such surety
bonds exceed $10,000,000 in the aggregate) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Adtalem or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Adtalem or a Subsidiary is a general partner or joint
ventures, unless such Indebtedness is expressly made non-recourse to Adtalem or
such  Subsidiary.
 
“Consolidated Interest Charges” means, for any period, for Adtalem and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and   related expenses of Adtalem and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Adtalem and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
8

--------------------------------------------------------------------------------

 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for Adtalem and its
Subsidiaries on a consolidated basis, the net income of Adtalem and its
Subsidiaries (excluding extraordinary items) for that period.
 
 
“Consolidated Net Worth” means, as of any date of determination, for Adtalem and
its Subsidiaries on a consolidated basis, Shareholders’ Equity of Adtalem and
its Subsidiaries on that  date.
 
“Consolidated Rental Payments” means, for any period, for Adtalem and its
Subsidiaries, all payments under all operating leases (including subleases but
excluding payments under (i)  Synthetic Leases, (ii) incremental rental payments
made in connection with relocating facilities relating to Hurricane Irma and
Hurricane Maria and (iii) leases of student housing so long as the terms thereof
do not exceed 18 months, and the aggregate payments under all such student
housing leases do not exceed $5,000,000 in any period of four consecutive fiscal
quarters) and reduced by any sublease payments received from Cogswell Education
LLC in connection with the DVU Divestiture.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit  Extension.
 
“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
 
“Debt Issuance” means the issuance by Adtalem or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.3.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions (including any applicable foreign jurisdictions) from time to time
in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of  Default.
 
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate   
plus the Applicable Rate for Base Rate Revolving Loans plus two percent (2%), in
each case, to the fullest extent permitted by applicable Law.
9

--------------------------------------------------------------------------------

 
“Defaulting Lender” means, subject to Section 2.16(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Adtalem in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
Adtalem, the Administrative Agent, the L/C Issuer or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or Adtalem, to confirm in
writing to the Administrative Agent and Adtalem that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to  be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Adtalem), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company  thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(d)) as  of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to Adtalem, the L/C Issuer, the Swingline
Lender and each other Lender promptly following such determination.
 
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. “Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.17.
 
“Designated Borrower Note” means a promissory note made by the applicable
Designated Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the  form  of Exhibit C-2.
 
“Designated Borrower Request” has the meaning specified in Section 2.17.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
10

--------------------------------------------------------------------------------

 
“Designated Obligations” means all Obligations of the Loan Parties in respect of
accrued and unpaid principal of and interest on the Loans (excluding the
Swingline Loans) and all fees required to be paid hereunder, in each case,
whether or not the same shall at the time of any determination be due and
payable under the terms of the Loan Documents.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (excluding any Sale and Leaseback transactions) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“DOE” means the United States Department of Education and any successor agency
administering federal student financial assistance under Title IV.
 
“DOE Ratio” means Adtalem’s composite score as of any fiscal year end, as
determined by the Secretary of the DOE pursuant to Section 668.172 of 34 C.F.R.
 
“Dollar” and “$” mean lawful money of the United  States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“DVU Divestiture” means the sale by the Company of DeVry University, Inc.,
DeVry/New York, Inc., and their respective Subsidiaries pursuant to the DVU
Purchase Agreement in effect on the Closing Date.
 
“DVU Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of December 4, 2017, among the Company and Cogswell Education  LLC.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.6(b)(iii)).
 
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the applicable Lenders in such  market and  as to
which  a Dollar  Equivalent  may  be  readily calculated.   If,  after     the
11

--------------------------------------------------------------------------------

 
designation by the Revolving Lenders of any currency as an Alternative Currency,
any change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Administrative Agent (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Revolving Lenders or (d) no longer a currency in which the Required Revolving
Lenders are willing to make such Credit Extensions (each of (a), (b), (c), and
(d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Revolving Lenders and Adtalem, and such country’s currency shall no
longer be an Alternative Currency until such time as the Disqualifying Event(s)
no longer exist. After receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars which repayments or conversions, to the extent the Revolving Lenders are
lawfully permitted to maintain such Loans until the end of the applicable
Interest Period, shall be made at the end of the Interest Period applicable to
such Loans, subject to the other terms contained herein.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those  related to
hazardous substances or wastes,  air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Adtalem, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to  time.
 
“ERISA” means the Employee Retirement Income Security Act of  1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common  control with Adtalem within the meaning of Section 414(b) or (c)
of the Code    (and  Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Adtalem or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Adtalem or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension Plan
under Section 4041(c) of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan under Section 4042 of ERISA; (f) any event or
condition which would reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Section 430 of the Code or Section 303 of ERISA or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon Adtalem or any ERISA Affiliate.
12

--------------------------------------------------------------------------------

 
 
“Euro” and “EUR” mean the single currency of the Participating Member States.
 
“Eurocurrency Rate” means,
 
(a)            for any Interest Period with respect to a Eurocurrency Rate Loan:
 
(i)            in the case of Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a successor or, if any such rate is not available at such time for
any reason, comparable rate, which successor or comparable rate is approved by
the Administrative Agent, in any case, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m. (London time) on the Rate Determination Date, for deposits
in the relevant currency with a term equivalent to such Interest Period;
 
(ii)            in the case of Eurocurrency Rate Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”),
or a successor or, if any such rate is not available at such time for any
reason, comparable rate, which successor or comparable rate is approved by the
Administrative Agent, in any case, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “CDOR Rate”) at or about 10:00a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period;
 
(iii)            in the case of a Eurocurrency Rate Loan denominated in
Australian Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid
Rate (“BBSY”), or a successor or, if any such rate is not available at such time
for any reason, comparable rate, which successor or comparable rate is approved
by the Administrative Agent, in any case, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period; and
 
(iv)            in the case of any other Eurocurrency Rate Loan denominated in a
Non- LIBOR Quoted Currency (other than those specified above), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.8; and

 
(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at about 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
for a term of one month commencing that day;
 
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
13

--------------------------------------------------------------------------------

 
 
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning specified in Section 8.1.
 
“Excluded Account” means (i) any account used solely by any Loan Party to
disburse payroll and benefits, (ii) any fiduciary accounts used solely to
administer benefit plans or pay withholding taxes, (iii) account used solely to
hold funds in trust for third parties and (iv) accounts used solely to hold (A)
funds received by a Loan Party from federal student financial aid programs under
Title IV, including pursuant to 34 C.F.R. 668.163 (or any successor regulation)
or 34 C.F.R. 668.161(b), and (B) funds received by a Loan Party from any similar
federal or state student financial aid program.
 
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property,
 
(b) any IP Rights for which a perfected Lien thereon is not effected either by
filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) any personal property
(other than personal property described in clause (b) above and Equity Interests
of any Subsidiary to the required to be pledged to secure the Obligations
pursuant to Section 6.13) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (d) the Equity Interests
of any Subsidiary to the extent not required to be pledged to secure the
Obligations pursuant to Section 6.13(a) or 6.13(b), (e) any property which,
subject to the terms of Section 7.9, is subject to a Lien of the type described
in Section 7.1(i) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property, (f) any lease, license, contract,
property rights or agreement to which any Loan  Party is a party or any of its
respective rights or interests therein if and for so long as the grant of a
security interest therein shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, right, title or interest of any
Loan Party therein or (ii) a breach or termination pursuant to the terms  of, or
a default under, any such lease, license, contract, property rights or agreement
or under applicable law (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law); provided, however, that a security interest shall attach
immediately (and such lease, license, contract, property rights or agreement
shall immediately cease to be Excluded Property) at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
and, to the extent severable, shall attach immediately to any portion of such
lease, license, contract, property rights or agreement (and such portion of such
lease, license, contract, property rights or agreement shall immediately cease
to be Excluded Property) that does not result in any of the consequences
specified in the foregoing subclauses (i) or (ii), (g) Excluded Accounts, (h)
any treasury stock of Adtalem that has not yet been retired and (i) other assets
for which the cost of obtaining or perfecting a security interest exceeds the
benefit or value to the Lenders of obtaining or perfecting such security
interests, as determined by the Administrative Agent in its sole discretion. The
proceeds of any of the foregoing shall not constitute “Excluded Property” except
to the extent that such proceeds otherwise constitute “Excluded Property”.
 
14

--------------------------------------------------------------------------------

 
 
 
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
orbecomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any applicable
“keepwell” provisions in any Loan Document and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Loan Party, or grant by such Loan Party of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply to only the portion of such Swap Obligation that is attributable to
Swap Contracts for which such Guaranty or security interest is or becomes
illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes,  and branch profits Taxes, in each case, (i) imposed   as a
result of such Recipient being organized under  the Laws of, or having its
principal office or, in the  case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S.  federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect  to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Adtalem under Section 11.15) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(e) and (d) any withholding Taxes imposed under FATCA.
 
“Existing Letters of Credit” means the Letters of Credit listed in Schedule 1.1A
regardless of whether or not the account party is Adtalem (it being understood
that for purposes of this Agreement, Adtalem shall be deemed to be the account
party with respect to all Existing Letters of Credit).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published  by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that
(a)    if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
 
“Fee Letter” means the letter agreement, dated March 2, 2018 among Adtalem, the
Administrative Agent and MLPFS.
 
“Financial Covenants” means the covenants set forth in Section 7.15.
15

--------------------------------------------------------------------------------

 
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person,  and (b)          if a Borrower is not a U.S. Person, a Lender
that is resident or organized under the Laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Foreign Prepayment Event” has the meaning specified in Section 2.5(c).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United 
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Pro Rata Share of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantor” means any U.S. Guarantor and any Offshore  Guarantor.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable  or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed  by such Person.      The amount  of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided, however, with respect to any Guarantee described
in clause (b) above, to the extent the Indebtedness or obligation secured
thereby has not been assumed by the guarantor or is nonrecourse to the
guarantor, the amount of such Guarantee shall be deemed to be an amount equal to
the lesser of the fair market value of the assets subject to such Lien or the
Indebtedness or obligation secured thereby. The term “Guarantee” as a verb has a
corresponding meaning.

16

--------------------------------------------------------------------------------

 
 
“Guaranteed Obligations” has the meaning specified in Section  10.1.
 
“Guaranty” means any U.S. Subsidiary Guaranty and any Offshore Guaranty.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“HEA” means the Higher Education Act of 1965, as amended.
 
“Honor Date” has the meaning specified in Section 2.3(c).
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
which (i) has assets which (together with the assets of its Subsidiaries) do not
exceed 5% of the consolidated assets of Adtalem and its Subsidiaries as of the
end of the most recent fiscal period for which financial statements were
delivered pursuant to Section 6.1(a) or 6.1(b), and (iv) together with its
Subsidiaries, does not represent more than 5% of the Consolidated EBITDA of
Adtalem and its Subsidiaries as of the end of the most recent fiscal period for
which financial statements were delivered pursuant to Section 6.1(a) or 6.1(b).
 
“Incremental Facility Amendment” has the meaning specified in Section 2.14.
“Incremental Facility Loans” has the meaning specified in Section 2.14.
 
“Incremental  Request”  has  the  meaning  specified  in  Section  2.14.
“Incremental Revolving Commitments” has the meaning specified in Section 2.14.
 
“Incremental Revolving Loans” has the meaning specified in Section 2.14.
“Incremental Term Facility” has the meaning specified in Section 2.14.
 
“Incremental Term Loans” has the meaning specified in Section 2.14. “Incremental
Tranche A Term Loan” has the meaning specified in Section 2.14.
 
“Incremental Tranche B Term Loan” has the meaning specified in Section  2.14.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with  GAAP:
17

--------------------------------------------------------------------------------

 
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds (but only to the extent that such surety bonds exceed
$10,000,000 in the aggregate) and similar instruments;
 

(c)
net obligations of such Person under any Swap Contract;

 
(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 

(f)
capital leases and Synthetic Lease Obligations; and

 

(g)
all Guarantees of such Person in respect of any of the foregoing.

 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of any Indebtedness
described in clause (e), if such Indebtedness has not been assumed or is limited
in recourse to the property subject to such Lien, shall be deemed to be an
amount equal to the lesser of the fair market value of the such property or the
Indebtedness secured thereby.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and

(b)
to the extent not otherwise described in clause (a), Other Taxes. “Indemnitees”
has the meaning set forth in Section 11.4(b).

 
“Insolvency Regulation” means the Council Regulation (EC) No. 1346/2000 29 May
2000 on Insolvency Proceedings.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date
applicable thereto; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swingline
Loan), the last Business Day of each March, June, September and December and the
Maturity Date applicable thereto.
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the  date  one  week  (in
the case  of Revolving Loans only)  or  one,  two,  three  or  six   months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Loan Notice provided that:
18

--------------------------------------------------------------------------------

 
(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)            no Interest Period shall extend beyond the Maturity Date
applicable to such Eurocurrency Rate Loan.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or  a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IP Rights” has the meaning set forth in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Adtalem (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of  law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.  All L/C Advances shall  be denominated in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
19

--------------------------------------------------------------------------------



 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter  of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“L/C Reserve Account” has the meaning specified in Section 12.2(b).

“Lead Arrangers” means MLPFS, Bank of Montreal, Fifth Third Bank and PNC Capital
Markets LLC in their respective capacities as joint lead arrangers and joint
bookrunners.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the L/C Issuer and the Swingline   Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such  in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.3(h).


 
“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
 
“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.
20

--------------------------------------------------------------------------------



 
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
 
“LIBOR Successor Rate” has the meaning specified in Section  3.7.
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with
Adtalem).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Limited Condition Acquisition” means any Permitted Acquisition by one or more
of the Loan Parties or their Subsidiaries whose consummation is not conditioned
on the availability of, or on obtaining, third-party financing and which is
consummated no more than one hundred eighty (180) days after the applicable
Limited Condition Acquisition Agreement date is executed and effective.
 
“Limited Condition Acquisition Agreement” has the meaning specified in Section
1.11.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swingline Loan, and shall
include as the context requires, any Incremental Facility Loan or Refinancing
Loan.
 
“Loan Documents”  means this Agreement, each Note, each Issuer  Document, the
Fee Letter,  the U.S. Guaranty, each Offshore Guaranty, each Designated Borrower
Joinder Agreement, the Collateral Documents, each Incremental Facility
Amendment, each Refinancing Amendment and each Loan Modification Agreement.
 
“Loan Modification Agreement” has the meaning set forth in Section 11.1.

“Loan Notice” means a notice of (a) a Borrowing of Loans (other than Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.2(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.
 
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
 
“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Lending Office by any Governmental Authority which are
applicable to the Credit Extensions and such Lender’s Lending Office.
21

--------------------------------------------------------------------------------

 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Acquisition” means any Permitted Acquisition or series of related
Acquisitions that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of
an entity, and  (b)  involves the  payment  of cash  consideration by  Adtalem
or any  of its Subsidiaries in excess  of $10,000,000.
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of Adtalem and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform their obligations under this Agreement and the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrowers and the other Loan Parties of this
Agreement and the Loan Documents.
 
“Material Disposition” means any Disposition or series of related Dispositions
of property that yields gross proceeds to Adtalem or any of its Subsidiaries in
excess of $10,000,000.

“Maturity Date” means (a) as to the Revolving Loans, Swingline Loans and Letters
of Credit (and the related L/C Obligations), April 13, 2023 and (b) as to the
Term B Loan, April 13, 2025; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting  of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect  to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint  bookrunner.
 
“Moody’s”  means  Moody’s  Investors  Service,  Inc.  and  any  successor 
thereto. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3)
of ERISA, to which Adtalem or any ERISA Affiliate makes or is obligated to make
contributions, or during
the preceding five plan years, has made or been obligated to make contributions.
 
22

--------------------------------------------------------------------------------



 
“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by Adtalem or any Subsidiary in respect of any Disposition, Debt
Issuance or Recovery Event, net of (a) direct costs or expenses incurred in
connection therewith (including legal, accounting and investment banking fees,
and sales commissions), (b) taxes paid or reasonably estimated to be payable as
a result thereof, (c) in the case of any Disposition or any Recovery Event, the
amount necessary to retire any Indebtedness secured by aPermitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property and (d)
in the case of a Disposition, any reserve established, in accordance with GAAP,
in respect of (x) any potential adjustment in the sale price of such asset or
assets and (y) any liabilities associated with such assets or asset and retained
by the Borrowers or any Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or  with respect to any indemnification
obligations associated with such Disposition (provided that, upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any such reserve, the amount of such reserve shall
constitute Net Cash Proceeds); it being understood that “Net Cash Proceeds”
shall include any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by Adtalem or any Subsidiary
in any Disposition, Debt Issuance or Recovery Event; provided, however, for the
avoidance of doubt Net Cash Proceeds shall not include earnout payments relating
to the DVU Divestiture.
 
“Net Institutional Student Loans” means loans to students made under Adtalem’s
institutional loan program net of allowances for credit losses.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.1 and (b) has been
approved by the Required Lenders, the Required Pro Rata Facilities Lenders, the
Required Revolving Lenders or the Required Term B Lenders, as applicable.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at  such time.


“Nonextension Notice Date” has the meaning specified in Section 2.3(b)(iii).
 
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
 
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
in the case of Adtalem or Exhibit C-2 in the case of a Designated Borrower.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
 
“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit,
(ii)          all debts, liabilities, obligations, covenants and duties of any
Loan Party or any Subsidiary arising under any Specified Swap Contract and (iii)
all debts, liabilities, obligations, covenants and duties of any Loan Party or
any Subsidiary arising under any Specified Cash Management Agreement, in the
case of each of clauses (i), (ii) and (iii), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations”
of   a Loan Party shall exclude any Excluded Swap Obligations with respect to
such Loan Party.
23

--------------------------------------------------------------------------------

 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Offshore Guarantor” means each Subsidiary of, or direct or indirect parent of,
a Designated Borrower which has executed and delivered to the Administrative
Agent an Offshore Guaranty and has not been released in accordance with the Loan
Documents.
 
“Offshore Guaranty” means a guaranty substantially in the form of Exhibit  F-2.
 
“Offshore Subsidiary” means any Subsidiary which is not a U.S.  Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any Offshore jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan  or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.15).
 
“Other Term Loans” has the meaning specified in Section 2.14.
 
“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans, as the
case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of Unreimbursed Amounts or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would    be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
24

--------------------------------------------------------------------------------

 
“Participant” has the meaning specified in Section 11.6(d). “Participant
Register” has the meaning specified in Section 11.6(d).
 
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Adtalem or any
ERISA Affiliate or to which Adtalem or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple  employer  or  other 
plan  described  in  Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Acquisition” means an Acquisition which meets each of the following
conditions:
 
(i)            such Acquisition is non-hostile (i.e., the prior written consent
or approval to such Acquisition of the board of directors or equivalent
governing body of the Acquired Entity is obtained);
 
(ii)            the Acquired Entity represents a division, a line of business or
a business unit of any Person substantially the same as or related or incidental
to the lines of business carried on by Adtalem and its Subsidiaries or
reasonable extensions thereof;
 
(iii)            if the Acquired Entity is an accredited, Title IV eligible
institution and the total consideration for the Acquisition exceeds $25,000,000,
such Acquired Entity is in good standing with all applicable material
accrediting agencies (it being understood that, for purposes hereof, an Acquired
Entity shall be deemed not to be in good standing if it shall have received an
order, notice or other decision from an accrediting agency in a jurisdiction in
which such Acquired Entity provides post-secondary education, to the effect that
the authority of such Acquired Entity to provide postsecondary education in such
jurisdiction is or will be withdrawn, revoked or terminated);
 
(iv)            immediately before and after giving effect to such Acquisition,
(a) no Event of Default shall exist, and (b) the Financial Covenants, determined
on a Pro Forma Basis, shall not exceed the limits specified in Section 7.15; and

             (v)         if   such   Acquisition   is   for   aggregate  
consideration   in   excess   of $75,000,000, Adtalem shall have delivered to
the Administrative Agent a certificate of a Senior Responsible Officer
satisfactory to the Administrative Agent to the effect of the matters set forth
in clauses (ii) through (iv) above (it being understood that such certificate
shall include reasonable calculations supporting the matters set forth therein).
 
“Permitted Lien” means a Lien permitted by Section 7.1.
25

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Adtalem or, with respect to any such plan that is
subject  to Section 412 of the  Code  or  Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.2.
 
Pro Forma Basis” and “Pro Forma Effect” means, in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith (to the extent applicable) shall be deemed to have occurred
as of the first day of the applicable four fiscal quarter period for the
applicable covenant or requirement: (a)(i) with respect to any Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property disposed of shall be excluded, and (ii)
with respect to any Acquisition or Investment, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items for Adtalem and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.1, and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent, (b) any
retirement of Indebtedness, and (c) any incurrence or assumption of Indebtedness
by Adtalem or any of its Subsidiaries (and if such Indebtedness has a floating
or formula rate, such Indebtedness shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of determination).
 
“Pro Rata Share” means, with respect to each Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.2 or if the Aggregate Revolving Commitments have expired,
then the Pro Rata Share of each Revolving Lender shall be determined based on
the Pro Rata Share of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to such Lender’s portion of any
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of such Term Loan held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of  such Lender on Schedule 2.1 or in the Assignment
and Assumption or other documentation pursuant to which such Lender becomes a
party hereto, as applicable. The Pro Rata Shares shall be subject to adjustment
as provided in Section 2.16.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lender” has the meaning specified in Section 6.2.
 
“Put/Call Option” shall mean, as applicable, either the Put Option or the Call
Option under and as defined in that certain Shareholders Agreement, dated as of
June 10, 2013, by and between Global Education International B.V. and management
of DeVry Educacional Do Brasil  S.A.
 
“Qualified  ECP  Guarantor”  means,  at  any time,  each  Loan  Party  with 
total  assets exceeding $10,000,000  or  that  qualifies at  such  time  as an
“eligible  contract  participant” under  the  Commodity Exchange Act and can
cause another Person to qualify as an “eligible contract participant” at such
time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
26

--------------------------------------------------------------------------------

 
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
 
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, or (d) any other recipient of any payment to be made by or on account of
any Loan Party hereunder, as applicable


“Recovery Event” means any casualty loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of Adtalem or any
Subsidiary.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and Adtalem,
executed by each of (a) the Loan Parties,
(b) the Administrative Agent and (c) each Lender that agrees to provide any
portion of the Refinancing Loans being incurred pursuant thereto.
 
“Refinancing Loans” means one or more tranches of Loans that result from a
Refinancing Amendment.

“Register” has the meaning set forth in Section 11.6(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Repricing Event” has the meaning set forth in Section 2.5(d).
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than Swingline Loans), a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.


“Required Pro Rata Facilities Lenders” means, at any time, Lenders holding in
the aggregate more than 50% of the sum of (a) the Aggregate Revolving
Commitments at such time (or, if the Revolving Commitment of each Lender have
been terminated pursuant to Section 8.2, Lenders holding in the aggregate more
than 50% of the Total Revolving Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held”  by such Lender for purposes of this
definition)) plus (b) the unfunded commitments in respect of any
27

--------------------------------------------------------------------------------

 
Incremental Tranche A Term Loans at such time, plus (c) the outstanding
Incremental Tranche A Term Loans. The unfunded Commitments of, and the
outstanding Loans, L/C Obligations and participations therein held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Pro Rata Facilities Lenders; provided that the amount
of any participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.
 
“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
the Aggregate Revolving Commitments at such time (or, if the Revolving
Commitment of each Lender has been terminated pursuant to Section 8.2, Lenders
holding in the aggregate more than 50% of the Total Revolving Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans being deemed “held” by such
Lender for purposes of this definition)). The unfunded Revolving Commitments of,
and the outstanding Revolving Loans, L/C Obligations and participations therein
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders; provided that the amount
of any participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such  
determination.
 
“Required Term B Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of the sum of (a) the outstanding Term B Loans and the Incremental
Tranche B Term Loans, plus (b) the unfunded commitments in respect of any
Incremental Tranche B Term Loans at such time. The unfunded Commitments of, and
the outstanding Loans therein held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term B
Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
 
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.2, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment or extension of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iii) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.
28

--------------------------------------------------------------------------------

 
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.1(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed for any Borrower (or all Borrowers) the applicable Dollar amount set
forth opposite such Lender’s name on Schedule 2.1 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. Revolving Commitments shall include any
Incremental Revolving Commitment.
 
“Revolving Lender” means, at any time, a Lender that has a Revolving Commitment,
outstanding Revolving Loans or participation interests in outstanding L/C
Obligations and Swingline  Loans.
 
“Revolving Loan” has the meaning set forth in Section 2.1(a).
 
“S&P” means Standard & Poor’s Financial Services LLC, a Subsidiary of The
McGraw-Hill Companies, Inc. and any successor  thereto.
 
“Sale and Leaseback” has the meaning specified in Section  7.12.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
 
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority to which Adtalem or its Subsidiaries are subject.
 
“Scheduled Unavailability Date” has the meaning set forth in Section 3.7.
 
“School” means a postsecondary institution of higher education and its
additional locations, taken together, operated by Adtalem or any Subsidiary.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means, with respect to each Collateral Document, the holders
of the Obligations secured by such Collateral Document.
 
“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.
 
“Security Agreement” means the security and pledge agreement, substantially in
the form of Exhibit G, dated as of the Closing Date, executed in favor of the
Administrative Agent for the benefit of the holders of the Obligations by each
of Adtalem and the U.S. Guarantors.
29

--------------------------------------------------------------------------------

 
“Senior Responsible Officer” means the chief executive officer, president or
chief financial officer of Adtalem.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Adtalem and its Subsidiaries as of that date determined
in accordance with GAAP.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of  a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Cash Management Agreement” means any Cash Management Agreement
between any Loan Party or any Subsidiary and any Lender or any Affiliate of any
Lender.  For the avoidance of doubt,  a holder of Obligations in respect of
Specified Cash Management Agreements shall be subject to the last paragraph of
Section 8.3 and Section 9.11.
 
“Specified Swap Contract” means any Swap Contract between any Loan Party or any
Subsidiary and any Lender or any Affiliate of any Lender. For the avoidance of
doubt, a holder of Obligations in respect of a Specified Swap Contract shall be
subject to the last paragraph of Section 8.3 and Section  9.11.
 
“Specified Transaction” means any Acquisition, any Disposition, any Investment,
any incurrence of Indebtedness or any other event that by the terms of the Loan
Documents requires compliance on a Pro Forma Basis with a test or covenant,
calculation as to Pro Forma Effect with respect to a test or covenant  or
requires such test or covenant to be calculated on a Pro Forma Basis.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer  if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of Equity
Interests having ordinary voting power for the election of directors or other
governing body (other than Equity Interests having such power only by reason of
the happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Adtalem.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options, 
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions,  cross-currency rate swap
transactions,  currency options,  spot  contracts, or any other  similar
30

--------------------------------------------------------------------------------

 
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior  to
the  date  referenced  in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section   2.4.
 
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor Swingline lender hereunder.
 
“Swingline Loan” has the meaning specified in Section 2.4(a).
 
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.4(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of Adtalem.

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard  to accounting treatment).
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19,  2007.
 
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
31

--------------------------------------------------------------------------------

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term B Lender” means, at any time, a Lender with a Term B Loan Commitment or an
outstanding Term B Loan.
 
“Term B Loan” has the meaning specified in Section 2.1(b) and includes any
Incremental Tranche B Term Loan increasing such Term Loan.
 
“Term B Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B Loan to Adtalem pursuant to Section 2.1(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.1. The
aggregate principal amount of the Term B Loan Commitments of all of the Lenders
as in effect on the Closing Date is $300,000,000.
 
“Term Loan” means the Term B Loan and any Incremental Term Loans incurred after
the Closing Date, and shall include any Refinancing Loan.
 
“Title IV” means Title IV of HEA, and any amendments or successor statutes 
thereto.
 
“Title IV Programs” means the Title IV Programs as defined in Section 668.1(c)
of 34 C.F.R. “Threshold Amount” means $50,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swingline Loans
at such  time.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C  Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate
Loan.
 
“United States” and “U.S.” mean the United States of America. “Unreimbursed
Amount” has the meaning set forth in Section 2.3(c)(i).
 
“U.S. Foreign Holdco” means any U.S. Subsidiary, substantially all of the assets
of which consist of Equity Interests of one or more Offshore Subsidiaries.
 


“U.S. Guarantor” means each U.S. Subsidiary which has executed and delivered to
the Administrative Agent a U.S. Guaranty and has not been released in accordance
with the Loan Documents.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
political subdivision of the United States; provided, however, that any
Subsidiary organized under the laws of any political subdivision of the United
States which is owned by a Designated Borrower or any of its Subsidiaries shall
be deemed an Offshore Subsidiary.
32

--------------------------------------------------------------------------------

 
“U.S. Subsidiary Guaranty” means a guaranty substantially in the form of Exhibit
F-1. “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.1(e).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number  of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness.
 
“Wholly-Owned Subsidiary” of a Person means any Subsidiary all of the
outstanding voting Equity Interests of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.
 
“Withholding Agent” means a Borrower and the Administrative  Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 

1.2
Other Interpretive Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)            (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
 
(ii)            Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.
 

(iii)
The term “including” is by way of example and not limitation.

 
(iv)            The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.
 
(c)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
33

--------------------------------------------------------------------------------

 

1.3
Accounting Terms.

 
(a)            All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b)            If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Adtalem or the Required Lenders (or, in
the case of a change that affects the computation of the Financial Covenants,
the Required Pro Rata Facilities Lenders) shall so request, the Administrative
Agent, such Lenders and Adtalem shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders or, in the case
of amendments affecting the computation of the Financial Covenants, the Required
Pro Rata Facilities Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Adtalem shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
Administrative Agent, Adtalem and the Required Lenders (or with respect to the
computation of the Financial Covenants, the Required Pro Rata Facilities
Lenders) shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.



1.4
Rounding.

 
 
Any financial ratios required to be maintained by Adtalem pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 

1.5
References to Agreements and Laws.

 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments,  restatements,
extensions,  supplements and other modifications thereto, but only  to the
extent that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 

1.6
Times of Day.

 
 
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 

1.7
Exchange Rates; Currency Equivalents.

34

--------------------------------------------------------------------------------

 
(a)            The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
 
(b)            Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.



1.8
Additional Alternative Currencies.

 
(a)            Adtalem may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be a LIBOR Quoted Currency
to the extent that there is published LIBOR rate for such currency. In the case
of any  such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders obligated to make Credit Extensions  in such currency; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.
 
(b)            Any such request shall be made to the Administrative Agent not
later than 12:00 p.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each applicable Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each applicable Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the  Administrative 
Agent,  not  later  than 11:00 a.m., five Business Days after receipt of such
request whether or not it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
 
(c)            Any failure by an applicable Lender or the L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such applicable Lender or
the L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the applicable Lenders consent to making
Eurocurrency Rate Loans in such requested currency and the Administrative Agent
and such applicable Lenders reasonably determine that a Eurocurrency Rate is
available to be used for such requested currency,
35

--------------------------------------------------------------------------------

 
the Administrative Agent shall so notify Adtalem and (i) the Administrative
Agent and such applicable Lenders may amend the definition of Eurocurrency Rate
for any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify Adtalem and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.8, the
Administrative Agent shall promptly so notify Adtalem.

 

1.9
Change of Currency.

 
(a)            Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation  to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such  member state adopts the
Euro as its lawful currency; provided that if any Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest   Period.
 
(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.



1.10
Letter of Credit Amounts.

 
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Equivalent of the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
36

--------------------------------------------------------------------------------

 

1.11
Limited Condition Acquisition.

 
It is understood and agreed that, notwithstanding anything to the contrary in
this Agreement, if the proceeds of any Incremental Term Facility are being used
to finance a Limited Condition Acquisition, and Adtalem has obtained commitments
of Lenders to fund such Incremental Term Facility (“Incremental Financing
Commitments”), then (i) the conditions set forth in Section 2.14(b), Section
2.14(d), Section 4.2(a), Section 4.2(b), and clause (iv)(a) in the definition of
“Permitted Acquisition” shall be limited as follows, if and to the extent such
Lenders so agree in their Incremental Financing Commitments: (A) the conditions
set forth in Section 2.14(d) and Section 4.2(a) shall be limited such that the
only representations and warranties the accuracy of which shall be a condition
to the availability of such Incremental Facility shall be (1) customary
“specified representations”, and (2) such representations and warranties under
the definitive agreement governing such Limited Condition Acquisition (the
“Limited Condition Acquisition Agreement”) as entitle the applicable Loan Party
(or the applicable Subsidiary) to terminate its obligations under such Limited
Condition Acquisition Agreement or decline to consummate such Limited Condition
Acquisition, in each case, without paying any penalty or compensation to the
other party or incurring liability for breach if such representations and
warranties fail to be true and correct, and (B) the reference   in Section
2.14(b), Section 4.2(b) and clause (iv)(a) in the definition of “Permitted
Acquisition” to no Default or no Event of Default, as applicable, means (1) no
Default or no Event of Default, as applicable, shall have occurred and be
continuing at the time of the execution of the Limited Condition Acquisition
Agreement, and (2) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and be continuing at the time of the funding of such
Incremental Term Facility in connection with the consummation of such Limited
Condition Acquisition, and (ii) for purposes of determining whether the
conditions set forth in Section 2.14(c) or clause (iv)(b) in the definition of
“Permitted Acquisition” have been satisfied in connection with such Limited
Condition Acquisition, at the option of Adtalem (Adtalem’s election to exercise
such option in connection with any Limited Condition Acquisition, a “ LCA
Election”), the date of determination of whether any such condition has been
satisfied shall be deemed to be the date the definitive agreement governing such
Limited Condition Acquisition is executed (the “LCA Test Date”), and if, for the
Limited Condition Acquisition and the funding of such Incremental Term Facility
in connection with the consummation of such Limited Condition Acquisition, the
Loan Party or the applicable Subsidiary would have satisfied such condition on
the relevant LCA Test Date, such condition shall be deemed to have been
satisfied. If Adtalem has made a LCA Election for any Limited Condition
Acquisition, then in connection with any calculation of any ratio, test or
basket availability with respect to any Specified Transaction (each, a
“Subsequent Transaction”) following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
and the date that the definitive agreement governing such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be calculated and tested both on (x) a Pro Forma Basis assuming such
Limited Condition Acquisition and the other transactions in connection therewith
have been consummated until such time as the applicable Limited Condition
Acquisition has actually closed or the applicable Limited Condition Acquisition
Agreement has been terminated or expires without consummation of such Limited
Condition Acquisition, and (y) a standalone basis without giving effect to such
Limited Condition Acquisition and the other transactions in connection
therewith. It is understood and agreed that this Section 1.11 shall not limit
the conditions set forth in Section 4.2 or in the definition of “Permitted
Acquisition” with respect to any proposed Borrowing of Revolving Loans or
Swingline Loans or any issuance of Letters of Credit, in each case, in
connection with such Limited Condition Acquisition or otherwise.
 
ARTICLE II.


THE COMMITMENTS AND CREDIT  EXTENSIONS
37

--------------------------------------------------------------------------------

 

2.1
Revolving Loans and Term Loans.

 
(a)            Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers or any of them in Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing:
 
(i)            the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments,
 
(ii)            the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Revolving Commitment; and
 
(iii)            the aggregate Outstanding Amount of all Revolving Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.
 
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, each Borrower may borrow under this Section
2.1(a), prepay under Section 2.5, and reborrow under this Section 2.1. Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
 
(b)            Term B Loan. Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make its portion of a term loan
(the “Term B Loan”) to Adtalem in Dollars on the Closing Date in an amount not
to exceed such Lender’s Term B Loan Commitment. Amounts repaid on the Term B
Loan may not be reborrowed. The Term B Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein,
provided, however, any Borrowings made on the Closing Date shall be made as Base
Rate Loans unless Adtalem delivers a funding indemnity letter not less than
three (3) Business Days prior to  the date of such Borrowing.
 

2.2
Borrowings, Conversions and Continuations.

 
(a)            Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Administrative Agent, which may
be given by (A) telephone, or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m.:
 
(i)            two Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans,
 
(ii)            four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and
38

--------------------------------------------------------------------------------

 

(iii)
on the requested date of any Borrowing of Base Rate Loans.

 
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except  as  provided  in Sections 2.3(c) and 2.4(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan Notice
shall specify:
 
(i)            whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans,
 
(ii)            the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day),
 

(iii)
the principal amount of Loans to be borrowed, converted or continued,

 
(iv)            the Type of Loans to be borrowed or to which existing Loans are
to be converted,
 

(v)
if applicable, the duration of the Interest Period with respect thereto, and

 

(vi)
the currency of the Loans to be borrowed.

 
If a Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If a Borrower
fails to specify a Type of Loan in a Loan Notice or if a Borrower fails to give
a timely notice requesting a conversion or continuation, then the related Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other  currency.
 
(b)            Following receipt of a Loan Notice, the Administrative Agent 
shall  promptly notify each applicable Lender of the amount (and currency) of
its Pro Rata Share of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing,  each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
12:00 (noon) in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance   with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans denominated in Dollars is given by a Borrower, there are L/C
Borrowings for such Borrower outstanding, then the proceeds of such Borrowing
denominated in Dollars shall be applied, first, to the payment in full of any
such L/C Borrowings, and second, to such Borrower as provided above.
39

--------------------------------------------------------------------------------

 
 
(c)            Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
 
(d)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.
 
(e)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by Adtalem, the Administrative Agent and such
Lender.
 

(f)
This Section 2.2 shall not apply to Swingline Loans.

 

2.3
Letters of Credit.

 
(a)            The Letter of Credit Commitment.
 
(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth  in  this  Section 2.3, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower, and to amend or extend Letters of
Credit previously issued by it in accordance with subsection 2.3(b) below, and
(2) to honor drawings under such Letters of Credit; and (B) the Revolving
Lenders severally agree to participate in such Letters of Credit and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit: (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments; (x) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swingline Loans shall not exceed such Revolving Lender’s Revolving
Commitment; (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit; and (z) the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so   requested
complies with the conditions set  forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
40

--------------------------------------------------------------------------------


 
(ii)            The L/C Issuer shall not issue any Letter of Credit if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Revolving Lenders have approved such
expiry date; provided that the L/C Issuer may issue Letters of Credit with an
expiry date after the Letter of Credit Expiration Date (but the L/C Issuer shall
have no obligation to issue) without such consent so long as Adtalem or the
applicable Designated Borrower Cash Collateralizes such Letter of Credit in an
amount equal to at least 103% of the face amount of such Letter of Credit prior
to the Letter of Credit Expiration Date in accordance with the terms of this
Agreement. Each Borrower hereby agrees that on or before the Letter of Credit
Expiration Date Adtalem or such Designated Borrower shall Cash Collateralize any
Letter of Credit existing on the Letter of Credit Expiration Date issued for
such Borrower’s account in an amount equal to at least 103% of the face amount
of such Letter of Credit. For the avoidance of doubt, the parties hereto agree
that the obligations of the Revolving Lenders hereunder to reimburse the L/C
Issuer for any Unreimbursed Amount with respect to any Letter of Credit shall
terminate on the Maturity Date with respect to drawings occurring after that
date.
 
(iii)            The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer   is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)            the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)            except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial amount less than the Dollar
Equivalent of $100,000;
 
(D)            such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;
41

--------------------------------------------------------------------------------

 
(E)            the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)            any Revolving Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with Adtalem
or the Borrower(s) for whose account Letters of Credit are issued or such
Defaulting Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(b)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
 
(G)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 
(iv)            The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(v)            The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, the
L/C Issuer shall have all of the benefits and immunities (A) as between the L/C
Issuer and the Lenders, provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full  text  of any certificate to be  presented  by such  beneficiary in
case  of any  drawing
42

--------------------------------------------------------------------------------



 
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the
Borrowers shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
 
(ii)            Promptly after receipt of any Letter of Credit Application of a
Borrower, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from such Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Lender, the Administrative Agent or a
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the requesting Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times the amount of such Letter of
Credit.
 
(iii)            If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonextension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, no Borrower shall be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto- Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted to or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 2.3(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonextension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the related Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.
43

--------------------------------------------------------------------------------

 
(iv)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 

(c)
Drawings and Reimbursements; Funding of Participations.

 
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that it will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If a Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars) in the
amount of the Dollar Equivalent thereof, in the case of a Letter of Credit
denominated in an Alternative Currency (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Pro Rata Share thereof. In such event, such
Borrower shall be deemed to have requested a Borrowing of Base Rate Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.2 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii)            Each Revolving Lender shall upon any notice pursuant to Section
2.3(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer in
Dollars, at the Administrative Agent’s Office for Dollar-denominated deposits in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
12:00 p.m. on the Business Day specified in such notice  by  the 
Administrative  Agent,  whereupon,  subject  to   the   provisions   of  Section
2.3(c)(iii), each Revolving Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the related Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
 
(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by  a Borrowing of Base Rate Loans because the conditions set forth
in Section 4.2 cannot be
44

--------------------------------------------------------------------------------

 
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand  (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant   to Section
2.3(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.3.
 
(iv)            Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.3(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Pro Rata Share of such amount shall be solely for the account of the
L/C Issuer.
 
(v)            Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than delivery of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of any Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
 
(vi)            If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C  Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
 

(d)
Repayment of Participations.

 
(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.3(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the related Borrower   or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof in Dollars and in the same funds as those received by the Administrative
Agent.
45

--------------------------------------------------------------------------------


 
(ii)            If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 11.5 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the  Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination  of this Agreement.
 
(e)            Obligations Absolute. The obligation of each Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit issued for
its account and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)            the existence of any claim, counterclaim, set-off, defense or
other right that such Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
 
(iv)            waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrowers or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrowers;
 
(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
 
(vii)            any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
46

--------------------------------------------------------------------------------

 
(viii)            any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers, or in the
relevant currency markets generally; or
 
(ix)            any other circumstance or happening whatsoever, whether or not
similar  to any of the foregoing, including any other circumstance that might
otherwise constitute    a defense available to, or a discharge of, such
Borrower.
 
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Such Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)            Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Required Pro Rata
Facilities Lenders or the Required Revolving Lenders, as applicable, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower from pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.3(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the applicable Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid  or ineffective  for any
reason.   The L/C Issuer may send a Letter of Credit or conduct   any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
47

--------------------------------------------------------------------------------

 
(g)            Applicability of ISP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to any Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible  to the Borrowers for, 
and the L/C Issuer’s rights and remedies against the Borrowers shall not be
impaired by, any action or inaction of the L/C Issuer required under any Law or
practice that is required to be applied to any Letter of Credit, including the
Law of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.
 
(h)            Letter of Credit Fees. Each Borrower shall pay to the
Administrative Agent  for  the account of each Revolving Lender in accordance,
subject to Section 2.16, with its Pro Rata Share, in Dollars a letter of credit
fee (the “Letter of Credit Fee”) for each Letter of Credit issued for the
account of such Borrower, such fee to be equal to the Applicable Rate times the
Dollar Equivalent of the daily maximum amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. Such Letter of Credit Fees shall be
computed on a quarterly basis in arrears. After the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, such Letter of Credit Fees shall be due and
payable one Business Day after receipt by the Borrowers of an invoice for the
same. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained  herein, upon  the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. Each Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee, payable in Dollars with respect to each Letter of Credit
in the amounts and at the times specified in the Fee Letter (such fronting fee
to be based on the Dollar Equivalent amount of the Letters of Credit); provided,
however, that to the extent the applicable Borrower has provided Cash Collateral
pursuant to Section 2.15, such Cash Collateralized L/C Obligations shall not be
subject to any fronting fee. For purposes of computing the daily amount
available to be drawn under any Letter  of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.10. In addition, each
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees  and standard costs and charges are due
and payable one Business Day after receipt by the Borrowers of an invoice for
the same and are nonrefundable.
 
(j)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
48

--------------------------------------------------------------------------------

 
(k)            Removal of L/C Issuer. If (i) the L/C Issuer shall fail to issue
any Letters of Credit by reason of the conditions specified in Section
2.3(a)(ii) or 2.3(a)(iii)(C), or (ii) the L/C Issuer shall cease to have a
minimum long or short term credit rating of A or better from S&P or a long  or
short term rating of A-3 or better from Moody’s, the Borrowers may remove the
L/C Issuer by notice to the L/C Issuer, the Administrative Agent and the
Lenders. No removal of the L/C Issuer shall be effective prior to the acceptance
by another Lender hereunder of an appointment as L/C Issuer. Upon the acceptance
of an appointment as L/C Issuer, such successor shall succeed to and become
vested with all the interests, rights and obligations of the retiring L/C Issuer
and the retiring L/C Issuer shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal shall become
effective, the Borrowers shall pay all accrued and unpaid fees pursuant to
Section 2.3(h) and (i). The acceptance of an appointment as L/C Issuer hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrowers and the Administrative Agent,
and, from and after the effective date of such agreement, (a) such successor
Lender shall have all the rights and obligations of the previous L/C Issuer
under this Agreement and the other Loan Documents, and (b) references herein and
in the other Loan Documents to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the removal of the L/C
Issuer hereunder, the retiring L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
 

2.4
Swingline Loans.

 
(a)            Swingline Facility. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.4, may in its sole discretion make
loans in Dollars (each such loan, a “Swingline Loan”) to Adtalem from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit
(notwithstanding the fact that such Swingline Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment); provided, however, that after giving effect to any
Swingline Loan,
 
(i)            the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments,
 
(ii)            the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swingline Loans, shall not exceed such Revolving
Lender’s Revolving Commitment,
 
and provided, further, that Adtalem shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, Adtalem may borrow under
this Section 2.4, prepay under Section 2.5, and reborrow under this Section 2.4.
Each Swingline Loan shall be a Base Rate Loan. Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Pro Rata Share times the amount of such Swingline Loan.
49

--------------------------------------------------------------------------------

 
(b)            Borrowing Procedures. Each Swingline Borrowing shall be made upon
Adtalem’s irrevocable notice to the Swingline Lender and the Administrative
Agent,   which may be given by
(A)    telephone or (B) by a Swingline Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice. Each such Swingline Notice must
be received by the Swingline Lender  and the Administrative Agent not later than
12:00 (noon) on the requested  borrowing  date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 or, if less, the unused
Swingline Sublimit, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
12:00 (noon) on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.4(a), or
(B)          that one or more of the applicable conditions specified in Article
IV is not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will, not later than 2:00 p.m. on the borrowing date specified
in such Swingline Loan Notice, make the amount  of its Swingline Loan available
to Adtalem at its office by crediting the account of Adtalem on the books of the
Swingline Lender in immediately available funds.



(c)
Refinancing of Swingline Loans.

 
 
(i)            The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of Adtalem (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Revolving Loan in an amount equal to such
Revolving Lender’s Pro Rata Share of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.2. The Swingline Lender shall furnish Adtalem with a copy
of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 12:00 (noon) on the day specified in such Loan Notice, whereupon, subject  
to Section 2.4(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to Adtalem in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
 
(ii)            If for any reason any Swingline Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.4(c)(i), the request for Base Rate
Revolving Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.4(c)(i) shall  be deemed payment in
respect of such  participation.
50

--------------------------------------------------------------------------------

 
(iii)            If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
(iv)            Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swingline
Lender, Adtalem or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.4(c) is subject to the conditions set forth in Section 4.2. No such
funding of risk participations shall relieve or otherwise impair the obligation
of Adtalem to repay Swingline Loans, together with interest as provided herein.
 

(d)
Repayment of Participations.

 
(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s risk participation was funded) in the same funds
as those received by the Swingline Lender.
 
(ii)            If any payment received by the Swingline Lender in respect of
principal  or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.5
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at  a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)            Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing Adtalem for interest on the Swingline Loans.
Until each Revolving  Lender funds its Base Rate Revolving Loan or risk 
participation pursuant  to this  Section 2.4   to refinance such Revolving
Lender’s Pro Rata Share of any Swingline Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swingline Lender.
51

--------------------------------------------------------------------------------

 
(f)            Payments Directly to Swingline Lender. Adtalem shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
 
(g)            Swing Loans in Administrative Agent’s Discretion. Notwithstanding
anything in this Agreement to the contrary (including Section 4.2), all Swing
Loans shall be made at the sole discretion of the Swingline Lender.
 
(h)            At any time after the Lender serving as Swingline Lender ceases
to have a Revolving Commitment, such Lender may resign as Swingline Lender in a
manner consistent with Section 11.6(f).
 

2.5
Prepayments.

 
(a)            Voluntary Prepayments of Revolving Loans and Term Loans.  The
Borrowers may, upon notice to the Administrative Agent pursuant to delivery to
the Administrative Agent of   a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay Revolving Loans or any Term Loan in whole or in
part without premium or penalty (except, with respect to the Term B Loan, as
provided in Section 2.5(d) below); provided that (i) such notice must be
received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated  in Dollars  shall  be  in  a  principal 
amount  of  $5,000,000  or  a  whole  multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (v) any prepayment of the
Term B Loan shall be applied as Adtalem may direct (or, absent such direction,
ratably to the remaining principal amortization payments and then to the final
principal repayment installment on the Maturity Date). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans   to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.5. Subject to Section  2.16,  each  such prepayment shall be
applied to the applicable Loans of the Lenders in accordance with their
respective Pro Rata Shares.
 
(b)            Voluntary Prepayments of Swingline Loans. Adtalem may, upon
notice to the Swingline Lender pursuant to delivery to the Swingline Lender of a
Notice of Loan Prepayment (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 12:00 (noon) on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by Adtalem, Adtalem shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
52

--------------------------------------------------------------------------------


 

(c)
Mandatory Prepayments.

 
(i)            Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, Adtalem shall immediately prepay (or cause to be prepaid) Revolving
Loans and/or Swingline Loans in an aggregate amount equal to such excess;
provided, however, that Adtalem shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.5(c) unless after the prepayment in
full of the Revolving Loans and Swingline Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.
 
(ii)            Alternative Currency Sublimit. If the Administrative Agent
notifies the Borrowers at any time that the Outstanding Amount of all Revolving
Loans denominated  in Alternative Currencies at such time exceeds 103% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, Adtalem shall prepay (or cause to be prepaid)
Revolving Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect.
 
(iii)            Dispositions and Recovery Events. Adtalem shall prepay (or
cause to be prepaid) the Term B Loan as hereafter provided in an aggregate
amount equal to 100% of the Net Cash Proceeds in excess of $50,000,000 during
any fiscal year received by Adtalem or any Subsidiary from all Dispositions
(other than Dispositions permitted by Sections 7.5(a) through 7.5(h)) and
Recovery Events that occur after the Closing Date to the extent such Net Cash
Proceeds are not reinvested in assets (excluding current assets as classified by
GAAP) that are useful or usable in the business of Adtalem and its Subsidiaries
within 365 days of the date of such Disposition or Recovery Event (it being
understood that such prepayment shall be due immediately upon the expiration of
such 365 day period; provided, however, if any portion of such Net Cash Proceeds
are not so reinvested within such 365- day period but within such 365-day period
are contractually committed to be reinvested, then upon the termination of such
contract or if such Net Cash Proceeds are not so reinvested within 18 months of
initial receipt, such remaining portion shall constitute Net Cash Proceeds as of
the date of such termination or expiry and shall be immediately applied to the
prepayment of the Term B Loan as set forth in this Section 2.5(c)(vi)).
 
(iv)            Consolidated Excess Cash Flow. Within one hundred five (105)
days after the end of each fiscal year of Adtalem commencing with the fiscal
year ending June 30, 2019, Adtalem shall prepay (or cause to be prepaid) the
Term B Loan as hereafter provided in an aggregate amount equal to the difference
(to the extent positive) of (A) 50% of Consolidated Excess Cash Flow for such
fiscal year (if the Consolidated Leverage Ratio as of the end of such fiscal
year is greater than 1.75 to 1.0) minus (B) the aggregate amount of all
voluntary principal prepayments of the Term Loans during such fiscal year;
provided, however, if the Consolidated Leverage Ratio as of the last day of such
fiscal year is equal to or less than 1.75 to 1.0, then Adtalem shall not be
required to make the foregoing  payment for such fiscal year.
53

--------------------------------------------------------------------------------

 
(v)            Debt Issuances. Immediately upon receipt by Adtalem or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, Adtalem shall prepay
(or cause to be prepaid) the Term B Loans as hereafter provided in an aggregate
amount equal to 100% of such Net Cash Proceeds. Immediately upon receipt by
Adtalem of the Net Cash Proceeds of any Refinancing Loans, Adtalem shall prepay
the Term B Loan in an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(vi)            Application of Certain Mandatory Prepayments. All amounts
required to be paid pursuant to this Section 2.5(c)(iii), (iv) or (v) shall be
applied to the Term B Loan (first, ratably to the remaining principal
amortization payments and then to the final principal repayment installment on
the Maturity Date).
 
(vii)            With respect to each prepayment required  pursuant  to  Section
2.5(c)(iii) or (iv), (A) Adtalem may, not later than the date that is ten
Business Days prior to the dates specified in Sections 2.5(c)(iii) or (iv) for
such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent provide notice of
such prepayment to each applicable Lender, (B) the Administrative Agent shall
provide notice of such prepayment to each applicable Lender, (C) each such
Lender will have the right to refuse such prepayment by giving written notice of
such refusal to  the Administrative Agent within three (3) Business Days after
such Lender’s receipt of notice from the Administrative Agent of such prepayment
(and Adtalem shall not prepay any Loans of each such refusing Lender on the date
that is specified in the following clause (D)), (D) Adtalem will make all such
prepayments not so refused upon the date such prepayment is due pursuant to
Section 2.5(c)(iii) or (iv) above (with such prepayments to be applied as set
forth in clause (vi) above) and (E) any prepayment refused by Lenders of Loans
may be retained by Adtalem.
 
Notwithstanding any other provisions of Section 2.5(c)(iii) or 2.5(c)(iv), (A)
to the extent that any of or all the Net Cash Proceeds received by an Offshore
Subsidiary giving rise to a prepayment pursuant to Section 2.5(c)(iii) or
Consolidated Excess Cash Flow attributable to an Offshore Subsidiary (a “Foreign
Prepayment Event”) are prohibited or delayed under applicable local Law from
being repatriated to Adtalem, the portion of such Net Cash Proceeds or
Consolidated Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times provided in Section 2.5(c)(iii) or 2.5(c)(iv), as the
case may be; provided that (x) Adtalem hereby agrees to cause the applicable
Offshore Subsidiary to promptly take all commercially reasonable actions
required by the applicable local Law to permit such repatriation and (y) if the
repatriation of the relevant affected Net Cash Proceeds or Consolidated Excess
Cash Flow is permitted under the applicable local Law, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds or Consolidated Excess
Cash Flow will be promptly applied (net of additional Taxes payable or
reasonably reserved against in good faith as a result thereof) to the repayment
of the Loans pursuant to Section 2.5(c)(iii) or 2.5(c)(iv), as the case may be,
and (B) to the extent that Adtalem has reasonably determined in good faith that
repatriation of any or all of the Net Cash Proceeds or Consolidated Excess Cash
Flow of any Foreign Prepayment Event would have a material adverse Tax
consequence, including the consequences of related costs, fees and expenses, the
Net Cash Proceeds or Consolidated Excess Cash Flow so affected may be retained
by the applicable Offshore Subsidiary; provided, further, that to the extent
that the repatriation of such  Net Cash Proceeds or Consolidated Excess Cash
Flow from the applicable Offshore Subsidiary would no longer have a material
adverse Tax consequence, the applicable Offshore Subsidiary will promptly
repatriate the applicable Net Cash Proceeds or Consolidated Excess Cash Flow and
such repatriated Net Cash Proceeds or Consolidated Excess Cash Flow will be
promptly applied (net of additional Taxes payable or reasonably reserved against
in good faith as a result thereof) to the repayment of the Loans pursuant to
Section 2.5(c)(iii) or 2.5(c)(iv), as the case may be.
54

--------------------------------------------------------------------------------

 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.5(c)
shall be subject to Section 3.5, but otherwise without premium or penalty
(subject to Section 2.5(d) below), and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.
 
(d)            Repricing Events. In the event that (other than in connection
with a refinancing of the entirety of the Loans in connection with a Change of
Control) on or prior to the date that is six months after the Closing Date, (i)
there shall occur any amendment, restatement or other modification to this
Agreement which reduced the All-In Yield for the Term B Loan, (ii) all or any
portion of the Term B Loan is voluntarily or mandatorily prepaid or repaid from
the proceeds of an issuance or incurrence of Indebtedness by Adtalem or any of
its Subsidiaries (including any Refinancing Loans or any Incremental Facility
Loans or any other refinancing or incremental facility effected pursuant to an
amendment to this Agreement) and the All-In Yield is, or upon satisfaction of
specified conditions could be, lower than the effective All-In Yield in respect
of the Term B Loan or (iii) a Lender holding a portion of the Term B Loan is
deemed a Non-Consenting Lender and must assign its Term B Loan pursuant to
Section 11.15 in connection with any waiver, amendment or modification that
would reduce the effective All-In Yield in effect with respect to the Term B
Loan (each of clauses (i) and (ii), a “Repricing Event”), then in each case the
aggregate principal amount so prepaid or repaid or assigned will be subject to a
fee payable by Adtalem equal to 1.00% of the principal amount of the Term B Loan
prepaid or repaid or assigned in connection with such Repricing Event, on the
date of such Repricing Event. Such fee shall be paid by Adtalem to the
Administrative Agent, for the account of the applicable Lenders or such
Non-Consenting Lenders, on the date of such Repricing Event.
 

2.6
Termination or Reduction of Commitments.

 
 
(a)            Adtalem may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial 
reduction  shall  be  in  an  aggregate  amount  of  $10,000,000  or  any 
whole  multiple of $1,000,000 in excess thereof, (iii) Adtalem shall terminate
or reduce the Aggregate Revolving Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Swingline Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Sublimit shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments.  Except  as  set  forth  in clause (iv)
above, the amount of any such Aggregate Revolving Commitment reduction shall not
be applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by Adtalem.

(b)            Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Revolving Lender according to its
Pro Rata Share. All commitment fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.
55

--------------------------------------------------------------------------------



 

2.7
Repayment of Loans.

 
(a)            Revolving Loans. Each Borrower shall repay to the Lenders on the
applicable Maturity Date the aggregate principal amount of its Revolving Loans
outstanding on such date.
 
(b)            Swingline Loans. Adtalem shall repay each Swingline Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the applicable Maturity Date.
 
(c)            Term B Loan. Adtalem shall repay the outstanding principal amount
of the Term  B Loan in quarterly installments of $750,000 commencing on
September 30, 2018 and on each December 31, March 31, June 30 and September 30,
thereafter with the remaining outstanding balance due and payable on the
Maturity Date of the Term B Loan (as such installments may  hereafter be
adjusted as a result of prepayments made pursuant to Section 2.5 and increases
with respect to any increase to the Term B Loan pursuant to Section 2.14),
unless accelerated sooner pursuant to Section 8.2.
 
 

2.8
Interest.

 
(a)            Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate applicable to such Loan;
(ii) each Base Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate applicable to such Loan; and
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate applicable to such Loan.
 
(b)            If any principal amount payable by any Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Furthermore, (i) upon the request of the Required Lenders, while any Event of
Default (other than an Event of Default arising from a breach of Section 7.15)
exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder then owing by it at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws and (ii) upon the request of the Required Pro Rata
Facilities Lenders, while any Event of Default arising from a breach of Section
7.15 exists, each Borrower shall pay interest on the principal amount of all
outstanding Obligations in respect of the Aggregate Revolving Commitments and
the Incremental Tranche A Term Loans hereunder then owing by it at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts shall be due and payable upon demand.
 
(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 

2.9
Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.3:

56

--------------------------------------------------------------------------------

 
(a)            Commitment Fee. Adtalem shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met. The
commitment fee shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date,
provided that if Adtalem has not received an invoice for such fees, such fees
shall be due one Business Day after receipt of an invoice therefore. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For the avoidance
of doubt, Swingline Loans shall not be counted towards or considered usage of
the Aggregate Revolving Commitments for purposes of determining the commitment
fee.


(b)            Other Fees. (i) Adtalem shall pay to MLPFS and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter (it being understood that such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever), and
(ii) Adtalem shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 

2.10
Computation of Interest and Fees.

 
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 

2.11
Evidence of Debt.

 
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to each Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of each Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the  Administrative Agent, each Borrower  shall  execute and
deliver to such  Lender  (through  the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
57

--------------------------------------------------------------------------------

 
(b)            In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 

2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)            General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by a Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 1:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received  by  the  Administrative 
Agent  (i) after  1:00 p.m. in the case of payments in Dollars, or (ii) after
the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers (or any of them)
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may  be.
 
(b)            (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may
assume  that such Lender has made such share available on such date in
accordance   with Section
2.2 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share  available in accordance with and at the time required by
Section 2.2) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In  such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent  forthwith on demand such
corresponding amount in    Same  Day
58

--------------------------------------------------------------------------------

 
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii)     Payments by Borrowers; Presumptions by Administrative Agent.  Unless 
the Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or  the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on  such  date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer,  as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
 
A notice of the Administrative Agent to any Lender or Adtalem with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)            Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(d)            Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.4(c) are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 11.4(c) are on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation or
to make its payment under Section 11.4(c).
 
(e)            Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 

2.13
Sharing of Payments.

59

--------------------------------------------------------------------------------

 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)            the provisions of this Section shall not be construed to apply
to (A) any payment made by or on behalf of a Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or
(C)    any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to a Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such  participation.
 

2.14
Incremental Facilities.

 
Subject to the terms and conditions set forth herein, Adtalem shall have the
right, from time to time and upon at least ten Business Days’ prior written
notice to the Administrative Agent (an “Incremental Request”), to request to
incur additional term loans under a then existing tranche and/or add one or more
additional tranches of term loans (“Other Term Loans” and, together with any
additional term loans under a then existing tranche incurred pursuant to this
Section 2.14, the “Incremental Term Loans”; and any credit facility for
providing for any Incremental Term Loans being referred to as an “Incremental
Term Facility”) and/or increase the Aggregate Revolving Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”); the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “ Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:
 
(a)            the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans effected pursuant to this Section 2.16 shall not exceed
$250,000,000;
 
(b)            subject to Section 1.11 in the case of an Incremental Term
Facility used to finance a Limited Condition Acquisition, on the date on which
any Incremental Facility Amendment is to become effective, both immediately
prior to and immediately after giving effect to the incurrence of such
Incremental Facility Loans (assuming that the full amount of the Incremental
Facility Loans shall have been funded on such date) and any related
transactions, no Default shall have occurred and be continuing;
60

--------------------------------------------------------------------------------

 
(c)            subject to Section 1.11 in the case of an Incremental Term
Facility used to finance a Limited Condition Acquisition, after giving effect to
the incurrence of such Incremental Facility Loans (assuming the full amount of
the Incremental Facility Loans have been funded) and any related transactions,
on a Pro Forma Basis, the Consolidated Leverage Ratio for the most recently
completed four fiscal quarter period shall be less than or equal to the maximum
then permitted under Section 7.15;
 
(d)           subject to Section 1.11 in the case of an Incremental Term
Facility used to finance a Limited Condition Acquisition, the representations
and warranties set forth in Article V shall be true and correct on and as of the
date on which such Incremental Facility Amendment is to become effective, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date;
 
(e)            such Incremental Facility Loans shall be in a minimum amount of
$25,000,000 (or, if less, the balance of the remaining aggregate principal
amount available for all such Incremental Facility Loans) and in integral
multiples of $1,000,000 in excess thereof (or such lesser amounts as agreed by
the Administrative Agent);
 
(f)            any Incremental Revolving Commitments shall be made on the same
terms and provisions (other than upfront fees) as apply to the existing
Revolving Commitments, including with respect to maturity date, interest rate
and prepayment provisions, and shall not constitute a credit facility separate
and apart from the existing revolving credit facility set forth in Section
2.1(a);
 
(g)            any Incremental Term Loan that constitutes an additional term
loan under a then existing tranche of term loans shall be made on the same terms
and provisions (other than upfront fees) as apply to such outstanding term loan,
including with respect to maturity date, interest rate and prepayment
provisions, and shall not constitute a credit facility separate and apart from
such term loan; provided that in the case of an Incremental Term Loan that is an
additional advance of any existing tranche of term loans that is subject to a
prepayment premium, the expiration date of such prepayment premium as to the
full principal amount of such term loan may be extended to a date agreed by
Adtalem and the Lenders providing such Incremental Term Loan;
 
(h)            in the case of any Other Term Loan that the Administrative Agent
has determined is a term loan A (an “Incremental Tranche A Term Loan”), such
Other Term Loan shall: (A) rank pari passu in right of payment priority with the
existing term loans, (B) share ratably in rights in  the Collateral, the U.S
Guaranty and the Offshore Guaranty, as applicable and in a manner consistent
with the terms of the Loan Documents, (C) have a maturity date that is not
earlier than the later of (1) the Maturity Date with respect to Revolving Loans
and (2) the final maturity of any other Incremental Tranche A Term Loan, (D)
have a Weighted Average Life to Maturity that is not shorter than the
then-remaining Weighted Average Life to Maturity of any other Incremental
Tranche A Term Loan (it being understood that, subject to the foregoing, the
amortization schedule applicable to such Other Term Loan shall be determined by
Adtalem and the Lenders of such Other Term Loan), (E) share ratably in any
mandatory prepayments of the Term B Loan and any other Incremental Term
Facilities pursuant to Section 2.5 (or otherwise provide for more favorable
prepayment treatment for the then outstanding Term B Loan and Incremental Term
Facilities) and

(F)
otherwise be on terms reasonably acceptable to the Administrative Agent;

61

--------------------------------------------------------------------------------

 
(i)            in the case of any Other Term Loan that the Administrative Agent
has determined is a term loan B (an “Incremental Tranche B Term Loan”), such
Other Term Loan shall: (A) rank pari passu in right of payment priority with the
existing term loans,  (B) share ratably in rights in  the Collateral, the U.S
Guaranty and the Offshore Guaranty, as applicable and in a manner consistent
with the terms of the Loan Documents, (C) have a maturity date that is not be
earlier than the later of (1) the Maturity Date with respect to the Term B Loan
and (2) the final maturity of any other Incremental Tranche B Term Loan, (D)
have a Weighted Average Life to Maturity that is not shorter than the
then-remaining Weighted Average Life to Maturity of the Term B Loan or any other
Incremental Tranche B Term Loan (it being understood that, subject to the
foregoing, the amortization schedule applicable to such Other Term Loan shall be
determined by Adtalem and the Lenders of such Other Term Loan), (E) if the
All-In-Yield on such Other Term Loan exceeds the All-In-Yield on the Term B Loan
or any Incremental Tranche B Term Loan by more than 50 basis points (0.50%) per
annum, then the Applicable Rate or fees payable by the Borrowers with respect to
the Term B Loan or such Incremental Tranche B Term Loan shall on the effective
date of such Other Term Loan be increased to the extent necessary to cause the
All-In-Yield on the Term B Loan and such Incremental Tranche B Term Loan to be
50 basis points (0.50%) less than the All- In-Yield on such Other Term Loan
(such increase to be allocated as reasonably determined by the Administrative
Agent in consultation with the Borrower), (F) share ratably in any mandatory
prepayments of the Term B Loan and any other Incremental  Term Facilities
pursuant  to   Section
 
2.5 (or otherwise provide for more favorable prepayment treatment for the then
outstanding Term  B Loan and Incremental Term Facilities) and (G) otherwise be
on terms consistent with the Term   B Loan or, if not consistent, on terms
reasonably acceptable to the Administrative Agent;
 
(j)            the Administrative Agent shall have received additional
commitments in a corresponding amount of such requested Incremental Facility
Loans from either existing Lenders and/or one or more other institutions that
qualify as Eligible Assignees (it being understood and agreed that no existing
Lender shall be required to provide an additional  commitment);
 
(k)            the Administrative Agent shall have received such amendments to
the Collateral Documents as the Administrative Agent reasonably requests to
cause the Collateral Documents to secure the Obligations (in a manner consistent
with the terms of the Loan Documents) after giving effect to such Incremental
Facility; and
 
(l)            the Administrative Agent shall have received customary closing
certificates and legal opinions and all other documents (including resolutions
of the board of directors of the Loan Parties) it may reasonably request
relating to the corporate or other necessary authority for such Incremental
Facility Loans and the validity of such Incremental Facility Loans, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
Each Incremental Term Facility and any Incremental Revolving Commitments shall
be evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement, giving effect to the modifications permitted by this Section 2.14
(and subject to the limitations set forth in the immediately preceding
paragraph), executed by the Loan Parties, the Administrative Agent and each
Lender providing   a portion of the Incremental Term Facility and/or Incremental
Revolving Commitments, as applicable; which such amendment, when so executed,
shall amend this Agreement as provided therein. Each Incremental Facility
Amendment shall also require such amendments to the Loan Documents, and such
other new Loan Documents, as the Administrative Agent reasonably deems necessary
or appropriate to effect the modifications and credit extensions permitted by
this Section 2.14. Neither any Incremental Facility Amendment, nor any such
amendments to the other Loan Documents or such other new Loan Documents, shall
be required to be executed or approved by any Lender, other than the Lenders 
providing such Incremental Term Loans and/or Incremental Revolving Commitments,
as applicable, and the Administrative Agent, in order to be effective. The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
as such other conditions as requested by the Lenders under the Incremental
Facility established in connection therewith.
62

--------------------------------------------------------------------------------

 
 

2.15
Cash Collateral.

 
(a)            Certain Credit Support Events. If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding,
(iii) the Borrowers shall be required to provide Cash Collateral pursuant to
Section 8.2 or (iv) there shall exist a Defaulting Lender, Adtalem shall (or
shall cause the Designated Borrowers to) immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases)  following any
request by the Administrative Agent or the L/C Issuer provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.16(b) and any Cash Collateral provided by the Defaulting
Lender). In addition, if the Administrative Agent notifies Adtalem at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, Adtalem shall (or shall cause the Designated Borrowers
to) Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit. The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
 
(b)            Grant of Security Interest. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for  the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, Adtalem (or the
applicable Designated Borrower) or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
 
(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.3, 2.5, 2.16 or 8.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
 
63

--------------------------------------------------------------------------------

 
(d)  Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) theelimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.6(b)(vii))) or (ii) the
Administrative Agent’s and L/C Issuer’s good faith determination that there
exists excess Cash Collateral; provided,  however, (x) that Cash Collateral
furnished by or on behalf of a Borrower shall not be released during the
continuance of a Default (and following application as provided in this Section
2.15 may be otherwise applied in accordance with Section 8.3), and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
 

2.16
Defaulting Lenders.

 
(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)            Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Required Lenders,”
“Required Revolving Lenders,” “Required Pro Rata Facilities Lenders” and Section
11.1.
 
(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.8), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as Adtalem may request (so long as no Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Adtalem, to be held in a non-interest bearing deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by a
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Obligations owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
64

--------------------------------------------------------------------------------

 
 

(iii)
Certain Fees.

 
(A)            No Defaulting Lender shall be entitled to receive any commitment
fee pursuant to Section 2.9(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B)            Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
 
(C)            With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x)
pay  to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
(b)            Reallocation of Pro Rata Shares to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.3 and 2.4, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Loans of that Lender.
Subject to Section 11.25, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
(c)            Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the applicable Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.
65

--------------------------------------------------------------------------------

 
(d)            Defaulting Lender Cure. If Adtalem, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender should is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.16(b)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of a
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 

2.17
Designated Borrowers.

 
(a)            As of the Closing Date, there are no Designated Borrowers.
 
(b)            Adtalem may at any time, upon not less than 15 Business Days’
notice from Adtalem to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion), request the
designation of any wholly-owned Offshore Subsidiary of Adtalem (an “Applicant
Borrower”) as a Designated Borrower to receive Credit Extensions hereunder by
delivering to the Administrative Agent (which shall promptly deliver copies
thereof to each Lender that would be obligated to make Credit Extensions to such
Applicant Borrower) a duly executed notice in substantially the form of Exhibit
I (a “Designated Borrower Request”). If the Administrative Agent and each of the
Lenders obligated to make Credit Extensions to such Applicant Borrower, agree in
writing that such Applicant Borrower shall be entitled to receive Credit
Extensions hereunder, then the Administrative Agent shall send an agreement in
substantially the form of Exhibit J (a “Designated Borrower Joinder Agreement”)
to Adtalem specifying (x) the additional terms and conditions applicable to
Credit Extensions to such Applicant Borrower due to applicable Laws and/or
operational requirements with respect to the jurisdiction of organization for
such Applicant Borrower and (y) the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof. Upon the
execution of such Designated Borrower Joinder Agreement by Adtalem, such
Applicant Borrower and the Administrative Agent, such Applicant Borrower shall
be a Designated Borrower and permitted to receive Credit Extensions hereunder,
on the terms and conditions set forth herein and therein, and such Applicant
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five Business Days after
such effective date (or such shorter period as agreed by the Administrative
Agent in its sole discretion). The parties hereto acknowledge and agree that
prior to any Designated Borrower becoming entitled to utilize the credit
facilities provided for in this Agreement the Administrative Agent shall have
received  for the benefit of each Lender that would be obligated to make Credit
Extensions to such Designated Borrower  such  supporting  resolutions, 
incumbency  certificates,  opinions  of  counsel  and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion.
66

--------------------------------------------------------------------------------

 
(c)            Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, (i) the Obligations of each of the Designated
Borrowers shall be several in nature and (ii) no Designated Borrower and no
Offshore Guarantor shall have any liability for the direct Obligations of
Adtalem hereunder.


(d)            Each Subsidiary of Adtalem that is or becomes a “Designated
Borrower” pursuant to this Section 2.17 hereby irrevocably appoints Adtalem as
its agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made to any such Designated Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by Adtalem, whether
or not any such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
Adtalem in accordance with the terms of this Agreement shall be deemed to have
been delivered to each Designated Borrower; provided that if such communication
is directed to a specific Designated Borrower, it shall indicate to which
Designated Borrower it is directed.
 
(e)            Adtalem may from time to time, upon not less than 15 Business
Days’ notice from Adtalem to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
that would be obligated to make Credit Extensions to such Designated Borrower of
any such termination of a Designated Borrower’s status and, to the extent
applicable, terminate the Offshore Guaranty with respect to such Designated
Borrower and (to the extent not otherwise required to be pledged under the Loan
Documents to secure other Obligations) release the Lien on the Equity Interests
pledged to secure the Obligations of such Designated Borrower.
 

2.18
Refinancing Loans.

 
 
(a)            Adtalem may, from time to time, and subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed or
conditioned), add one or more new term loan facilities to this Agreement
(“Refinancing Loans”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to Adtalem, to refinance all or
any portion of the Term B Loan then outstanding under this Agreement pursuant to
a Refinancing Amendment; provided that such Refinancing Loans: (i) shall rank
pari passu in right of payment with the other Loans and Commitments hereunder;
(ii) shall not be Guaranteed by any Person that is not a Guarantor; (iii) shall
be secured by the Collateral on an equal and ratable basis with the Obligations;
(iv) shall have such pricing terms as may be agreed by Adtalem and the
applicable lenders thereof; (v) shall have a maturity date that is not prior to
the scheduled Maturity Date for the Term B Loan, and shall have a Weighted
Average Life to Maturity that is not shorter than the Weighted Average Life to
Maturity of the Term B Loan being refinanced; (vi) subject to clauses (iv) and
(v) above, shall have terms and conditions (other than pricing) that are
substantially identical to, or less favorable to the lenders providing such
Refinancing Loans than, the terms and conditions of the Term B Loan being
refinanced (unless such terms are reasonably acceptable to the Administrative
Agent); and (vii) the Net Cash Proceeds of such Refinancing Loans shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of the Term B Loan being so refinanced, in each case in the manner
set forth in Section 2.5(c); provided however, that such Refinancing Loans (x)
may provide for any additional or different financial or other covenants or
other provisions that are agreed among Adtalem and the lenders thereof and
applicable only during periods after the latest Maturity Date of any of the
Loans (and Commitments) that remain outstanding after giving effect to such
Refinancing Loans or the date on which all non- refinanced Obligations are paid
in full and (y) shall not have a principal or commitment amount (or accreted
value) greater than the principal amount of the Term B Loan being refinanced
(plus accrued interest, fees, discounts, premiums or expenses payable in
connection therewith).
67

--------------------------------------------------------------------------------

 
 
(b)            Adtalem shall make any request for Refinancing Loans pursuant to
a written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. No Lender shall have any obligation hereunder to provide
Refinancing Loans.  To achieve the full amount of  a requested issuance of
Refinancing Loans, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld, delayed or conditioned),
Adtalem may invite additional Eligible Assignees to become Lenders in respect of
such Refinancing Loans pursuant to  a joinder agreement to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent.
 
(c)            The effectiveness of any Refinancing Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements, including any
supplements or amendments to the Collateral Documents providing for such
Refinancing Loans to be secured thereby. The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with Adtalem as may be necessary in order to establish new
tranches of Refinancing Loans and to make such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and Adtalem in connection with the establishment of such new tranches, in each
case on terms consistent with this Section 2.18.
 
(d)            Each class of Refinancing Loans incurred under this Section 2.18
shall be in an aggregate  principal  amount  that is (i) not  less than
$50,000,000  and  (ii) an integral  multiple of
$10,000,000 in excess thereof.


(e)            Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Loans incurred pursuant thereto
(including the addition of such Refinancing Loans as a separate class of “Loan”
hereunder and treated in a manner consistent with the Term B Loan being
refinanced, including for purposes of prepayments and voting). Any Refinancing
Amendment may, without the consent of any Person other than Adtalem, the
Administrative Agent and the Lenders providing such Refinancing Loans, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Adtalem, to effect the provisions of this Section 2.18.

 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
68

--------------------------------------------------------------------------------



 

3.1
Taxes.

 
(a)            Payment Free of Taxes. Any and all payments on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding, on the basis of the
information and documentation delivered pursuant to subsection (e) below, and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by such Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(b)            Payment of Other Taxes. Without limiting the provisions of
subsection (a) above, each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
 
(c)            Tax Indemnification. (i) Each Borrower shall severally indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable  expenses arising therefrom
or with respect thereto (but excluding such penalties, interest and expenses
imposed or asserted on account of the bad faith or willful neglect of such
Recipient), whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Adtalem by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
Borrower shall severally indemnify the Administrative Agent, within 10 days
after demand therefore, for any amount which a Lender for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant to clause
(c)(ii) below with respect to such Borrower. To the extent that a Borrower pays
an amount to the Administrative Agent pursuant to the preceding sentence with
respect to Excluded Taxes or the failure to maintain a Participant Register, the
applicable Lender shall indemnify such Borrower for such Taxes.
 
(ii)      Each Lender shall severally indemnify the Administrative Agent,
within   10 days after demand therefore, for (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Loan Parties have
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.7(d) relating to the maintenance of a Participant Register and (z) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the
69

--------------------------------------------------------------------------------

 
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (ii).
 
(d)            Evidence of Payment. As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority pursuant to this Section, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 

(e)
Status of Lenders; Tax Documentation.

 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver  to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate  of withholding. In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything  to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.1(e)(ii)(A), 3.1(e)(ii)(B) and
3.1(e)(ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)            Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,
 
(A)            any Lender that is a U.S. Person shall deliver to Adtalem and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Adtalem or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
 
(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Adtalem and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Adtalem or the Administrative Agent),
whichever  of the following is applicable:
 
(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS
70

--------------------------------------------------------------------------------

 
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W- 8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction  of,
 
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;



(2)
executed copies of IRS Form W-8ECI;

 
(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Adtalem within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to
Adtalem as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or
 
(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;
 
(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to each Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)            if a payment made to a Lender under  any  Loan  Document  would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA
(including  those contained in Section 1471(b) or 1472(b) of the Code,   as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of  the  Code)  and  such  additional  documentation 
reasonably  requested  by the Borrowers or the Administrative Agent as may be
necessary for the Borrowerss and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
71

--------------------------------------------------------------------------------

 
 
(iii)            Each Lender agrees that if any form of certification it
previously delivered pursuant to this Section 3.1 expires or becomes obsolete or
inaccurate in any respect, it shall update such form of certification or
promptly notify Adtalem and the Administrative Agent in writing of its legal in
ability to do so.
 
(f)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

 

3.2
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder make,
maintain or fund or charge interest with respect to any Credit Extensions or to
determine or charge interest rates based upon the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurocurrency Rate Loans or to convert Base
Rate Loans to Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the
72

--------------------------------------------------------------------------------

 
Administrative Agent and the applicable Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all of such Lender’s Eurocurrency Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefore, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.
 
Each Lender at its option may make any Credit Extension to a Borrower by causing
any domestic or foreign branch or Affiliate of such Lender to make such Credit
Extension; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Credit Extension in accordance with
the terms of this Agreement or such Lender’s ability to make Credit Extensions
hereunder in the Alternative Currencies in accordance with the terms of this
Agreement; provided, however, if any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to issue, make, maintain, fund
or charge any interest rate with respect to any Credit Extension to any
Designated Borrower who is organized under the laws of a jurisdiction other than
the United States, a State thereof or the District of Columbia then, on notice
thereof by such Lender to Adtalem through the Administrative Agent, and until
such notice by such Lender is revoked, any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended. Upon receipt of such notice, the Loan Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality.


3.3
Inability to Determine Rates.

 
 
(a)            If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, (in each case with
respect to clause (i), “ Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the applicable Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
73

--------------------------------------------------------------------------------

 
 
(b)            Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent in consultation with Adtalem and the Required Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify Adtalem that such alternative interest rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or   its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and Adtalem
written notice thereof.
 

3.4
Increased Costs; Reserves on Eurocurrency Rate Loans.

 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.4(e)) or
the L/C Issuer;
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)            impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon  request  of such Lender or the L/C Issuer, Adtalem
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
 
 
74

--------------------------------------------------------------------------------

 
(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirementshas or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s  capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time Adtalem will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.
 
(c)            Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Adtalem
shall be conclusive absent manifest error. Adtalem shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)            Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies Adtalem of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefore (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).
 
(e)            Additional Reserve Requirements. Adtalem shall pay (or shall
cause the applicable Designated Borrower to pay) to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided Adtalem shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
 
(f)            Mandatory Costs. If any Lender or the L/C Issuer incurs any
Mandatory Costs attributable to the Obligations, then upon written notice from
such Lender, Adtalem will pay (or cause the applicable Designated Borrower to
pay) to such Lender or the L/C Issuer, as the case may be, such Mandatory Costs
on each date that interest is required to be paid on the Loans so long as such
Lender incurs such Mandatory Costs. Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.
75

--------------------------------------------------------------------------------

 
 

3.5
Compensation for Losses.

 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, Adtalem shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result   of:
 
(a)            any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)            any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or  in the amount notified by Adtalem or the
applicable Designated Borrower;
 
(c)            any failure by any Borrower to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
 
(d)            any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefore as a result of a request by
Adtalem pursuant to Section 11.15;
 
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Adtalem shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing  in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.


3.6
Mitigation Obligations; Replacement of Lenders.

 
(a)            Designation of a Different Lending Office. Each Lender may make
any Credit Extension to a Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.4, or a Borrower is required to
pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.1, or if any Lender gives a notice pursuant to Section 3.2 or 3.3, then such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2 or 3.3, as applicable, and (ii)
in each case, would not subject such Lender or the L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. Adtalem
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

76

--------------------------------------------------------------------------------

 
 
(b)            Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if a Lender has given notice pursuant to Section 3.3, Adtalem
may replace such Lender in accordance with Section 11.15.
 

3.7
Successor LIBOR.

 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.1 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
Adtalem or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to Adtalem) that Adtalem or Required Lenders (as
applicable) have determined, that:
 
(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period because the LIBOR Screen Rate is not available
or published on a current basis and such circumstances are unlikely to be
temporary; or
 
(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or
 
(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Adtalem may amend this Agreement to replace LIBOR with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes (as
defined below) and any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted  such proposed  amendment to  all Lenders and Adtalem unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Adtalem and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, Adtalem may revoke any pending request for a Borrowing  of, 
conversion  to or     continuation of Eurocurrency Rate Loans  (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
77

--------------------------------------------------------------------------------

 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this  Agreement.



3.8
Survival.

 
The obligations of each Borrower under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.
 
 
ARTICLE    IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 

4.1
Conditions of Initial Credit Extension.

 
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
 
(a)            The Administrative Agent’s receipt of the following, each
properly executed by a Responsible Officer or Senior Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date or such other
date acceptable to the Administrative Agent) and each in form and substance
satisfactory to the Administrative Agent:
 
(i)            executed counterparts of this Agreement, the U.S. Subsidiary
Guaranty and the Security Agreement;
 
(ii)            as to each Borrower, a Note executed by such Borrower in favor
of each Lender requesting a Note at least two Business Days prior to the Closing
Date;
 
(iii)            share certificates (if any) representing the Collateral pledged
under the Security Agreement, together with stock powers executed in blank;
 
(iv)            such UCC financing statements or similar documents required
under any other applicable Law in the name of each Loan Party which is a pledgor
or obligor under this Agreement and the Collateral Documents (as debtor) and the
Administrative Agent (as secured party) describing the Collateral under the
applicable Collateral Document;
 
(v)            such UCC search reports as the Administrative Agent shall have
requested;
 
(vi)            notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of Adtalem and the U.S.
Guarantors;
78

--------------------------------------------------------------------------------



 

(vii)
copies of insurance policies or certificates of insurance of Adtalem and the

U.S. Guarantors evidencing liability and casualty insurance meeting the
requirements set forth in the Loan Documents, including naming the
Administrative Agent and  its successors and assigns as additional insured (in
the case of liability insurance) or lender’s loss payee (in the case of property
insurance) on behalf of the Lenders;
 
(viii)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(ix)            such documents and certifications as the Administrative Agent
may reasonably require, if applicable, to evidence that each Loan Party is duly
organized or formed, and that each of the Loan Parties is validly existing, in
good standing and qualified to engage in business in the jurisdiction of its
organization;
 
(x)            opinions of Stephen W. Beard, General Counsel of Adtalem and Reed
Smith LLP, special counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender;
 
(xi)            a certificate of a Responsible Officer of Adtalem either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(xii)            a certificate (the “Closing Certificate”) signed by a Senior
Responsible Officer of Adtalem to the effect that (A) the conditions specified
in Sections 4.2(a) and (b) have been satisfied, and (B) there has been no event
or circumstance since June 30, 2017 that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
(b)            Substantially concurrently herewith, the Borrowers’ obligations
under that certain Credit Agreement, dated as of March 31, 2015, shall have been
repaid in full, all commitments thereunder shall have been terminated and all
Liens securing the same shall have been released (or arrangements satisfactory
to Adtalem and the Administrative Agent for such release shall have been made).
 
(c)            Any and all fees and expenses required to be paid on or before
the Closing Date shall have been paid.
 
(d)            Unless waived by the Administrative Agent, Adtalem shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced at
least one Business Day prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between Adtalem and the Administrative Agent).
79

--------------------------------------------------------------------------------

 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 

4.2
Conditions to all Credit Extensions.

 
 
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
 
(a)            Subject to Section 1.11 in the case of an Incremental Term
Facility used to finance a Limited Condition Acquisition, the representations
and warranties of the Borrowers and each other Loan Party contained in Article V
of this Agreement or in any other Loan Document,  or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.2, the representations and warranties contained in subsections (a) and (b) of
Section 5.5 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.1.
 
(b)            Subject to Section 1.11 in the case of an Incremental Term
Facility used to finance a Limited Condition Acquisition, no Default shall
exist, or would result from such proposed Credit Extension.
 
(c)            The Administrative Agent and, if applicable, the L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d)            In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.


(e)            If the applicable Borrower is a Designated Borrower, such
Borrower shall have been designated as a Designated Borrower pursuant to Section
2.17.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.2(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.
REPRESENTATIONS  AND WARRANTIES
80

--------------------------------------------------------------------------------

 
Each Borrower jointly and severally represents and warrants to the
Administrative Agent and the Lenders that:
 

5.1
Existence, Qualification and Power; Compliance with Laws.

 
Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing (to the extent
applicable) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 

5.2
Authorization; No Contravention.

 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than Liens under the Loan Documents) under, (i) any Contractual Obligation to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
 

5.3
Governmental Authorization; Other Consents.

 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person not
previously obtained or made is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document other than filings in connection with
the Collateral  Documents.
 

5.4
Binding Effect.

 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes,  and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 

5.5
Financial Statements; No Material Adverse Effect.

 
(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Adtalem and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Adtalem and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
81

--------------------------------------------------------------------------------

 
(b)            The unaudited consolidated financial statements of Adtalem and
its Subsidiaries dated December 31, 2017 and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of Adtalem
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Adtalem
and its consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.
 
(c)            Since June 30, 2017, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.



5.6
Litigation.

 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Adtalem after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Adtalem or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.
 

5.7
No Default.

 
Neither Adtalem nor any Subsidiary is in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 

5.8
Ownership of Property; Liens.

 
Each of Adtalem and each Subsidiary has good and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Adtalem and its Subsidiaries is subject to no
Liens, other than Permitted Liens.
 

5.9
Environmental Compliance.

 
Adtalem and its Subsidiaries conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Adtalem has reasonably concluded that such Environmental Laws and claims would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse  Effect.
 

5.10
Insurance.

 
The properties of Adtalem and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Adtalem, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
82

--------------------------------------------------------------------------------

 
in localities where Adtalem or the applicable Subsidiary operates. The property
and general liability insurance coverage of Adtalem and the U.S. Guarantors as
in effect on the Closing Date is outlined on the certificates of insurance
delivered to the Administrative Agent on the Closing Date pursuant to Section
4.1(a)(vii).
 
 

5.11
Taxes.

 
Adtalem and its Subsidiaries have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Adtalem or any Subsidiary that would, if made, have a Material Adverse Effect.
 

5.12
ERISA Compliance.

 
(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Adtalem, nothing has occurred which would prevent, or cause the
loss of, such qualification.
 
(b)            There are no pending or, to the best knowledge of Adtalem,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
(c)            No ERISA Event has occurred or would be reasonably expected to
occur that has resulted or would reasonably be expected to result in a Material
Adverse Effect.
 
(d)            The Borrowers represent and warrant as of the Closing Date that
no Borrower is   or will be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.
 

5.13
Subsidiaries.

 
As of the Closing Date, Adtalem has no Subsidiaries other than those
specifically disclosed on Schedule 5.13. Schedule 5.13 correctly sets forth, as
of the Closing Date, (i) the direct percentage ownership of Adtalem and each of
its Subsidiaries in each class of Equity Interest of each of its Subsidiaries
and (ii) the jurisdiction of organization of each such Subsidiary. As of the
Closing Date, Schedule 5.13 identifies each Subsidiary (if any) which is an
Immaterial Subsidiary or a U.S. Foreign Holdco.
 

5.14
Margin Regulations; Investment Company Act.

 
(a)            No Borrower is engaged or will engage, principally or as one of
its important activities,  in  the   business  of  purchasing  or  carrying 
margin  stock  (within  the   meaning    of  Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
83

--------------------------------------------------------------------------------

(b)            None of Adtalem, any Person Controlling Adtalem, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 

5.15
OFAC; Anti-Corruption Laws.

 
(a)            None of the Loan Parties, nor any of their Subsidiaries, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority applicable to Adtalem or its Subsidiaries or (iii)
located, organized or resident in a Designated Jurisdiction.
 
(b)            Adtalem and its Subsidiaries are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation and have
instituted and maintain policies and procedures designed to promote and achieve
compliance with such laws.



5.16
Disclosure.

 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided however that, with respect to projected
financial information, Adtalem represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time of such preparation.
 

5.17
Compliance with Laws.

 
Adtalem and its Subsidiaries are in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to them or their properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the foregoing, of the operations of
Adtalem and its Subsidiaries are in compliance with (i) all applicable Laws the
violation of which would terminate or materially impair the eligibility of
Adtalem or any Subsidiary for participation, if applicable, in student financial
assistance programs under Title IV, (ii) the federal Truth-in-Lending Act, 15
U.S.C. § 1601 et seq., and all other consumer credit laws applicable to Adtalem
or any Subsidiary in connection with the advancing of student loans, except for
such laws and regulations the violation of which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (iii) all statutory
and regulatory requirements for authorization to provide post-secondary
education in the jurisdictions in which its educational facilities are located,
except for such requirements the violation of which would not reasonably be
expected to have a Material Adverse Effect, (iv) if applicable, all requirements
for continuing its Accreditations, except for such requirements the violation of
which would not reasonably be expected  to have a Material Adverse Effect and
(v) all requirements concerning the limitation on the receipt of Title IV
Program funding under the “90/10 Rule” codified at 34 C.F.R. § 600.5(d) and HEA
except for such requirements the violation of which would not have a Material
Adverse Effect.
84

--------------------------------------------------------------------------------

 
 

5.18
Intellectual Property; Licenses, Etc.

 
Adtalem and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except where and to the extent would not reasonably be expected to
have a Material Adverse Effect without conflict with the rights of any other
Person. To the best knowledge of Adtalem, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by Adtalem or any Subsidiary infringes upon any
rights held by any other Person except for such infringement which, either
individually or in the aggregate, would not reasonably  be expected to have a
Material Adverse Effect. Set forth on Schedule 5.18 is a list of all IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office that, as of the Closing Date,
Adtalem or any U.S. Guarantor owns.
 

5.19
Guaranties.

 
Each U.S. Subsidiary (other than an Immaterial Subsidiary or a U.S. Foreign
Holdco to the extent set forth in the definition thereof) has executed and
delivered to the Administrative Agent a U.S. Subsidiary Guaranty; and each
Offshore Subsidiary and each U.S. Foreign Holdco has duly executed and delivered
to the Administrative Agent an Offshore Guaranty, in each case, to the extent
required by, and in accordance with, Section 6.12.


5.20
Collateral Documents.

 
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or, upon delivery of Collateral to the Administrative Agent
and/or when the appropriate filings or other actions required by applicable law
have been filed or taken, will be) perfected security interests and Liens, prior
to all other Liens other than Permitted Liens.


5.21
Solvency.

 
Immediately following the making of each Loan and after giving effect to the
application of the proceeds of the Loans, (a) the fair value of the assets of
the Loan Parties will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
 

5.22
EEA Financial Institution.

 
No Loan Party is an EEA Financial Institution.
85

--------------------------------------------------------------------------------

 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Adtalem shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each Subsidiary
to:
 

6.1
Financial Statements.

 
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative  Agent:
 
(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of Adtalem, a consolidated balance sheet of Adtalem and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for  the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
 
(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Adtalem, a
consolidated balance sheet of Adtalem and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Adtalem’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Adtalem as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Adtalem and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

 
As to any information contained in materials furnished pursuant to Section
6.2(a), Adtalem shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Adtalem to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.
 

6.2
Certificates; Other Information.

 
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:
 
(a)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication of a
financial nature sent to the stockholders of Adtalem, and copies of all annual,
regular, periodic and special reports and registration statements which Adtalem
may file or be required to file with the SEC under Section 13 or 15(d)  of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
86

--------------------------------------------------------------------------------

 
(b)            concurrently with the delivery of the financial  statements 
referred  to  in  Sections 6.1(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Adtalem (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes); and
 
(c)            promptly, such additional information regarding the business or
financial or condition of Adtalem or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender (through
the Administrative Agent) may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(a) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Adtalem posts such
documents, or provides a link thereto on Adtalem’s website on the Internet at
the website address listed on Schedule 11.2; or (ii) on which such documents are
posted on Adtalem’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that in the case of documents that are not available on http://www.sec.gov: (i)
Adtalem shall deliver paper copies of such documents to the Administrative Agent
for any Lender that requests Adtalem to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) Adtalem shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Adtalem with any such request by
a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of such Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that so long as such Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, MLPFS, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.7); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and MLPFS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Side Information.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC.”
87

--------------------------------------------------------------------------------

 

6.3
Notices.

 
Promptly notify the Administrative Agent:
 
(a)            of the occurrence of any Default;
 
(b)            of any matter that has resulted or would reasonably be expected
to result in a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of Adtalem or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Adtalem or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Adtalem or any Subsidiary, including pursuant to any
applicable Environmental Laws;
 

(c)
of the occurrence of any ERISA Event; or

 
(d)            of any material change in accounting policies or financial
reporting practices by Adtalem or any Subsidiary.
 
Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of Adtalem setting forth details of the occurrence
referred to therein and stating what action Adtalem has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.3(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Promptly upon receipt of any notice pursuant
to this Section 6.3, the Administrative Agent shall furnish a copy thereof to
each Lender or post a copy thereof on Syndtrak or another relevant website for
access thereto by each Lender.



6.4
Payment of Obligations.

 
Pay and discharge as the same shall become due and payable all material taxes,
assessments and other similar charges except as contested in good faith and by
appropriate proceedings with respect to which reserves have been established and
are being maintained in accordance with GAAP, except where the failure to pay
would not reasonably be expected to have a Material Adverse Effect.
 

6.5
Preservation of Existence, Etc.

 
(a)            (i) Preserve, renew and maintain in full force and effect its
legal existence and good standing (to the extent applicable) under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.4 or 7.5; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (iii)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
(b)            Without limiting the generality of the foregoing and
notwithstanding any limitation contained therein, maintain in full force and
effect, except to the extent that the failure to do so would not affect
School(s) which contributed more than 20% of Consolidated EBITDA of Adtalem and
its Subsidiaries for the most recently completed four fiscal quarters of
Adtalem, (i) its status as an “eligible institution,” as defined in 34 C.F.R.
Sections 600.2 and 600.5 (to the extent applicable), (ii) its eligibility to
participate in all Title IV Programs in which and to the extent that it
currently participates, and (iii) maintain in full force and effect (A) its
Accreditations, and (B) its licenses   to provide postsecondary education in all
jurisdictions where it is so licensed, except, in the case of clauses (A) or
(B), to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
88

--------------------------------------------------------------------------------

 

6.6
Maintenance of Properties.

 
(a)            Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and
 
(b)            Make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 

6.7
Maintenance of Insurance.

 
(a)            Maintain with financially sound and reputable insurance companies
not Affiliates of Adtalem, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
 
(b)            Cause the Administrative Agent and its successors and assigns to
be named as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral pledged by Adtalem or the U.S.
Guarantors, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.
 

6.8
Compliance with Laws.

 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
 

6.9
Books and Records.

 
(a)            Maintain proper books of record and account, in which materially
complete and accurate entries in conformity with GAAP consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of Adtalem or such Subsidiary, as the case may be; and
 
(b)            Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Adtalem or such Subsidiary, as the case may be.
 

6.10
Inspection Rights.

89

--------------------------------------------------------------------------------

 
Permit representatives and independent contractors of the Administrative Agent
(who may be accompanied by any Lender) to visit and inspect any of its
properties, examine its corporate, financial and operating records and make
copies thereof or abstracts therefrom, and discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Adtalem; provided,
however, (i) unless an Event of Default has occurred and is continuing, such
visit or inspection shall be at the expense of the Administrative Agent and (ii)
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of Adtalem at any time during normal business hours
and without advance notice.
 

6.11
Use of Proceeds.

 
Use the proceeds of the Credit Extensions (i) to finance working capital and
capital    expenditures,
(ii) to support the issuance of standby letters of credit (including the DVU
Letter of Credit), (iii) to make Restricted Payments to the extent permitted in
Section 7.6, (iv) to make Permitted Acquisitions, and (v) for other general
corporate purposes, including to fulfill the Company’s obligations in connection
with the DVU Divestiture,  not in contravention of any Law or of any Loan
Document.
 

6.12
Additional Guarantors.

 
(a)            Notify the Administrative Agent as promptly after any Person
becomes a Subsidiary after the date hereof (such notice to specify whether such
Subsidiary is a U.S. Subsidiary or an Offshore Subsidiary), and as soon as
practicable thereafter (and in any event within 90 days, or such later time as
the Administrative Agent may agree in its sole discretion), (i) if such Person 
is a U.S. Subsidiary (other than an Immaterial Subsidiary or a U.S. Foreign
Holdco) cause such Person to become a U.S. Guarantor by executing and delivering
to the Administrative Agent a counterpart of the U.S. Guaranty, and (ii) if such
Person either is (A) an Offshore Subsidiary of a Designated Borrower or (B) an
Offshore Subsidiary or a U.S. Foreign Holdco that, in either case, directly or
indirectly owns Equity Interests of a Designated Borrower, cause such Person to
become an Offshore Guarantor of such Designated Borrower, to the extent
permitted by Law, by executing and delivering to the Administrative Agent a
counterpart of the applicable Offshore Guaranty.
 
(b)            Notwithstanding the provisions of this Section 6.12 or any other
provision of this Agreement to the contrary, (i) an Offshore Subsidiary shall
only be required to guaranty the obligations of the Designated Borrower who owns
or is owned by, directly or indirectly, such Offshore Subsidiary and (ii) if
either (A) the Administrative Agent and Adtalem agree that the cost, burden or
consequence (including adverse tax consequences) of obtaining an Offshore
Guaranty from an Offshore Subsidiary is excessive in relation to the value of
such Offshore Guaranty to the Lenders whose Obligations are guaranteed or (B)
such Offshore Subsidiary (1) has assets which (together with the assets of its
Subsidiaries who are not Offshore Guarantors) do not exceed 15%  of the
consolidated assets of Adtalem and its Subsidiaries as of the end of the most
recent fiscal period for which financial statements were delivered pursuant to
Section 6.1(a) or 6.1(b), and (2) together with its Subsidiaries who are not
Offshore Guarantors, does not (or would not) represent more than 15% of the
Consolidated EBITDA of Adtalem and its Subsidiaries as of the end of the most
recent fiscal period for which financial statements were delivered pursuant to
Section 6.1(a)  or 6.1(b), then such Offshore Subsidiary shall not be required
to become an Offshore Guarantor under this Section 6.12.
 
(c)            Notwithstanding the provisions of this Section 6.12 or any other
provision of this Agreement to the contrary, none of DeVry University, Inc.,
DeVry/New York, Inc., or any of  their respective Subsidiaries as of the Closing
Date shall be required to become U.S. Guarantors or comply with Section 6.13
until the earlier of: (i) the date that the DVU Purchase Agreement has
terminated and (ii) if the DVU Purchase Agreement has not been terminated,
January 15, 2019 (or such later date as the Administrative Agent may agree in
its sole discretion).
90

--------------------------------------------------------------------------------

 
 
Each Guaranty executed pursuant to this Section 6.12 is to be accompanied by
such supporting documents of the types referred to in Section 4.1(a)(viii) and
(ix) and, to the extent required by the Administrative Agent, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of such Guaranty), all in form,
content and scope reasonably satisfactory to the Administrative Agent. In the
event that a Loan Party subsequently becomes an Immaterial Subsidiary and would
not otherwise be required to execute and deliver a Guaranty pursuant to this
Section 6.12, Adtalem shall be entitled to have such Subsidiary released from
its Guaranty.



6.13
Pledged Assets.

 
(a)            Equity Interests. Cause each Loan Party (whether now or hereafter
existing) which owns any Equity Interest in any Subsidiary to be a party to the
applicable Collateral Document, and pursuant to the terms of such Collateral
Document, to grant or cause to be granted to the Administrative Agent, a first
priority perfected security interest in such Equity Interest, subject to the
following: (i) 100% of the Equity Interests held by such Loan Party in each U.S.
Subsidiary that is not also a U.S. Foreign Holdco shall secure all Obligations,
(ii) 65% of the Equity Interests held by such Loan Party in any U.S. Foreign
Holdco and any first tier Offshore Subsidiary (to the extent that such Offshore
Subsidiary is a Designated Borrower or a direct or indirect owner of a
Designated Borrower) shall secure all Obligations, (iii) 100% of the Equity
Interests held by such Loan Party in each Offshore Subsidiary of a Designated
Borrower and each U.S. Foreign Holdco and Offshore Subsidiary that, in either
case, owns, directly or indirectly, Equity Interest in a Designated Borrower
shall secure the Obligations of such Designated Borrower (but not the
Obligations of Adtalem), and (iv) the pledge of any Equity Interest in any
Offshore Subsidiary  or
U.S. Foreign Holdco shall only be required hereunder to the extent permitted by
Law. Subject to the limitations herein, in the case of any Subsidiary created
after the date hereof, Adtalem shall cause the pledge of the Equity Interest to
be effected within 90 days of the date of creation (or such later date as agreed
by the Administrative Agent in its sole discretion).
 
Notwithstanding any provision of this Section 6.13 or any other provision of
this Agreement to the contrary, it is understood that the Equity Interests in
any Offshore Subsidiary (the “Excluded Offshore Stock”) shall not be required to
be pledged pursuant to the Collateral Documents if either (i) the Administrative
Agent and Adtalem agree that the cost, burden or consequences (including adverse
tax consequences) of obtaining or perfecting a security interest in such
Excluded Offshore Stock is excessive in relation to the value of such assets as
Collateral or
(ii) such Offshore Subsidiary (x) has assets which (together with the assets of
its Subsidiaries whose stock is Excluded Offshore Stock) do not exceed 15% of
the consolidated assets of Adtalem and  its Subsidiaries as of the end of the
most recent fiscal period for which financial statements were delivered pursuant
to Section 6.1(a) or 6.1(b),, and (y) together with its Subsidiaries whose
Equity Interests are Excluded Offshore Stock does not (or would not) represent
more than 15% of the Consolidated EBITDA of Adtalem and its Subsidiaries as of
the end of the most recent fiscal period for which financial statements were
delivered pursuant to Section 6.1(a) or 6.1(b),.

In connection with the pledge of stock or Equity Interests pursuant to the
Collateral Documents, Adtalem agrees that it will from time to time upon request
of the Administrative Agent, at Adtalem’s expense, deliver or cause to be
delivered to the Administrative Agent such pledge supplements,  share 
certificates, stock powers and other documents and, to the extent  required  by
the Administrative Agent, opinions of counsel and take or cause to be taken such
other action (including the filing of documents and the payment of taxes and
charges) as the Administrative Agent shall reasonably request.
91

--------------------------------------------------------------------------------

 
(b)            Other Property. Cause all personal property (other than Excluded
Property) of Adtalem and each U.S. Guarantor to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents (subject to Permitted Liens)
and, in connection with the foregoing, deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and opinions of counsel to such Person, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
 

6.14
Anti-Corruption Laws.

 
Conduct its businesses in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions applicable to Adtalem and its
Subsidiaries and maintain policies and procedures designed to promote and
achieve compliance with such laws.


ARTICLE VII.

NEGATIVE COVENANTS

 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Adtalem shall not, nor shall it permit any Subsidiary
to:
 

7.1
Liens.

 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)            Liens in favor of the Administrative Agent pursuant to the
Collateral Documents;
 
(b)            Liens existing on the date hereof and listed on Schedule 7.1 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.3(b);
 
(c)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
92

--------------------------------------------------------------------------------

 
(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(g)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(h) or securing appeal or
other surety bonds related to such judgments;
 
(i)            Liens securing Indebtedness permitted under Section 7.3(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition;
 
(j)            licenses (including licenses of intellectual property),
sublicenses, leases or subleases granted to third parties in the ordinary course
of business not interfering with the business of Adtalem and its Subsidiaries in
any material respect;
 
(k)            Liens on assets of Offshore Subsidiaries that are not Loan
Parties securing Indebtedness of such Offshore Subsidiaries permitted under
Section 7.3(f);

(l)            Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event,
(ii) do not extend to or cover any other property or assets of Adtalem or any
Subsidiary and (iii) secure obligations permitted under Section  7.3(g);
 
(m)            Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods;
 
(n)            leases or subleases granted to others not interfering in any
material respect with the business of Adtalem or any Subsidiary;
 
(o)            any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;
 
(p)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;
 
(q)            Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; and
93

--------------------------------------------------------------------------------

 
(r)            other Liens securing obligations not in excess of $50,000,000 at
any time outstanding.
 

7.2
Investments.

 
Make any Investments, except:
 
(a)            Investments held by Adtalem or such Subsidiary in the form of
cash equivalents  or short-term marketable debt securities or such other
short-term, highly liquid investments readily convertible into cash and made in
accordance with Adtalem’s cash management policies;
 
(b)            advances to officers, directors and employees of Adtalem and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)            Investments of Adtalem in any U.S. Guarantor and Investments of
any U.S. Guarantor in Adtalem or in another U.S. Guarantor;
 
(d)            Investments by any Offshore Subsidiary (i) in any other Offshore
Subsidiary or (ii) in Adtalem or any U.S. Guarantor;
 
(e)            Investments by Adtalem or any U.S. Guarantor in any Offshore
Subsidiary; provided that: (i) no Event of Default exists immediately before and
after giving effect thereto and
 
(ii) after giving effect to such Investment on a Pro Forma Basis, the
Consolidated Leverage Ratio does not exceed 2.00:1.0;
 
(f)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 

(g)
Guarantees permitted by Section 7.3;

 



(h)
Permitted Acquisitions;

 
(i)            to the extent constituting Investments, deposit accounts
maintained in the ordinary course of business and cash pooling arrangements in
the ordinary course of business;

               (j)         Investments in respect of the Put/Call Option, in an
aggregate amount not to exceed $100,000,000, provided that (i) no Default exists
and (ii) after giving effect to such Investment, the Financial Covenants,
determined on a Pro Forma Basis, shall not exceed the limits specified in
Section 7.15; and
 

(k)
other Investments not exceeding $100,000,000 in the aggregate.

 

7.3
Indebtedness.

 
Create, incur, assume or suffer to exist any Indebtedness,  except:


(a)            Indebtedness comprising the Obligations;
94

--------------------------------------------------------------------------------

 
(b)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.3 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
 
(c)            Guarantees of Adtalem or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Adtalem or any Subsidiary;
 
(d)            Obligations (contingent or otherwise) of Adtalem or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)            Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.1(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $100,000,000;
 
(f)            Indebtedness of Off-Shore Subsidiaries that are not Loan Parties;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;
 
(g)            Indebtedness assumed upon consummation of a Permitted
Acquisition, provided that (i) the Borrowers would be in compliance with the
Financial Covenants (as calculated on a Pro Forma Basis after giving effect
thereto), (ii) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (iii) the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;
 
(h)            Indebtedness of Adtalem or any Subsidiary in respect of trade
letters of credit in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding;
 
(i)            Guarantees of Adtalem or any Subsidiary in the ordinary course of
business in respect of Indebtedness incurred by employees or prospective
employees in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding;
 
(j)            Indebtedness of the Adtalem or any Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion guarantees provided by Adtalem
and its Subsidiaries in the ordinary course of business;
 
(k)            intercompany Indebtedness of Adtalem or any Subsidiary to the
extent that such loan was permitted under Section 7.2; and
95

--------------------------------------------------------------------------------

 
(l)            so long as no Default exists immediately before and after giving
effect thereto, unsecured Indebtedness in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding.
 

7.4
Fundamental Changes.

 
Merge, dissolve, liquidate, consolidate with or into another Person, or, except
as permitted under Section 7.5, Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of  its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:

(a)            any U.S. Subsidiary may merge with (i) Adtalem, provided that
Adtalem shall be the continuing or surviving Person, or (ii) any one or more
other U.S. Subsidiaries, provided that when any U.S. Guarantor is merging with
another U.S. Subsidiary, a U.S. Guarantor shall be the continuing or surviving
Person;

(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Adtalem or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a U.S.
Guarantor, then the transferee must either be Adtalem or a U.S. Guarantor and
(ii) if the transferor in such a transaction is a Borrower, the transferee must
be a Borrower;
 

(c)
Immaterial Subsidiaries may be dissolved; and

 
(d)            Adtalem or any Subsidiary may merge with any other Person in
connection with a Permitted Acquisition provided that (i) if a Borrower is a
party to such transaction, such Borrower is the continuing or surviving Person
and (ii) if a Guarantor is a party to such transaction, such surviving Person
shall be a Guarantor.



7.5
Dispositions.

 
Make any Disposition, except:
 
(a)            Dispositions of obsolete or worn out or excess property, whether
now owned or hereafter acquired, in the ordinary course of business;



(b)
Dispositions of inventory in the ordinary course of business;

 
(c)            Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)            Dispositions of property by any Subsidiary to Adtalem or to a
Subsidiary; provided that if the transferor of such property is Adtalem or a
U.S. Guarantor, the transferee thereof must either be Adtalem or a U.S.
Guarantor;
 

(e)
Dispositions permitted by Section 7.4(b);

 
(f)            non-exclusive licenses of IP Rights (i) in the ordinary course of
business or terms not exceeding five years, or (ii) by Adtalem or any Subsidiary
to Adtalem or any other Subsidiary;
96

--------------------------------------------------------------------------------

 

(g)
the Loan Parties may consummate the DVU Divestiture;

 
(h)            following the DVU Divestiture, the Company may Dispose of real
estate or fixtures used or formerly used in whole or in part by DeVry
University, Inc. or DeVry/New York,
Inc. and their Subsidiaries;  and
 
(i)            Dispositions by Adtalem and its Subsidiaries not otherwise
permitted under this Section 7.5; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
at the time such Disposition is made, the aggregate net book value of all
property Disposed of in reliance on this clause (i) shall not exceed 10% of the
consolidated assets of Adtalem and its Subsidiaries as of the end of the most
recent fiscal period for which financial statements were delivered pursuant to
Section 6.1(a) or (b), and (iii) immediately before and after giving effect to
such Disposition, the Financial Covenants, determined on a Pro Forma Basis,
shall not exceed the limits specified in Section 7.15.
 
Notwithstanding the foregoing, prior to the Disposition (including by way of a
merger or consolidation other than a merger or consolidation permitted under
Section 7.4), dissolution, liquidation or winding up of any Subsidiary that is a
Designated Borrower, Adtalem shall terminate such Subsidiary’s status as a
Designated Borrower in accordance with Section 2.17(e) and any Loans or other
outstanding Obligations of such Subsidiary shall be repaid or assumed by 
Adtalem.



7.6
Restricted Payments.

 
Declare or make, directly or indirectly, any Restricted Payment, except:
 
(a)            Subsidiaries may pay dividends to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
 
(b)            Adtalem and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; and
 

(c)
Adtalem and its Subsidiaries may make other Restricted Payments provided that:

(i) no Event of Default exists immediately before and after giving effect
thereto and (ii) after giving effect to such Restricted Payment on a Pro Forma
Basis, the Consolidated Leverage Ratio does not exceed 2.00:1.0.
 

7.7
Change in Nature of Business.

 
Engage in any material line of business substantially different from those lines
of business carried on by Adtalem and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto or reasonable extensions
thereof.
 

7.8
Transactions with Affiliates.

 
Enter into any transaction of any kind with any Affiliate (other than a
Subsidiary) of Adtalem, whether or not in the ordinary course of business, other
than on terms not materially less favorable to Adtalem or such Subsidiary as
would be obtainable by Adtalem or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.
 

7.9
Burdensome Agreements.

97

--------------------------------------------------------------------------------

 
Enter into any Contractual Obligation that:
 
(a)            limits the ability of any Subsidiary to make Restricted Payments
to Adtalem or any
 
U.S. Guarantor or to otherwise transfer property to Adtalem or any  Guarantor;
 
(b)            limits the ability of any Subsidiary to Guarantee the
Indebtedness of Adtalem or any Designated Borrower;
 
(c)            limits the ability of Adtalem or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations in the manner required by the Loan Documents; or
 
(d)            requires the grant of a Lien to secure an obligation of any Loan
Party if a Lien is granted to secure another obligation of such Loan Party;
 
provided, that the foregoing shall not apply to: (1) this Agreement and the
other Loan Documents, (2) any document or instrument governing Indebtedness
permitted by Section 7.3(b), (e), (f) or (g), and other restrictions contained
in documents governing Indebtedness permitted to be incurred pursuant to Section
7.3 provided that such restrictions (x) apply solely to Subsidiaries that are
not Loan Parties, (y) are no more restrictive than the limitations (taken as a
whole) set forth in the Loan Documents or (z) such encumbrances or restrictions
do not impair in any material respect any Loan Party’s ability to grant the
security interests to the Administrative Agent contemplated by the Loan
Documents or pay the Obligations under the Loan Documents as and when due (as
reasonably determined in good faith by Adtalem), (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, (4) customary restrictions
and conditions contained in any agreement relating to the sale of any assets
permitted under Section 7.5 pending the consummation of such sale and including
such restrictions or conditions on such Person selling such property, (5)
customary restrictions imposed by corporate law,  (6) customary restrictions in
leases, subleases, licenses or asset sale agreements and other similar contracts
(including licensing and sublicensing of intellectual property) otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (7) restrictions that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of Adtalem, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Subsidiary of Adtalem, (8) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
7.2 and applicable solely to such joint venture and the Equity Interests issued
thereby, (9) restrictions on cash or other deposits subject to a Permitted Lien
granted in favor of customers under contracts entered into in the ordinary
course of business and restrictions that arise in connection with cash and other
deposits that are permitted under Section 7.1 and limited to such cash or
deposit and (10) restrictions on cash earnest money deposits that are subject to
Permitted Liens in favor of sellers in connection with Acquisitions not
prohibited hereunder.
 

7.10
Use of Proceeds.

 
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
98

--------------------------------------------------------------------------------

 

7.11
Sanctions.

 
Directly, or knowingly indirectly, use any Credit Extension or the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Lender, any Lead
Arranger, the Administrative Agent, L/C Issuer or Swingline Lender of Sanctions.
 

7.12
Sale and Leaseback.

 
Enter into any arrangement, directly or indirectly, with any Person (other than
a Borrower or a Wholly-Owned Subsidiary) whereby it shall sell or transfer any
property, real or personal, used or useful    in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold  or transferred (a “Sale and Leaseback”); provided
that Adtalem or any Subsidiary may enter into any such transaction to the extent
that  the  aggregate obligation  of  Adtalem and  its Subsidiaries shall not  
exceed
$100,000,000.
 

7.13
ERISA.

 
Incur, nor permit an ERISA Affiliate to incur, any withdrawal liabilities (or
become subject to contingent withdrawal liabilities) under Section 4201, 4204 or
4243 of ERISA with respect to a Multiemployer Plan which would reasonably be
expected to result in a Material Adverse Effect.



7.14
Anti-Corruption Laws.

 
Directly, or knowingly indirectly, use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 or other similar anti-corruption legislation in
other jurisdictions.
 

7.15
Financial Covenants.

 
(a)            Consolidated Fixed Charge Coverage Ratio. Except with the consent
of the Required Pro Rata Facilities Lenders, permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Adtalem to be less
than 2.00:1.0.
 
 
(b)            Consolidated Leverage Ratio. Except with the consent of the
Required Pro Rata Facilities Lenders, permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of Adtalem set forth below to be greater than
the ratio corresponding to such fiscal quarter:


Calendar Year
March 31
June 30
September 30
December 31
2018
N/A
2.50:1.0
2.50:1.0
2.50:1.0
2019
2.50:1.0
2.50:1.0
2.50:1.0
2.50:1.0
2020
2.50:1.0
2.50:1.0
2.50:1.0
2.50:1.0
2021
2.50:1.0
2.50 to 1.0
2.25 to 1.0
2.25 to 1.0
thereafter
2.25 to 1.0
2.25 to 1.0
2.25 to 1.0
2.25 to 1.0

 
(c)            Composite DOE Financial Responsibility Ratio. Except with the
consent of the Required Pro Rata Facilities Lenders, permit the DOE Ratio to be
less than 1.50:1 as of the end of
99

--------------------------------------------------------------------------------

 
any fiscal year of Adtalem; provided that, (i) the Loan Parties shall not be
required to comply with the DOE Ratio during any waiver or cure period extended
by the DOE or (ii) if a Permitted Acquisition that has total consideration that
exceeds $50,000,000 causes the DOE Ratio as of the end of the fiscal year in
which that Permitted Acquisition occurred to be less than 1.50:1, then Adtalem
will not permit the DOE Ratio as of the end of that fiscal year to be less than
1.25:1.
 
(d)            Cohort Default Rate. Except with the consent of the Required Pro
Rata Facilities Lenders, permit the Cohort Default Rate for any School to
exceed: (i) the maximum percentage permitted by the DOE for the applicable three
consecutive cohort fiscal years in order for such school to participate in Title
IV Programs or (ii) the maximum percentage permitted by the DOE for the
applicable cohort fiscal year in order for such school to participate in Title 
IV Programs.  For purposes of this Section 7.15(d), a “cohort fiscal year” is a
twelve month period commencing on October 1 of a year and ending on September 30
of the following year.
 
(e)            Institutional Student Loans. Except with the consent of the
Required Pro Rata Facilities Lenders, permit the aggregate Net Institutional
Student Loans as of any reporting period to exceed 15% of Consolidated Net Worth
as of the end of the most recent fiscal period for which financial statements
were delivered pursuant to Section 6.1(a) or 6.1(b).
 
ARTICLE VIII.

EVENTS OF DEFAULT AND  REMEDIES
 

8.1
Events of Default.

 
Any of the following shall constitute an Event of  Default:

(a)            Non-Payment. Adtalem or any other Loan Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any commitment or other fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder  or under any other Loan Document; or
 
(b)            Specific Covenants. Adtalem fails to perform or observe any term,
covenant or agreement contained in any of Section 6.1, 6.2, 6.3, 6.5 or 6.11 or
Article VII; provided that any such failure to observe or perform any of the
covenants set forth in Section 7.15 shall not constitute an Event of Default for
purposes of the Term B Loan or any Incremental Tranche B Term Loan unless and
until the Required Pro Rata Facilities Lenders have actually declared all
Revolving Loans, Swingline Loans, Incremental Tranche A Term Loans and related
Obligations to be immediately due and payable in accordance with this Article
VIII as a result of the Loan Parties’ failure to comply with Section 7.15 and
such declaration has not been rescinded on or before the date on which the
Required Term B Lenders declare an Event of Default in connection therewith (and
until such time the failure to comply with Section 7.15 shall only constitute an
Event of Default with respect to the Aggregate Revolving Commitments and any
Incremental Tranche A Term Loans); or
 
(c)            Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
100

--------------------------------------------------------------------------------

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Adtalem or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default. (i) Adtalem or any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (provided
that any breach of any Financial Covenant giving rise to an event described in
clause (B) above shall not, by itself, constitute an Event of Default for
purposes of the Term B Loan or any Incremental Tranche B Term Loan unless the
Required Pro Rata Facilities Lenders have actually declared all Revolving Loans,
Swingline Loans, Incremental Tranche A Term Loans and related Obligations to be
immediately due and payable in accordance with this Article VIII as a result of
such breach and such declaration has not been rescinded on or before the date on
which the Required Term B Lenders declare an Event of Default in connection
therewith); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Adtalem or any Loan Party is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which Adtalem or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Adtalem or such Loan Party as a result thereof is greater than the
Threshold Amount; or
 
(f)            Insolvency Proceedings, Etc. Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)            Inability to Pay Debts; Attachment. (i) Adtalem or any Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
101

--------------------------------------------------------------------------------

 
(h)            Judgments. There is entered against Adtalem or any Loan Party (i)
a final  judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)            Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(j)            Collateral. Any security interest created by the Collateral
Documents shall cease to be, or shall be asserted by Adtalem or any other Loan
Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement and the Collateral Documents) security
interest in the securities, assets or properties covered thereby; or
 

(k)
Change of Control.  There occurs any Change of Control; or

 
(l)            ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or would reasonably be expected to result in
liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount.
 

8.2
Remedies Upon Event of Default.

 
If any Event of Default occurs and is continuing:
 
(a)            if such Event of Default is an Event of Default specified in
Section 8.1(b) above  as a result of any Loan Party’s failure to perform or
observe Section 7.15, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Pro Rata Facilities Lenders, take any or all
of the following actions:
 
(i)            declare the commitment of each Revolving Lender to make Revolving
Loans, the commitment of each Lender in respect of any unfunded Incremental
Tranche A Term Loan, any obligation of the Swingline Lender to make Swingline
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligations shall be terminated;
 
(ii)            declare the unpaid principal amount of all outstanding Revolving
Loans, Swingline Loans, Incremental Tranche A Term Loans, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document in respect of the Revolving Commitments and Incremental
Tranche A Term Loans to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by each Borrower; and
102

--------------------------------------------------------------------------------

(iii)            require that the Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); or
 
(b)            if such Event of Default is any Event of Default other than an
Event of Default specified in Section 8.1(b) above as a result of any Loan
Party’s failure to perform or observe Section 7.15 (or, if (x) such Event of
Default is an Event of Default specified in Section 8.1(b) above as a result of
any Loan Party’s failure to perform or observe Section 7.15 and (y) the
Administrative Agent has taken any of the actions described in the immediately
preceding clause (a)), the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
 
(i)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(ii)            declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
 
(iii)            require that the Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and
 
(iv)            exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law or equity;
 
provided, however, that upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of Adtalem to Cash Collateralize (or cause the Designated
Borrowers to Cash Collateralize) the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.



8.3
Application of Funds.

 
 
After the exercise of remedies provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.2), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to  them;
103

--------------------------------------------------------------------------------

 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to  them;
 
 
Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of  the Loans and L/C Borrowings, (ii) Swap Termination Values under
any Specified Swap Contract (to the extent such Specified Swap Contract shall
have been terminated and as to which the Administrative Agent shall have
received notice of such termination and the Swap Termination Value thereof),
(iii) amounts owing under any Specified Cash Management Agreements and (iv)
obligations to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, all ratably among the Lenders
(and in the case of Specified Swap Contracts, any Affiliate of a Lender) in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by  Law.
 
Subject to Sections 2.3(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Notwithstanding
the foregoing, payments and Cash Collateral provided by a Designated Borrower
shall only be applied to the Obligations of such Designated Borrower. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or such Loan Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
 
Notwithstanding anything in this Section 8.3 to the contrary, (x) amounts
received from an Offshore Guarantor with respect to the Obligations shall only
be applied to satisfy the Obligations guaranteed by such Offshore Guarantor
pursuant to the Offshore Guaranty to which it is a party and (y) amounts
received from a Designated Borrower with respect to the Obligations shall only
be applied to satisfy the Obligations of such Designated Borrower.
 
Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Lender or Affiliate
thereof, as the case may  be (unless such Lender or Affiliate is the
Administrative Agent or an Affiliate thereof, in which case no Secured Party
Designation Notice is required). Each Affiliate of a Lender that not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.

ADMINISTRATIVE AGENT
 

9.1
Appointment and Authority.

104

--------------------------------------------------------------------------------

 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swingline
Lender (if applicable), party to any Specified Swap Contract and party to any
Specified Cash Management Agreement) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.4(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 

9.2
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and  powers  in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.


9.3
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
105

--------------------------------------------------------------------------------

 
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 and 8.2) or (ii)
in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable judgment. Any
such action taken or failure to act pursuant to the foregoing shall be binding
on all Lenders. The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until notice describing such Default is given in
writing to the Administrative Agent by a Borrower, a Lender or the L/C Issuer.


Neither the Administrative Agent nor any of its Related Parties shall have any
duty to any Lender or Participant or any other Person to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.



9.4
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to  be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
106

--------------------------------------------------------------------------------

 

9.5
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except  to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub- agents.
 
 

9.6
Resignation of Administrative Agent.

 
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and Adtalem. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right (subject, so
long as no Event of Default exists, to the consent of Adtalem, which shall not
be unreasonably withheld or delayed) to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor  has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
 
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to Adtalem
and such Person remove such Person as Administrative Agent and, subject, so long
as no Event of Default exists, to the consent of Adtalem, which shall not be
unreasonably withheld or delayed, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty days  (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until  such  time, if  any, as the Required  Lenders appoint 
a  successor  Administrative  Agent  as
107

--------------------------------------------------------------------------------

 
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.8 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by Adtalem to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Adtalem and such successor. After the retiring  or  removed
Administrative Agent’s resignation or removal hereunder and under the other
Loan  Documents, the provisions of this Article and Section 11.4 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
 
(d)            Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Revolving Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.3(c). If Bank of America resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Lenders to make Base Rate Revolving
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.4(c). Upon the appointment by Adtalem of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Revolving
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (ii) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (iii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 

9.7
Non-Reliance on Administrative Agent and Other Lenders.

 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 

9.8
No Other Duties; Etc.

108

--------------------------------------------------------------------------------

 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


9.9
Administrative Agent May File Proofs of Claim; Credit Bidding.

 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising  under  the Loan Documents that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of  the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.3(h) and 2.3(i), 2.9
and 11.4) allowed in such judicial proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.9 and   11.4.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the holders thereof shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount 
proportional to the liquidated portion of the contingent claim amount  used  in
109

--------------------------------------------------------------------------------



 
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Sections
11.1(a)(i) through 11.1(a)(x)), and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Lender or any acquisition
vehicle to take any further action.
 

9.10
Collateral and Guaranty Matters.

 
Without limiting the provisions of Section 9.9, each of the Lenders (including
in its capacities as a party to any Specified Cash Management Agreement and a
party to any Specified Swap Contract) and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,
 
(a)            to release or authorize the release of any Lien (if any) on any
property granted to or held by the Administrative Agent under any Loan Document
(i) upon termination of the Commitments and payment in full of all Obligations
arising under the Loan Documents (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that
comprises a Disposition consented to by the Required Lenders or that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) in
connection with a Person ceasing to be a Designated Borrower or such Lien not
being required under Section 6.13 or
(iv) as approved in accordance with Section 11.1;
 
(b)            to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.1(i) or 7.1(m); and
 
(c)            to release any Guarantor from its obligations under a Guaranty
(i) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder, (ii) as a result in a change in tax Law (which is
applicable to an existing Guaranty), (iii) if a Person ceases to be a Designated
Borrower or such Person would not otherwise be required to provide a Guaranty
under Section 6.12 or (iv) if such Person becomes an Immaterial Subsidiary.
 
Upon request by the Administrative Agent at any time, the Required Lenders or
the Required Pro Rata Facilities Lenders, as applicable, will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section  9.11.
 
The Administrative Agent shall not be responsible  for or have a duty to
ascertain or inquire into  any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
110

--------------------------------------------------------------------------------


 

9.11
Specified Cash Management Agreements and Specified Swap Contracts.

 
No Lender or Affiliate thereof party to a Specified Swap Contract or Specified
Cash Management Agreement that obtains the benefit of Section 8.3, any Guaranty
or any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of any Guaranty or any Collateral Document (including any
release or impairment with respect to any Guarantor) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision  of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of,   or that other satisfactory arrangements have been made with respect to,
Obligations arising under Specified Cash Management Agreements and Specified
Swap Contracts except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender or Affiliate thereof, as the case
may be. The Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Specified Cash Management Agreements and Specified
Swap Contracts in the case of the date that (a) all Commitments have terminated,
(b) all Obligations arising under the Loan Documents have been paid in full
(other than contingent indemnification obligations), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit that have been
Cash Collateralized).
 

9.12
ERISA Matters.

 
(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of Adtalem or any other Loan Party, that at least one of
the following is and will be true:

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

              (ii)        the transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96- 23
(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
 
111

--------------------------------------------------------------------------------

 
(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of suchLender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of  subsection(a)    of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)            In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further
(x)    represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Adtalem or any other Loan Party, that:
 
(i)            none of the Administrative Agent or any Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
 
(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3- 21(c)(1)(i)(A)-(E),
 
(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 
(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
 
(v)            no fee or other compensation is being paid directly to the
Administrative Agent or any Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
112

--------------------------------------------------------------------------------

 
(c)            The Administrative Agent and each Lead Arranger hereby informs
the  Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice  in a fiduciary capacity, in connection
with the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
 
ARTICLE X.
 
 
CONTINUING GUARANTY
 



10.1
Guaranty.

 
 
Adtalem hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all Obligations of each Designated Borrower and all other
Obligations of any Subsidiary of Adtalem (including, in each case, all
renewals,  extensions and modifications thereof and all costs, attorneys’ fees
and expenses incurred by the Lenders in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations”). The books and
records of the Administrative Agent and the Lenders showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Adtalem and conclusive, absent manifest
error, for the purpose of establishing the amount of the Guaranteed
Obligations.  This guaranty shall not be affected by the genuineness, validity,
regularity or enforceability  of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or  by the existence, validity,
enforceability, perfection, or extent of any collateral therefore, or by any
fact or circumstance relating to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of Adtalem hereunder.
 

10.2
No Termination.

 
The obligations of Adtalem under this Article X constitute a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Article X are indefeasibly paid and performed
in full and the Commitments of the Lenders with respect to the Guaranteed
Obligations are terminated.
 

10.3
Waiver of Notices.

 
 
Adtalem waives notice of the extension or continuation of the Guaranteed
Obligations or any part thereof. Adtalem further waives presentment, protest,
notice, dishonor or default, demand for payment and any other notices to which
Adtalem might otherwise be  entitled.
 

10.4
Subrogation.

113

--------------------------------------------------------------------------------

 
Adtalem shall exercise no right of subrogation, contribution or similar rights
with respect to any payments it makes in respect of this guaranty until all of
the Guaranteed Obligations and any amounts payable under this Article X are
indefeasibly paid and performed in full and the Commitments of the Lenders are
terminated. If any amounts are paid to Adtalem in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Lenders and shall forthwith be paid to the Lenders to reduce the amount of the
Guaranteed Obligations, whether matured or   unmatured.


10.5
Waiver of Suretyship Defenses.

 
Adtalem agrees that the Administrative Agent and Lenders may, at any time and
from time to time, and without notice to Adtalem, make any agreement with any
Designated Borrower or with any other person or entity liable on any of the
Guaranteed Obligations or providing collateral as security for the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge or
release of the Guaranteed Obligations or any collateral (in whole or in part),
or for any modification or amendment of the terms thereof or of any instrument
or agreement evidencing the Guaranteed Obligations or the provision of
collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of Adtalem under this Article X. Adtalem
waives any defense arising by reason of any disability or other defense of any
Designated Borrower or any other Loan Party, or the cessation from any cause
whatsoever of the liability of such Designated Borrower, or any claim that
Adtalem’s obligations exceed or are more burdensome than those of such
Designated Borrower and waives the benefit of any statute of limitations
affecting the liability of the Administrative Agent or Adtalem hereunder.
Adtalem waives any right to enforce any remedy which the Administrative Agent or
Lenders now have or may hereafter have against  any Designated Borrower and
waives any benefit of and any right to participate in any security now or
hereafter held by the Lenders. Further, Adtalem consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Adtalem under this Article X or which, but  for this provision, might
operate as a discharge of Adtalem.


10.6
Exhaustion of Other Remedies Not Required.

 
 
The obligations of Adtalem in respect of this Article X are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations.  Adtalem waives diligence by the Lenders  and action on delinquency
in respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring the Lenders to exhaust any right or
remedy or to take any action against any Designated Borrower, or any other
Person or property before enforcing this guaranty against Adtalem.



10.7
Reinstatement.

 
Notwithstanding anything in this Article X to the contrary, the obligations of
Adtalem under this Article X shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Designated Borrower or any other Person or otherwise, as if such payment had not
been made and whether or not the Lenders is in possession of or has released
Adtalem from the obligations of this Article X and regardless of any prior
revocation, rescission, termination or reduction.


10.8
Subordination.

 
Adtalem hereby subordinates the payment of all obligations and indebtedness of
each Designated Borrower owing to Adtalem, whether now existing or hereafter
arising, including but not limited to any obligation of such Designated Borrower
to Adtalem as subrogee of the Lenders or resulting from Adtalem’s
114

--------------------------------------------------------------------------------

 
performance under this Article X, to the indefeasible payment in full of all
Guaranteed Obligations. If the Lenders so request, any such obligation or
indebtedness of the applicable Designated Borrower to Adtalem shall be enforced
and performance received by Adtalem as trustee for the Lenders and the proceeds
thereof shall be paid over to the Lenders on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
Adtalem under this Article X.
 

10.9
Stay of Acceleration.

 
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy or reorganization of any
Designated Borrower or any other Person, or otherwise, all such amounts shall
nonetheless be payable by Adtalem immediately upon demand by the Administrative
Agent or the Required Lenders.
 

10.10
Condition of Designated Borrowers.



 
Adtalem acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from each Designated Borrower, such information
concerning the financial condition,  business and operations of such Designated
Borrower as Adtalem requires, and that neither the Administrative Agent nor the
Lenders have any duty, and Adtalem is not relying on the Administrative Agent or
Lenders at any time, to disclose to Adtalem any information relating to the
business, operations or financial condition of any Designated Borrower.
 


ARTICLE XI.

MISCELLANEOUS
 

11.1
Amendments, Etc.

 
(a)            Except as otherwise provided in this Section 11.1, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Adtalem or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and Adtalem or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, no such amendment, waiver or consent shall:
 
(i)            except as provided in Section 4.1, waive any condition set forth
in  Section 4.1(a), without the written consent of each Lender;
 
(ii)            extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.2), without the written consent
of such Lender whose Commitment is being extended, increased or reinstated (it
being understood and agreed that a waiver of any condition precedent set forth
in Section 4.2 or of any Default or of a mandatory reduction in Commitments is
not considered an extension, increase or reinstatement in Commitments of any
Lender);
 
(iii)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document of any
Lender, without the  written consent
115

--------------------------------------------------------------------------------

 
of each such Lender entitled to receive such payment or whose Commitments are to
be reduced;
 
(iv)            reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (ii) of the second
proviso to this Section 11.1) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
entitled to receive such amount (it being understood that neither of the
following constitutes a reduction in the rate of interest on any Loan or L/C
Borrowing or any fees or other amounts: (i) any amendment to the definition of
“Default Rate” or waiver of any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (ii) any amendment to or waiver of
any financial covenant hereunder (or any defined term or component defined term
used therein) even if the effect of such amendment or waiver would be to reduce
the rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder);
 
(v)            change Section 8.3 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly and adversely affected thereby;
 
(vi)            change any provision of this Section 11.1(a) or the definitions
of “Required Lenders”, “Required Pro Rata Facilities Lenders”, “Required
Revolving Lenders” or “Required Term B Lenders” without the written consent of
each Lender directly and adversely affected thereby;
 


(vii)            release Adtalem without the consent of each Lender, or, except
for releases pursuant to Section 9.10(b), release all or substantially all of
the value of the Guaranties, without the written consent of each Lender whose
Obligations hereunder are guaranteed thereby;
 
(viii)            release or authorize the release of all or substantially all
of the Collateral under the Collateral Documents without the written consent of
each Lender whose Obligations hereunder are secured by such Collateral, it being
understood that to the extent that Collateral comprises assets which are
permitted to be sold pursuant to Section 7.5 or released pursuant to Section
9.10(a), such Collateral may be released without the consent  of any of the
Lenders;
 
(ix)            amend Section 1.8 without the written consent of each Lender and
L/C Issuer obligated to make Credit Extensions in Alternative Currencies; or
 
(x)            change Section 2.17 in a manner that would alter the requirement
that each of the Lenders obligated to make Credit Extensions to an Applicant
Borrower approve the addition thereof as a Designated Borrower, without the
written consent of each such Lender;
 
(xi)            prior to the termination of the Aggregate Revolving Commitments,
unless also signed by the Required Revolving Lenders, no such amendment, waiver
or consent shall (i) waive any Default for purposes of Section 4.2(b), (ii)
amend, change, waive, discharge or terminate Sections 4.2 or 8.1 in a manner
adverse to the Revolving Lenders  or (iii) amend, change, waive, discharge or
terminate this clause (xi);
116

--------------------------------------------------------------------------------

 
(xii)            unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the aggregate Outstanding Amount
of the Term Loans entitled to receive prepayments pursuant to Section 2.5(c), no
such amendment, waiver or consent shall (i) amend, change, waive, discharge or
terminate Section 2.5(c)(vi) so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.5(c)(iii), (iv), or
(v) (other than to allow the proceeds of such mandatory prepayments to be
applied ratably with other Term Loans under this Agreement) or (ii) amend,
change, waive, discharge or terminate this clause (xii) (other than to provide
Lenders of other Term Loans with proportional rights under this clause (xii);
 
(xiii)            unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by the L/C Issuer;
 
(xiv)            unless also signed by the Swingline Lender, no amendment,
waiver or consent shall affect the rights or duties of the Swingline Lender
under this Agreement; and
 
(xv)            unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
in its capacity as such under this Agreement or any other Loan Document.



(b)
Notwithstanding anything to the contrary in this Section 11.1:

 
(i)            any amendment, waiver or consent with respect to (A) Section 7.15
or any defined term or component defined term used therein) or any Default or
exercise of remedies by the Required Pro Rata Facilities Lenders in respect or
as a result thereof, (B) the proviso in Section 8.1(b), (C) clauses (a) and (b)
of Section 8.2 or (D) the parenthetical provisions referencing Section 7.15 in
Section 11.3 will not require the consent of the Required Lenders but shall be
effective if, and only if, signed by the Required Pro Rata Facilities Lenders
and the Loan Parties and acknowledged by the Administrative Agent;
 
(ii)            the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto;
 
(iii)            any amendment, waiver or consent with respect to the
definitions of “Alternative Currency Sublimit”, “Letter of Credit Sublimit” and
“Swingline Sublimit”, Section 1.8, Section 2.3, Section 2.4 and Section 2.17,
will not require the consent of the Required Lenders but shall be effective if,
and only if, signed by the Required Revolving Lenders, the Loan Parties and any
party whose consent is required pursuant to subsections (a)(ix), (a)(x),
(a)(xiii), (a)(xiv) or (a)(xv) above and acknowledged by the Administrative
Agent;
 
 
(iv)            only the written consent of the Administrative Agent and the
Loan Parties shall be required to amend this Agreement solely to implement
requirements reasonably deemed necessary by the Administrative Agent to add a
Designated Borrower  hereunder  or to obtain pledges of Equity Interests in
Offshore Subsidiaries in accordance with this Agreement (including pursuant to
additional Collateral Documents);
 
(v)            an Incremental Facility Amendment shall be effective if signed
only by Adtalem, the Administrative Agent and each Person that agrees to provide
a portion of the applicable Incremental Facility;
117

--------------------------------------------------------------------------------

 
(vi)            a Refinancing Amendment shall be effective if signed only by
Adtalem, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Refinancing Loan;
 
(vii)            no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (A) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(B) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender;
 
(viii)            each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein;


(ix)            the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders;
 
(x)            this Agreement may be amended with the written consent of only
Adtalem, the Administrative Agent, the L/C Issuer and the Lenders obligated to
make Credit Extensions in Alternative Currencies to amend the definition of
“Alternative Currency”, “LIBOR Quoted Currency”, “Non-LIBOR Quoted Currency” or
“Eurocurrency Rate” solely to add additional currency options and the applicable
interest rate with respect thereto, in each case solely to the extent permitted
pursuant to Section 1.8;
 
(xi)            only the written consent of the Administrative Agent and Adtalem
shall be required to make amendments contemplated by Section 3.7;
 
 

(xii)
Article XII may be modified as set forth in Section 12.3;

 
(xiii)            this Agreement may be amended and restated in accordance with
this Section 11.1 but without the consent of a specific Lender if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement;
and
 
(xiv)            only the written consent of the Administrative Agent and
Adtalem shall be required to amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative changes
or to extend an existing Lien over additional property, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (A) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (B) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within three Business Days of the date of such notice to the Lenders,
a written notice from the Required Lenders stating that the Required Lenders
object to such amendment.
118

--------------------------------------------------------------------------------

 
 
(c)            In addition, notwithstanding anything to the contrary in this
Section 11.1, Adtalem may, by written notice to the Administrative Agent from
time to time, make one or more offers (each, a “Loan Modification Offer”) to all
the Lenders holdings Commitments and/or Loans of a particular class or tranche
to make one or more amendments or modifications to (A) allow the maturity of
such Commitments or Loans of the accepting Lenders to be extended, (B) modify
the Applicable Rate and/or fees payable with respect to such Loans and
Commitments of the accepting Lenders, (C) modify any covenants or other
provisions or add new covenants or provisions that are agreed between Adtalem,
the Administrative Agent and the Accepting Lenders; provided that such modified
or new covenants and provisions are applicable only during periods after the
latest Maturity Date that is in effect on the effective date of such Permitted
Amendment, and (D) any other amendment to a Loan Document required to give
effect to the Permitted Amendments described in clauses (A), (B) and (C) of this
paragraph (“Permitted Amendments”, and any amendment to this Agreement to
implement Permitted Amendments, a “Loan Modification Agreement”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to Adtalem. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective. Permitted Amendments shall become
effective only with respect to the applicable class or tranche of Commitments
and/or Loans of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Commitments and/or Loans as to which
such Lender’s acceptance has been made. Adtalem, each other Loan Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Loan  Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to  the effectiveness of each Loan Modification Agreement. Each of the
parties hereto hereby agrees that (1) upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendments evidenced thereby and only with respect to the applicable
class or tranche of Commitments and Loans of the Accepting Lenders as to which
such Lenders’ acceptance has been made, (2) any applicable Lender who is not an
Accepting Lender may be replaced by Adtalem in accordance with Section 11.15,
and (3) to the extent relating to Revolving Commitments and Revolving Loans, the
Administrative Agent and Adtalem shall be permitted to make any amendments or
modifications to any Loan Documents necessary to allow any borrowings,
prepayments, participations in Letters of Credit and Swingline Loans and
commitment reductions to be ratable across each class of Revolving Commitments
the mechanics for which may be implemented through the applicable Loan
Modification Agreement and may include technical changes related to the
borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such  prepayments and commitment  reductions
and reductions  in participations in Letters of Credit and Swingline Loans may
be applied on a non-ratable basis to the class of non-Accepting Lenders.
 

11.2
Notices; Effectiveness; Electronic Communication.

119

--------------------------------------------------------------------------------

 
(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)            if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.2; and
 
(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Adtalem).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if  not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to  any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender , the L/C Issuer or Adtalem may each, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that , for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed   to have been sent at the opening of business on the next
business day for the recipient,.
 
(c)            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY   OF   THE   PLATFORM,  
AND   EXPRESSLY   DISCLAIM   LIABILITY FOR
120

--------------------------------------------------------------------------------

 
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS   MADE   BY   ANY   AGENT  
PARTY   IN   CONNECTION   WITH   THE     BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
(d)            Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the  L/C Issuer and the Swingline Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to Adtalem, the Administrative Agent, the L/C Issuer and the Swingline
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time   to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non- public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)            Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices, Letter of Credit
Applications and Swingline Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Adtalem shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.3
No Waiver; Cumulative Remedies; Enforcement.

121

--------------------------------------------------------------------------------

 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided  by law.
 
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.8 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.2 (or, in the case of any Event of Default arising from a breach of
Section 7.15, the Required Pro Rata Facilities Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.2 with
respect to the Aggregate Revolving Commitments, the Incremental Tranche A Term
Loans and the Obligations in respect thereof) and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders (or, in the case  of any Event of Default arising from a
breach of Section 7.15, any Revolving Lender or Lender under an Incremental
Tranche A Term Loan Facility may, with the consent of the Required Pro Rata
Facilities Lenders, enforce any rights and remedies available to it with respect
to the to the Aggregate Revolving Commitments, the Incremental Tranche A Term
Loans and the Obligations in respect thereof and as authorized by the Required
Pro Rata Facilities Lenders).
 

11.4
Expenses; Indemnity; and Damage Waiver.

 
(a)            Costs and Expenses. Adtalem shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any
122

--------------------------------------------------------------------------------

 
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that pursuant to this clause (iii), Adtalem shall not be
required to reimburse such fees, charges and disbursements of more than one
counsel to the Administrative Agent and all Lenders, taken as a whole, and one
local counsel to the Administrative Agent and all the Lenders, taken as a whole,
in each relevant jurisdiction), unless the representation of one or more Lenders
by such counsel would be inappropriate due to the existence of an actual
conflict of interest, in which case Adtalem shall also be required to reimburse
the fees, charges and disbursements of one counsel to such affected Lenders
similarly-situated, taken as a whole.

(b)            Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “ Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.1), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee   or
(y)          result from a claim brought by any Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)            Reimbursement by Lenders. To the extent that the Borrowers for
any reason fail  to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub- agent), the L/C Issuer or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer
123

--------------------------------------------------------------------------------

 
or the Swingline Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
 
(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.2(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 

11.5
Payments Set Aside.

 
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b)  of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 

11.6
Successors and Assigns.

 
(a)            Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto  and their respective successors and
assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 11.6, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 11.6, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 11.6 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
124

--------------------------------------------------------------------------------

 
(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following 
conditions:
 
(i)            Minimum Amounts.
 
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such Assignment) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of any assignment
in respect of any revolving credit facility provided hereunder and $1,000,000 in
the case of any assignment in respect of any term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Adtalem otherwise consents (each such
consent not to be unreasonably withheld or delayed);
 
(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned (i.e., the
same proportionate assignment by a Lender of the Obligations owing to it by
Adtalem and the Designated Borrowers, respectfully), except that this clause
(ii) shall not (A) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among any revolving credit facility or
term loan facility provided hereunder on a non-pro rata basis;
 
(iii)            Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
125

--------------------------------------------------------------------------------

 
(A)            the consent of Adtalem (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Adtalem shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof;
 
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect 
of
 
(1) any unfunded commitment to a term loan facility provided hereunder or any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any term loan facility to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
 
(C)            the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.
 
(iv)            Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.



(v)
No Assignment to Certain Persons.  No such assignment shall be made to

 
(A)          Adtalem or any of Adtalem’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person or a holding company,
investment vehicle or trust for, or owned and operated  for  the primary benefit
of a natural Person.
 
(vi)            No Assignment Resulting in Additional Indemnified Taxes, etc..
Without the written consent of Adtalem, no such assignment shall be made to any
Person that, on the effective date of such assignment, through its Lending
Offices, (i) is not capable of lending to the Borrowers without the imposition
of any additional Taxes or Mandatory Costs that would require indemnification
payments by any of the Borrowers under this Agreement or (ii) is not capable of
lending in the Alternative Currencies or at the applicable interest rates.
 
126

--------------------------------------------------------------------------------



 
(vii)  Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties tothe assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Adtalem and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 11.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations  under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)            Register. The Administrative Agent, acting solely for this
purpose as a non- fiduciary agent of the Borrowers (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for  the primary benefit of a
natural Person), a Defaulting Lender or Adtalem or any of Adtalem’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.4(c) without regard to the existence of any
participation.
127

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide  that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument  may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 11.1(a)(i)
through 11.1(a)(x) that directly affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.8 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)            Limitation on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at Adtalem’s request and expense, to use reasonable
efforts to cooperate with Adtalem to effectuate the provisions of Section 3.6(b)
with respect to any Participant. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 3.1 unless
Adtalem is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.1(e) as though it were a Lender.
 
(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of  its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
128

--------------------------------------------------------------------------------

 
(g)            Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection 11.6(b) above, Bank of America may, (i) upon 30 days’ notice to
Adtalem and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to Adtalem, resign as Swingline Lender. In the event of any such resignation as
L/C Issuer or Swingline Lender, Adtalem shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swingline Lender hereunder; provided,
however, that no failure by Adtalem to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer or Swingline Lender, as the
case may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Revolving Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Revolving Lenders to make Base Rate Revolving Loans or fund
risk participations in outstanding Swingline Loans pursuant to Section 2.4(c).
Upon the appointment of a successor L/C Issuer and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties  of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time   of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 

11.7
Confidentiality.


 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those  of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement (or any Person invited
to become a Lender pursuant to Section 2.14) or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of Adtalem; or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
from a source other than Adtalem. In addition, the Administrative Agent, and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market  data collectors,  similar  service  providers to the
lending industry,  and  service providers to the
129

--------------------------------------------------------------------------------

 
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit  Extensions.
 
For the purposes of this Section, “Information” means all information received
from any Loan Party relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such  information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties; provided that no such publication or advertising material will
contain non-public financial information concerning any Loan Party without the
prior consent of Adtalem.
 

11.8
Set-off.

 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, the
L/C Issuer and each of their respective Affiliates is authorized at any time and
from time to time, without prior notice to Adtalem or any other Loan Party, any
such notice being waived by Adtalem (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender,
the L/C Issuer or their respective Affiliates by such Loan Party hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent, such Lender or such Affiliate shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or are owed   to a branch or
office of such Lender or the L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
promptly to notify Adtalem and the  Administrative Agent after any such set-off
and application made by such Lender or the L/C Issuer, as applicable; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.
130

--------------------------------------------------------------------------------



 

11.9
Interest Rate Limitation.



Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 

11.10
Counterparts.

 
 
This Agreement may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement  by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 

11.11
Integration.

 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 

11.12
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 

11.13
Severability.

 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the  economic  effect  of which  comes as close  as
possible  to that  of the illegal, invalid  or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
131

--------------------------------------------------------------------------------



 

11.14
[Reserved].

 

11.15
Replacement of Lenders.

 
If (i) any Lender requests compensation under Section 3.4, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, (iii) a Lender
gives notice under Section 3.3, (iv) any Lender is a Non-Consenting Lender or
(v)          any Lender is a Defaulting Lender, then Adtalem may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.6), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.1 and 3.4) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
(a)            Adtalem shall have paid to the Administrative Agent the
assignment fee specified in Section 11.6(b);
 
(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts  under Section 3.5 and, if applicable,
under Section 2.5(d)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower(s) (in the
case of  all other amounts, including any amounts payable under Section 2.5(d));
 
(c)            in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) a notice or restriction under Section3.3, such
assignment will result in such restriction not being applicable;
 

(d)
such assignment does not conflict with applicable Laws; and

 
(e)            in the case of any such assignment resulting from a
Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swingline Loans pursuant to this
Section 11.15 shall nevertheless be effective without the execution by such Non-
Consenting Lender of an Assignment and Assumption.
132

--------------------------------------------------------------------------------

 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Adtalem to require such assignment and delegation cease
to apply.


11.16
Governing Law.



(a)            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


(b)            EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM  OTHER  THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN  THE  MANNER  PROVIDED  FOR  NOTICES  IN  SECTION  11.2.   
NOTHING  IN  THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
133

--------------------------------------------------------------------------------

 
 

11.17
Service of Process on the Designated  Borrowers.

 
Each Designated Borrower hereby irrevocably designates, appoints and empowers
Adtalem, and successors as the designee, appointee and agent of such Designated
Borrower to receive, accept and acknowledge, for and on behalf of such
Designated Borrower and its properties, service of any and all legal process,
summons, notices and documents which may be served in such action, suit or
proceeding relating to this Agreement or the Loan Documents in the case of the
courts of the Southern District of New York or of the courts of the State of New
York sitting in the city of New York, which service may be made on any such
designee, appointee and agent in accordance with legal procedures prescribed for
such courts. Each Designated Borrower agrees to take any and all action
necessary to continue such designation in full force and effect and should such
designee, appointee and agent become unavailable for this purpose for any
reason, such Designated Borrower will forthwith irrevocably designate a new
designee, appointee and agent, which shall irrevocably agree to act as such,
with the powers and for purposes specified in this Section 11.17. Each
Designated Borrower further irrevocably consents and agrees to service of any
and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit  or proceeding relating to the
Designated Borrower Notes or this Agreement or the other Loan Documents
delivered to such Designated Borrower in accordance with this Section 11.17 or
to its then designee, appointee or agent for service. If service is made upon
such designee, appointee and agent, a copy of such process, summons, notice or
document shall also be provided to the applicable Designated Borrower at the
address specified in Section 11.2 by registered or certified mail, or overnight
express air courier; provided that failure of such holder to provide such copy
to such Designated Borrower shall not impair or affect in any way the validity
of such service or any judgment rendered in such action or proceedings. Each
Designated Borrower agrees that service upon such Designated Borrower or any
such designee, appointee and agent as provided for herein shall constitute valid
and effective personal service upon such Designated Borrower with respect to
matters contemplated in this Section 11.17 and that the failure of any such
designee, appointee and agent to give any notice of such service to such
Designated Borrower shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.
Nothing herein shall, or shall be construed so as to, limit the right of the
Administrative Agent or the Lenders to bring actions, suits or proceedings with
respect to the obligations and liabilities of each Designated Borrower under, or
any other matter arising out of or in connection with, this Agreement, or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, in the courts of whatever jurisdiction in which the respective
offices of the Administrative Agent or the Lenders may be located or assets of
such Designated Borrower may be found or as otherwise shall to the
Administrative Agent or the Lenders seem appropriate, or to affect the right to
service of process in any jurisdiction in any other manner permitted by law.


11.18
Waiver of Right to Trial by Jury.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER  
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
134

--------------------------------------------------------------------------------

 
 

11.19
Judgment Currency.

 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could  purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Borrower in respect of any
such sum due from it to the Administrative Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
 

11.20
Obligations of Adtalem.

 
Notwithstanding anything contained herein or in the other Loan Documents, in no
event shall any Designated Borrower or any Offshore Guarantor be liable for any
of the direct Obligations of Adtalem.
 

11.21
Authorization of Collateral Documents.

 
Each Lender hereby (i) authorizes the Administrative Agent to execute and
deliver the Collateral Documents on behalf of such Lender and (ii) agrees to be
bound by the terms thereof.
 

11.22
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Patriot Act.
Each Borrower shall (and shall cause each other Loan Party to), promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
 

11.23
No Advisory or Fiduciary Responsibility.

135

--------------------------------------------------------------------------------

 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lead Arrangers, on the other hand, (B) each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and each Lead Arranger each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and
 
(B)          neither the Administrative Agent nor any Lead Arranger has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lead Arranger has any obligation to disclose any of
such interests to the Loan Parties and their respective Affiliates. To the
fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.



11.24
Electronic Execution of Assignments and Certain Other Documents.

 
 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures,  the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
 

11.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in   such EEA Financial Institution, its parent 
entity, or a bridge institution that
136

--------------------------------------------------------------------------------

 
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


ARTICLE XII.


COLLECTION ALLOCATION MECHANISM.
 

12.1
Implementation of CAM.

 
(a)            On the CAM Exchange Date, to the extent not otherwise prohibited
by Law, each Lender shall immediately be deemed to have acquired (and shall
promptly make payment therefor to the Swingline Lender in accordance with
Section 2.4(c)(ii)) participations in the Swingline Loans in an amount equal to
such Lender’s Pro Rata Share in each Swingline Loan outstanding on such date. On
the CAM Exchange Date, after giving effect to the provisions of the preceding
sentence and the provisions of Section 12.2, each Lender severally,
unconditionally and irrevocably agrees that it shall purchase, sell or exchange,
as the case may be (without duplication), (w) a participating interest in the
Designated Obligations, (y) participations held by Revolving Lenders in
Swingline Loans and (z) participations held by Revolving Lenders in L/C
Obligations and rights to related L/C Reserve Accounts, in each case, in an
amount equal to its CAM Percentage of the outstanding Designated Obligations and
participations referred to in clauses (y) and (z) above such that in lieu of the
interest of each Lender in such Designated Obligations and participations in
which it shall participate prior to the CAM Exchange Date, such Lender shall
hold an interest in every CAM Tranche of Designated Obligations, Swingline Loans
and L/C Obligations and related L/C Reserve Accounts, whether or not such Lender
shall have previously participated therein, equal to such Lender’s CAM
Percentage thereof on the CAM Exchange Date. Each Lender hereby consents and
agrees to the CAM Exchange, and each Lender agrees that the CAM Exchange shall
be binding upon its successors and assigns and any person that acquires a
participation in its interests in any revolving loan or term loan facility under
this Agreement. Each Lender agrees from time to time to execute and deliver to
the Administrative Agent all instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect to the CAM Exchange. The CAM Exchange shall
be made by calculating the Dollar Equivalent of the outstanding amount of all
Loans denominated in an Alternate Currency, as determined as of the CAM Exchange
Date by the Administrative Agent.
 
(b)            As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations and outstanding principal and
interest on Swingline Loans and Letters of Credit, and each distribution made by
the Administrative Agent pursuant to any Collateral Document in respect of the
Designated Obligations and outstanding principal and interest on Swingline Loans
and Letters of Credit, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Lender upon or after  the CAM Exchange Date, including by way of setoff, in
respect of a Designated Obligation, or outstanding principal and interest on
Swingline Loans or Letters of Credit, shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.
 

12.2
Letters of Credit.

 
137

--------------------------------------------------------------------------------

 
(a)          In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
a Letter of Credit shallnot have been reimbursed either by the Borrowers or with
the proceeds of a Revolving Loan, each Revolving Lender shall promptly pay over
to the Administrative Agent, in immediately available funds in the same currency
as such Letter of Credit (or, if such Letter of Credit is denominated in an
Alternate Currency, if requested by the Administrative Agent, the Dollar
Equivalent thereof) an amount equal to such Revolving Lender’s Pro Rata Share in
such undrawn face amount or (to the extent it has not already done so) such
unreimbursed drawing, as the case may be. Any such amounts not paid on the CAM
Exchange Date shall accrue interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to a Base Rate Revolving Loan, in a
principal amount equal to such amount (provided that such interest shall not
excuse the failure to pay such sums when due).
 
(b)            The Administrative Agent shall establish a separate interest
bearing account or accounts for each Lender (each, an “L/C Reserve Account”) for
the amounts received with respect to each such Letter of Credit pursuant to
subsection (a) above. The Administrative Agent shall deposit in each Lender’s
L/C Reserve Account such Lender’s CAM Percentage of the amounts received from
the Revolving Lenders as provided above. The Administrative Agent shall have
sole dominion and control over each L/C Reserve Account, and the amounts
deposited in each L/C Reserve Account shall be held in such L/C Reserve Account
until withdrawn as provided in subsection (c), (d), (e) or (f) below. The
Administrative Agent shall maintain records enabling it  to determine the
amounts paid over to it and deposited in the L/C Reserve Accounts in respect of
each Letter of Credit and the amounts on deposit in respect of each Letter of
Credit attributable to each Lender’s CAM Percentage. The amounts held in each
Lender’s L/C Reserve Account shall  be held as a reserve against the outstanding
L/C Obligations, shall be the property of such Lender subject to the terms
hereof, shall not constitute Loans to or give rise to any claim of or against
any Loan Party and shall not give rise to any obligation on the part of any
Borrower to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.3(c).
 
(c)            In the event that after the CAM Exchange Date any drawing shall
be made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the L/C Issuer, withdraw from the L/C Reserve Account of each Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the L/C Issuer in satisfaction of the reimbursement
obligations of the Lenders under Section 2.3(c). In the event any Revolving
Lender shall default on its obligation to pay over any amount to the
Administrative Agent in respect of any Letter of Credit as provided in this
Section 12.2, the L/C Issuer shall, in the event of a drawing thereunder, have a
claim against such Revolving Lender to the same extent as if such Lender had
defaulted on its obligations under Section 2.3(d), but shall have no claim
against any other Lender in respect of such defaulted amount, notwithstanding
the provisions of this Article XII. Each other Lender shall have a claim against
such Defaulting Lender for any damages sustained by it as a result of such
default, including, in the event such Letter of Credit shall expire undrawn, its
CAM Percentage of the defaulted amount. The Administrative Agent may withhold
payments received under any Loan Documents that would be for the account of such
Defaulting Lender and apply  such amounts toward such Defaulting Lender’s
obligations.
 
(d)            In the event that after the CAM Exchange Date any Letter of
Credit shall expire undrawn, the Administrative Agent shall withdraw from the
L/C Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Lender’s CAM Percentage of such Letter of Credit and distribute
such amount to such Lender.
138

--------------------------------------------------------------------------------

 
(e)            With the prior written approval of the Administrative Agent and
the L/C Issuer (not to be unreasonably withheld), any Lender may withdraw the
amount held in its L/C Reserve Account in respect of the undrawn amount of any
Letter of Credit. Any Lender making such a withdrawal shall be unconditionally
obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Administrative Agent, for the account of the L/C
Issuer, on demand, its CAM Percentage of such drawing.
 
(f)            Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in cash and Cash Equivalents. Each Lender which has not withdrawn
its CAM Percentage of amounts in its L/C Reserve Account as provided in
subsections (d) or (e) above shall have the right, at intervals reasonably
specified by the Administrative Agent, to withdraw the earnings on investments
so made by the Administrative Agent with amounts in its L/C Reserve Account and
to retain such earnings for its own account.
 

12.3
Provisions Solely to Effect Intercreditor Relationships.

 
The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors. None of the Loan Parties shall have any rights or obligations
under this Article XII. Nothing contained in this Article XII is intended to or
shall impair the obligations of the Loan Parties, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms. Notwithstanding anything in Section 11.1
to the contrary, this Article XII may be modified by vote of the Administrative
Agent, the L/C Issuer,  the Swingline Lender and the Required Lenders (or all
Lenders or   all affected Lenders to the extent Section 11.1 would have
otherwise require the consent of such Lenders). This Article XII shall supersede
any conflicting provisions of Section 11.6.
 

12.4
Application of this Article.

 
This Article XII shall not apply if, on the CAM Exchange Date, there are either
(i) no Designated Borrowers or (ii) no Designated Borrowers with outstanding
Obligations.
 
[signature pages follow]
139

--------------------------------------------------------------------------------



 
 
lN WITNESS WHEREOF. the parties hereto have caused this Agreement to be duly
executed as of the date first above written.





  ADTALEM GLOBAL EDUCATION INC.          
 
By:
 [image00004.jpg]             Name: Patr. ck J. Unzicker     Title: Senior Vice
President, Chief Financial Officer and
Treasurer          

 
 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

140

--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as          
 
By:
/s/ Anthony w. Kell     Name: Anthony w. Kell     Title: Vice President        
 


 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

--------------------------------------------------------------------------------



 

  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and      SwinglineLe-n der     
     
 
By:
/s/ NL:::an M. Phillips     Name: NL:::an M. Phillips     Senior Vice President
         


 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------




  BANK OF MONTRE:fl,, as a Lender          
 
By:
/s/              Name: Brocco     Title: Senior Vice President          

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

--------------------------------------------------------------------------------


 

  FIFTH TrITRD1:V-7ender          
 
By:
/s/ Neil Mesch             Name: Neil Mesch     Title: Director          

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

--------------------------------------------------------------------------------




  PNC BANK, NATIONAL ASSOCIATION, as a Lender          
 
By:
/s/ Edward Han             Name: Neil Mesch     Title: Vice President          

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

  THE NORTHERN TRUST COMPANY, as a Lender          
 
By:
/s/ Lisa DeCristofaro             Name: Lisa DeCristofaro     Title: SVP        
 

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT


 

--------------------------------------------------------------------------------




  ASSOCIATED BANK, N.A., as a Lender          
 
By:
/s/ Keith M. Butala             Name: Keith M. Butala     Title: Vice President
         

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------






  LAKE FOREST BANK AND TRUST COMPANY,     N.A., as a Lender                
 
By:
/             Name:     Title:          

 
 


 
ADTALEM GLOBAL EDUCATION INC
 
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



Schedule 1.1A
 


 
EXISTING LETTERS OF CREDIT
 


 
Letter of Credit No. 68129526 dated November 9, 2016 with an original face value
amount  of
 
$68,435,908.00, issued by Bank of America, N.A. with expiration date of 11/1/18
for the benefit of  the
 
U.S. Department of Education.



--------------------------------------------------------------------------------

 
Schedule 2.1

 
Commitments and Pro Rata  Shares

 
Lender
 
Revolving Commitments
   
Pro Rata Shares of Revolving Commitments
   
Term B Loan Commitments
   
Pro Rata Shares of Term B Loan Commitments
 
Bank of America, N.A.
 
$
70,000,000.00
     
23.333333333
%
 
$
300,000,000.00
     
100.000000000
%
Bank of Montreal
 
$
50,000,000.00
     
16.666666667
%
 
$
0.00
     
0.000000000
%
Fifth Third Bank
 
$
50,000,000.00
     
16.666666667
%
 
$
0.00
     
0.000000000
%
PNC Bank, National  Association
 
$
50,000,000.00
     
16.666666667
%
 
$
0.00
     
0.000000000
%
The Northern Trust Company
 
$
35,000,000.00
     
11.666666667
%
 
$
0.00
     
0.000000000
%
Associated Bank, N.A.
 
$
25,000,000.00
     
8.333333333
%
 
$
0.00
     
0.000000000
%
Lake Forest Bank and Trust Company, N.A.
 
$
20,000,000.00
     
6.666666667
%
 
$
0.00
     
0.000000000
%
Total:
 
$
300,000,000.00
     
100.000000000
%
 
$
300,000,000.00
     
100.000000000
%






--------------------------------------------------------------------------------

 
Schedule 5.13

 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
 


I.  Subsidiaries
Name of Subsidiary
Jurisdiction
Capital Stock
Ownership
Stockholder
DeVry University, Inc.
Illinois
1,000 Common Shares
100%
Adtalem Global Education Inc.
DeVry/New York Inc.
Delaware
1,000 Common Shares
100%
Adtalem Global Education Inc.
Becker Professional Development Corporation
Delaware
1,000 Common Shares
100%
Adtalem Global Education Inc.
Adtalem Global Health, Inc.
New York
1,130,225
Common Shares
 
40,224.125
Class A Preferred Shares
25,000 Class B Preferred Shares
100%
Adtalem Global Education Inc.
Chamberlain College of Nursing and Health Sciences, Inc
Delaware
100 Common Shares
100%
Adtalem Global Education Inc.
U.S. Education Corporation
Delaware
1,392,107.32
Common Shares
 
70,653.73139
Class A Preferred Shares
1,000 Class B Preferred Shares
100%
Adtalem Global Education Inc.
DeVry Educational Development Corp.
Delaware
1,000 Common Shares
100%
DeVry University, Inc.

 
- 2 -

--------------------------------------------------------------------------------

 
Adtalem Canada LLC
Delaware
Membership Interests
100%
Adtalem Global Education Inc.
Dominica Services Inc.
Delaware
10 Common Shares
100%
Adtalem Global Health, Inc.
Chamberlain University LLC
Delaware
Membership Interest
100%
Chamberlain College of Nursing and Health Sciences, Inc
Newton Becker Ltd.
Hong Kong
10,000 Common Shares
100%
Becker Professional Development Corporation
Becker CPA Review Ltd.
Israel
120 Common Shares
100%
Becker Professional Development Corporation
Ross University Services, Inc.
Delaware
1,000 Common Shares
100%
Adtalem Global Health, Inc.
International Education Holdings, Inc.
Delaware
1,010 Common Shares
1%
99%
Adtalem Global Education Inc.
Ross University Services, Inc.
Integrated Education Solutions LLC
Delaware
Membership Interest
100%
Adtalem Global Education Inc.
Global Education International, Inc.
Barbados
100 Common Shares
100%
International Education Holdings, Inc.
Ross University Management, Inc.
St. Lucia
10,000 Ordinary Shares
100%
Global Education International, Inc.
Ross University School of Medicine, School of Veterinary Medicine Limited
Dominica
100 Shares of Voting Stock
100%
Ross University Management, Inc.
Ross University School of Medicine School of Veterinary Medicine (St. Kitts)
Limited
St. Kitts
200 Shares of Voting Stock
100%
Ross University Management, Inc.
DeVry Medical International (Bahamas) Ltd.
Bahamas
5,000 Common Shares
100%
Ross University Management, Inc.

 
- 3 -

--------------------------------------------------------------------------------

 
Global Education International B.V.
Netherlands
18,000 Common Shares
100%
International Education Holdings, Inc.
Adtalem Educacional do Brasil S.A.
Brazil
21,519,909
Ordinary Shares
97.909095%
Global Education International B.V.
ABEP - Academia Baiana de Ensino, Pesquisa e Extensão Ltda.
Brazil
5,752,997
Shares
99.999965%
Adtalem Educacional do Brasil S.A.
CBES - Centro Baiano de Ensino Superior Ltda.
OBS: merged into ATB on December 29, 2017 (ongoing registration with the Board
of Trade)
Brazil
964,513 Shares
100%
Adtalem Educacional do Brasil S.A.
Damásio Educacional S.A.
Brazil
3,858,775
Ordinary Shares
100%
Adtalem Educacional do Brasil S.A.
FBV – Faculdade Boa Viagem S.A.
OBS: merged into ATB on December 29, 2017 (ongoing registration with the Board
of Trade)
Brazil
11,806,903
Shares
100%
Adtalem Educacional do Brasil S.A.
Instituto de Ensino Superior da Amazônia Ltda.
Brazil
31,064,999
Shares
99.999997%
Adtalem Educacional do Brasil S.A.

 
- 4 -

--------------------------------------------------------------------------------

 
Integral - Grupo de Ensino Superior do Piauí S/C Ltda.
OBS: merged into ATB on December 29, 2017 (ongoing registration with the Board
of Trade)
Brazil
25,613,462
Shares
100%
Adtalem Educacional do Brasil S.A.
SEPA - Sociedade Educacional da Paraíba Ltda.
OBS: merged into ATB on December 29, 2017 (ongoing registration with the Board
of Trade)
Brazil
20.000.000
Shares
100%
Adtalem Educacional do Brasil S.A.
Sociedade de Educação do Vale do Ipojuca S.A.
Brazil
10,300,000
Ordinary Shares
100%
Adtalem Educacional do Brasil S.A.
Sociedade Educacional Ideal Ltda.
Brazil
41,126,957
Shares
99.999996%
Adtalem Educacional do Brasil S.A.
1 Share
0.000003%
SEPA - Sociedade Educacional do Paraíba Ltda.
SJT Cursos Preparatórios em Medicina Ltda.
Brazil
353,521 Shares
100%
Adtalem Educacional do Brasil S.A.
A. Regiao Tocantina de Educação e Cultura Ltda.
Brazil
5,309,999
Shares
99.99999%
Adtalem Educacional do Brasil S.A.
1 Share
0.00001%
SEPA - Sociedade Educacional do Paraíba Ltda.

 
- 5 -

--------------------------------------------------------------------------------

 
Grupo Ibmec Educacional S.A.
Brazil
60,927,557
Ordinary Shares
100%
Adtalem Educacional do Brasil S.A.
EdCOA Inc.
California
100,000
Common Shares
100%
U.S. Education Corporation
Carrington College, Inc.
Arizona
1,000 Common Shares
100%
U.S. Education Corporation
American Institute of Health Technology, Inc.
Idaho
2,000 Common Shares
100%
U.S. Education Corporation
AUC School of Medicine B.V.
St. Maarten
10 Common Shares
100%
Adtalem Global Education Inc.
Becker Professional Development International Limited
UK
545,000
Ordinary Shares 55,000 B Shares
100%
Global Education International B.V.
Neev Knowledge Management Private Limited
India
11,891 Equity Shares
580,424
Preference Shares
60.92%
Global Education International B.V.
Edupristine, Inc.
Delaware
1,000 Common Shares
100%
Neev Knowledge Management Private Limited
AGM Acquisition Corp.
Delaware
100 Common Shares
100%
Becker Professional Development Corporation
Alert Global Media, LLC
Delaware
Membership Interests
100%
AGM Acquisition Corp.
Association of Certified Anti- Money Laundering Specialists, LLC
Delaware
Membership Interests
100%
Alert Global Media, LLC
ACAMS (HK) Ltd.
Hong Kong
10,000 Ordinary Shares
100%
Association of Certified Anti- Money Laundering Specialists, LLC

 
- 6 -

--------------------------------------------------------------------------------

 
ACAMS (UK) Ltd.
UK
100 Ordinary Shares
100%
Association of Certified Anti- Money Laundering Specialists, LLC
ACAMS France SAS
France
1 Ordinary Share
100%
Association of Certified Anti- Money Laundering Specialists, LLC
ACAMS
(Singapore) Pte. Ltd.
Singapore
5,000 Ordinary Shares
100%
Association of Certified Anti- Money Laundering Specialists, LLC
ACAMS Consulting (Beijing) Co.
Beijing
Registered Capital is 150,000 Yuan
100%
ACAMS (HK) Ltd.
SDP – Software Development Portugal Unipessoal Ltda.
Portugal
1 Quota
100%
Global Education International B.V.



 
II. IMMATERIAL SUBSIDIARIES

 
Adtalem Canada LLC
U.S. Education Corporation EdCOA Inc.
Carrington College, Inc.
American Institute of Health Technology, Inc.
Integrated Education Solutions LLC
 
Neev Knowledge Management Private Limited
Edupristine, Inc.
Newton Becker Ltd.
Becker CPA Review Ltd.
SDP – Software Development Portugal Unipessoal Ltda.
Becker Professional Development International Limited
ACAMS (HK) Ltd.
ACAMS (UK) Ltd.
ACAMS France  SAS
ACAMS (Singapore) Pte. Ltd.
ACAMS Consulting (Beijing) Co.
DeVry Medical International (Bahamas) Ltd.
SJT Cursos Preparatórios em Medicina Ltda.
 
- 7 -

--------------------------------------------------------------------------------

 
A. Regiao Tocantina de Educação e Cultura Ltda.
Instituto de Ensino Superior da Amazônia Ltda.
Sociedade Educacional Ideal Ltda.
Sociedade de Educação do Vale do Ipojuca S.A.
ABEP - Academia Baiana de Ensino, Pesquisa e Extensão  Ltda.


- 8 -

--------------------------------------------------------------------------------

 
Schedule 5.18
 
IP RIGHTS1
 
A.
Adtalem Global Education Inc.

 


Trademark
Application No./ Filing Date
Publication Date
Registration No./
Registration Date
ADTALEM
87/429077
27-Apr-2017
20-Mar-2018
 
ADTALEM and Design
87/429079
27-Apr-2017
20-Mar-2018
 

 
B.
Adtalem Global Health, Inc.

 
Trademark
Application No./ Filing Date
Publication Date
Registration No./ Registration Date
MERP MEDICAL EDUCATION READINESS PROGRAM
86/508016
20-Jan-2015
22-Dec-2015
 

 
C.
AGM Acquisition Corp.

 
None.


D.
Alert Global Media, LLC
 
None.

 
E.
Association of Certified Anti-Money Laundering Specialists, LLC
 
None.

 
Trademark
Application No./
Filing Date
Publication Date
Registration No./
Registration Date
ACAMS
76/336481
13-Nov-2001
20-Aug-2002
2757124
26-Aug-2003
ACAMS
85/770579
02-Nov-2012
12-Nov-2013
4473547
28-Jan-2014
ACAMS RISK ASSESSMENT
86/061981
11-Sep-2013
11-Feb-2014
4728458
28-Apr-2015
ACAMS RISK ASSESSMENT
MEASURE, UNDERSTAND, AND
86/400393
19-Sep-2014
17-Mar-2015
4746987
02-Jun-2015

 

        1 The copyrights set forth in this disclosure schedule reflect
copyrights of record based on search results from the United States Copyright
Office dated as of April 6, 2018.

 
- 9 -

--------------------------------------------------------------------------------

 
EXPLAIN YOUR MONEY
LAUNDERING RISKS
     
ASSOCIATION OF CERTIFIED
ANTI-MONEY LAUNDERING
SPECIALISTS
77/246439
03-Aug-2007
12-Feb-2008
3417489
29-Apr-2008
CAMS
76/336483
13-Nov-2001
17-Sep-2002
2787152
25-Nov-2003
CERTIFIED ANTI-MONEY LAUNDERING SPECIALIST
77/246444
03-Aug-2007
16-Sep-2008
3539435
02-Dec-2008
MONEY LAUNDERING ALERT
78/084214
17-Sep-2001
02-Apr-2002
2585520
25-Jun-2002
MONEYLAUNDERING.COM
85/770572
02-Nov-2012
12-Nov-2013
4473546
28-Jan-2014

 
F.
Becker Professional Development Corporation

 
Trademark
Application No./
Filing Date
Publication Date
Registration No./
Registration Date
ACCOUNTINGMASTER
86/482781
17-Dec-2014
   
ACCOUNTINGMASTER
86/977544
17-Dec-2014
 
4868505
08-Dec-2015
ACCOUNTINGMASTER
86/482786
17-Dec-2014
   
BECKER
75/251149
28-Feb-1997
 
2160247
26-May-1998
BECKER
75/668085
25-Mar-1999
 
2498764
16-Oct-2001
BECKER CPA REVIEW
75/253856
07-Mar-1997
 
2156555
12-May-1998
BECKER FASTPASS
77/553963
22-Aug-2008
 
3601875
07-Apr-2009
BECKER NAVIGATOR
77/979743
16-Apr-2009
 
3823222
20-Jul-2010
BECKER PROFESSIONAL
EDUCATION
77/731649
07-May-2009
 
3797284
01-Jun-2010
Becker Professional Education
ACCA
1-4049211087
 
TX 8-358-976

 
- 10 -

--------------------------------------------------------------------------------

 
Study Program - F1 Accountant in
Business - Study Question Bank
14-Oct-2016
 
17-Oct-2016
Becker Professional Education ACCA
Study Program - F1 Accountant in Business - Study Text
1-4040910042
14-Oct-2016
 
TX 8-352-551
17-Oct-2016
Becker Professional Education ACCA
Study Program - F1 Accountant in Business-Revision Essentials Han
1-4049210897
14-Oct-2016
 
TX 8-358-875
17-Oct-2016
Becker Professional Education ACCA
Study Program - F1 Accountant in Business-Revision Question Bank
1-4049211052
14-Oct-2016
 
TX 8-358-992
17-Oct-2016
Becker Professional Education ACCA
Study Program - F2 Management
Accounting-Revision Essentials Hand
1-4048211032
14-Oct-2016
 
TX 8-358-881
17-Oct-2016
Becker Professional Education ACCA
Study Program - F2 Management
Accounting-Revision Question Bank
1-4049322692
14-Oct-2016
 
TX 8-358-990
17-Oct-2016
Becker Professional Education ACCA
Study Program - F2 Management Accounting-Study Question Bank
1-4049322597
14-Oct-2016
 
TX 8-350-847
17-Oct-2016
Becker Professional Education ACCA
Study Program - F2 Management Accounting-Study Text
1-4049322512
14-Oct-2016
 
TX 8-352-520
17-Oct-2016
Becker Professional Education ACCA
Study Program - F3 Financial
Accounting-Revision Essentials Handb
1-4052235527
14-Oct-2016
 
TX 8-387-791
17-Oct-2016
Becker Professional Education ACCA
Study Program - F3 Financial
1-4052235302
14-Oct-2016
 
TX 8-350-850
17-Oct-2016

 
- 11 -

--------------------------------------------------------------------------------

 
Accounting-Revision Question Bank
     
Becker Professional Education ACCA
Study Program - F3 Financial Accounting-Study Question Bank
1-4052235237
14-Oct-2016
 
TX 8-370-595
17-Oct-2016
Becker Professional Education ACCA
Study Program - F3 Financial Accounting-Study Text
1-4052145012
14-Oct-2016
 
TX 8-350-851
17-Oct-2016
Becker Professional Education ACCA
Study Program - F5 Performance
Management-Revision Question Bank
1-4055246497
21-Oct-2016
   
Becker Professional Education ACCA
Study Program - F5 Performance Management-Study Question Bank
1-4054907752
21-Oct-2016
 
TX 8-387-756
28-Oct-2016
Becker Professional Education ACCA
Study Program - F5 Performance Management-Study Text
1-4054900442
21-Oct-2016
 
TX 8-363-098
28-Oct-2016
Becker Professional Education ACCA
Study Program - F6 Taxation (Russia)
Study Text
1-4071480497
21-Oct-2016
 
TX 8-387-953
28-Oct-2016
Becker Professional Education ACCA
Study Program - F7 Financial Reporting-Revision Question Bank
1-4071578719
27-Oct-2016
 
TX 8-351-109
28-Oct-2016
Becker Professional Education ACCA
Study Program - F7 Financial Reporting-Study Question Bank
1-4071578664
27-Oct-2016
 
TX 8-350-574
28-Oct-2016
Becker Professional Education ACCA
Study Program - F8 Audit and Assurance
1-4088371377
27-Oct-2016
 
TX 8-350-586
28-Oct-2016

 
- 12 -

--------------------------------------------------------------------------------

 
- Revision Question Bank
     
Becker Professional Education ACCA
Study Program - F8 Audit and Assurance
- Study Question Bank
1-4088371242
27-Oct-2016
 
TX 8-350-581
28-Oct-2016
Becker Professional Education ACCA
Study Program - F8 Audit and Assurance
- Study Text
1-4088252087
27-Oct-2016
 
TX 8-351-111
28-Oct-2016
Becker Professional Education ACCA
Study Program - F8 Audit and
Assurance-Revision Essentials Handbo
1-4088371452
27-Oct-2016
 
TX 8-350-496
28-Oct-2016
Becker Professional Education ACCA
Study Program - F9 Financial
Management-Revision Essentials Handb
1-4091110367
27-Oct-2016
 
TX 8-350-505
28-Oct-2016
Becker Professional Education ACCA
Study Program - F9 Financial
Management-Revision Question Bank
1-4091009122
27-Oct-2016
 
TX 8-351-110
28-Oct-2016
Becker Professional Education ACCA
Study Program - F9 Financial Management-Study Question Bank
1-4091008897
27-Oct-2016
 
TX 8-350-570
28-Oct-2016
Becker Professional Education ACCA
Study Program - F9 Financial Management-Study Text
1-4091008412
27-Oct-2016
 
TX 8-350-564
28-Oct-2016
Becker Professional Education ACCA
Study Program-F4 Corporate & Business
Law (ENG)-Study Text
1-4052236112
21-Oct-2016
 
TX 8-350-540
28-Oct-2016
Becker Professional Education ACCA
Study Program-F4 Corporate&Business
Law (ENG)-Revision Essentials
1-4052346507
21-Oct-2016
 
TX 8-350-528
28-Oct-2016
Becker Professional Education ACCA
Study Program-F4 Corporate&Business
Law (ENG)-Revision Question B
1-4052346452
21-Oct-2016
 
TX 8-350-594
28-Oct-2016

 
- 13 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA
Study Program-F4 Corporate&Business
Law (ENG)-Study Question Bank
1-4052346267
21-Oct-2016
 
TX 8-387-762
28-Oct-2016
Becker Professional Education ACCA
Study Program-F5 Performance
Management-Revision Essentials Hand
1-4055246582
21-Oct-2016
 
TX 8-350-524
28-Oct-2016
Becker Professional Education ACCA
Study Program-F7 Financial
Reporting-Revision Essentials Handbook
1-4088251652
27-Oct-2016
 
TX 8-335-594
28-Oct-2016
Becker Professional Education ACCA
Study Program-P1 Governance, Risk and
Ethics-Revision Essentials
1-4097467017
14-Nov-2016
 
TX 8-346-574
15-Nov-2016
Becker Professional Education ACCA Study Program - P1 Governance, Risk and
Ethics (Sept 2016 to June 2017 exams) Study Question Bank.
   
TX0008364226
Becker Professional Education ACCA
Study Program-P1 Governance, Risk and
Ethics-Revision Question Ba
1-4097466742
14-Nov-2016
 
TX 8-364-224
15-Nov-2016
Becker Professional Education ACCA
Study Program-P1 Governance, Risk and
Ethics-Study Text
1-4097429412
14-Nov-2016
 
TX 8-364-221
15-Nov-2016
Becker Professional Education ACCA
Study Program-P3 Business Analysis-Revision Essentials Handbook
1-4107545957
14-Nov-2016
 
TX 8-346-570
15-Nov-2016
Becker Professional Education ACCA
Study Program-P3 Business Analysis-Revision Question Bank
1-4107545642
14-Nov-2016
 
TX 8-350-888
15-Nov-2016
Becker Professional Education ACCA
Study Program-P3 Business Analysis-Study Question Bank
1-4100763797
14-Nov-2016
 
TX 8-350-874
15-Nov-2016
Becker Professional Education ACCA
Study Program-P3 Business Analysis-Study Text
1-4100725482
14-Nov-2016
 
TX 8-364-222
15-Nov-2016
Becker Professional Education ACCA
Study Program-P4 Advanced Financial
Management-Revision Essential
1-4108239157
14-Nov-2016
 
TX 8-346-594
15-Nov-2016

 
- 14 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA
Study Program-P4 Advanced Financial
Management-Revision Question
1-4108238732
14-Nov-2016
 
TX 8-364-223
15-Nov-2016
Becker Professional Education ACCA
Study Program-P4 Advanced Financial
Management-Study Question Ban
1-4108238357
14-Nov-2016
 
TX 8-350-776
15-Nov-2016
Becker Professional Education ACCA
Study Program-P4 Advanced Financial
Management-Study Text
1-4107546112
14-Nov-2016
 
TX 8-364-225
15-Nov-2016
BECKER PROFESSIONAL EDUCATION AND DESIGN
77/764338
19-Jun-2009
 
3797392
01-Jun-2010
BECKER PROFESSIONAL EDUCATION AND DESIGN (COLOR)
77/764328
19-Jun-2009
 
3804616
15-Jun-2010
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Anatomy , v2.1
1-3936205092
06-Oct-2016
 
TX 8-344-281
07-Oct-2016
Becker Professional Education USMLE
Step 1 Anatomy v 3.0
1-5236866530
11-Aug-2017
 
TX 8-465-677
14-Aug-2017
Becker Professional Education USMLE
Step 1 Behavioral Science Epidemiology Biostatistics v 3.0
1-5236866365
11-Aug-2017
 
TX 8-465-671
14-Aug-2017
Becker Professional Education USMLE
Step 1 Biochemistry/Genetics v 4.0
1-5235069200
11-Aug-2017
 
TX0008498027
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Biochemistry/Genetics, v.3.0
1-3882097217
06-Oct-2016
 
TX 8-364-737
06-Oct-2016
Becker Professional Education USMLE
Step 1 Immunology/Microbiology
v 3.0
1-5236866280
11-Aug-2017
 
TX 8-465-664
14-Aug-2017
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Immunology/Microbiology, v.2.1
1-3956555377
06-Oct-2016
 
TX 8-344-277
07-Oct-2016
Becker Professional Education USMLE
Step 1 Pathology v 3.0
1-5236866215
11-Aug-2017
 
TX 8-465-658
14-Aug-2017
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Pathology, v.2.1
1-3882097283
06-Oct-2016
 
TX 8-344-286
07-Oct-2016
Becker Professional Education USMLE
Step 1 Pharmacology v 4.0
1-5235849870
 
TX0008498031

 
- 15 -

--------------------------------------------------------------------------------

 

 
11-Aug-2017
   
Becker Professional Education USMLE
Step 1 Physiology v 3.0
1-5235849815
11-Aug-2017
 
TX0008479866
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Physiology, v.2.2
1-3956555613
06-Oct-2016
 
TX 8-344-279
07-Oct-2016
Clinical Pharmacology edition 1
1-3962312684
06-Oct-2016
 
TX 8-344-283
07-Oct-2016
COPYRIGHT: Becker Professional
Education ACCA Study Program - F7
Financial Reporting-Study Text
1-4071578579
28-Oct-2016
 
TX 8-350-559
28-Oct-2016
FASTPASS
77/614703
14-Nov-2008
 
3602482
07-Apr-2009
Medical Biochemistry Edition 1
1-3962312532
06-Oct-2016
 
TX 8-364-740
06-Oct-2016
PASSMASTER
75/335627
25-Jul-1997
 
2210555
15-Dec-1998
PREPARE TO SUCCEED
75/672989
01-Apr-1999
 
2324384
29-Feb-2000
THE BECKER PROMISE
77/842072
06-Oct-2009
 
3792821
25-May-2010

 


Title
Reg. No.
Date
Becker Professional Education ACCA Study Program - F1 Accountant in Business
(Sept 2016 to Aug 2017 exams) Study Text.
TX0008352551
2016
Becker Professional Education ACCA Study Program- F1 Accountant in Business
(September 2016 to Aug 2017 exams) Revision Essentials Handbook.
TX0008358875
2016
Becker Professional Education ACCA Study Program- F1 Accountant in Business
(September 2016 to Aug 2017 exams) Revision Question Bank.
TX0008358992
2016
Becker Professional Education ACCA Study Program- F1 Accountant in Business
(September 2016 to Aug 2017 exams) Study Question Bank.
TX0008358976
2016
Becker Professional Education ACCA Study Program- F2 Management Accounting (Sept
2016 to Aug 2017 exams) Revision Essentials Handbook.
TX0008358881
2016
Becker Professional Education ACCA Study Program- F2 Management Accounting (Sept
2016 to Aug 2017 exams) Revision Question Bank.
TX0008358990
2016
Becker Professional Education ACCA Study Program- F2 Management Accounting (Sept
2016 to Aug 2017 exams) Study Question Bank.
TX0008350847
2016
Becker Professional Education ACCA Study Program- F2 Management Accounting (Sept
2016 to Aug 2017 exams) Study Text.
TX0008352520
2016
Becker Professional Education ACCA Study Program - F3 Financial Accounting (Sept
2016 to Aug 2017 exams) Revision Essentials Handbook.
TX0008350850
2016

 
- 16 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA Study Program - F3 Financial Accounting (Sept
2016 to Aug 2017 exams) Revision Essentials Handbook.
TX0008387791
2016
Becker Professional Education ACCA Study Program - F3 Financial Accounting (Sept
2016 to Aug 2017 exams) Study Question Bank.
TX0008370595
2016
Becker Professional Education ACCA Study Program - F3 Financial Accounting (Sept
2016 to Aug 2017 exams) Study Text.
TX0008350851
2016
Becker Professional Education ACCA Study Program - F4 Corporate & Business Law
(ENG) (Sept 2016 to Aug 2017 exams) Revision Essentials Handbook.
TX0008350528
2016
Becker Professional Education ACCA Study Program - F4 Corporate & Business Law
(ENG) (Sept 2016 to Aug 2017 exams) Revision Question Bank.
TX0008350594
2016
Becker Professional Education ACCA Study Program - F4 Corporate & Business Law
(ENG) (Sept 2016 to Aug 2017 exams) Study Question Bank.
TX0008387762
2016
Becker Professional Education ACCA Study Program - F4 Corporate & Business Law
(ENG) (Sept 2016 to Aug 2017 exams) Study Text.
TX0008350540
2016
Becker Professional Education ACCA Study Program - F5 Performance Management
(Sept 2016 to June 2017 exams) Revision Essentials Handbook.
TX0008350524
2016
Becker Professional Education ACCA Study Program - F5 Performance Management
(Sept 2016 to June 2017 exams) Study Question Bank.
TX0008387756
2016
Becker Professional Education ACCA Study Program - F5 Performance Management
(Sept 2016 to June 2017 exams) Study Text.
TX0008363098
2016
Becker Professional Education ACCA Study Program - F6 Taxation (Russia) (for
exams to Dec 2016) Study Text.
TX0008387953
2016
Becker Professional Education ACCA Study Program - F7 Financial Reporting (Sept
2016 to June 2017 exams) Revision Essentials Handbook.
TX0008335594
2016
Becker Professional Education ACCA Study Program - F7 Financial Reporting (Sept
2016 to June 2017 exams) Revision Question Bank.
TX0008351109
2016
Becker Professional Education ACCA Study Program - F7 Financial Reporting (Sept
2016 to June 2017 exams) Study Question Bank.
TX0008350574
2016
Becker Professional Education ACCA Study Program - F7 Financial Reporting (Sept
2016 to June 2017 exams) Study Text.
TX0008350559
2016
Becker Professional Education ACCA Study Program - F8 Audit and Assurance (Sept
2016 to June 2017 exams) Revision Essentials Handbook.
TX0008350496
2016
Becker Professional Education ACCA Study Program - F8 Audit and Assurance (Sept
2016 to June 2017 exams) Revision Question Bank.
TX0008350586
2016
Becker Professional Education ACCA Study Program - F8 Audit and Assurance (Sept
2016 to June 2017 exams) Study Question Bank.
TX0008350581
2016
Becker Professional Education ACCA Study Program - F8 Audit and Assurance (Sept
2016 to June 2017 exams) Study Text.
TX0008351111
2016
Becker Professional Education ACCA Study Program - F9 Financial Management (Sept
2016 to June 2017 exams) Revision Essentials Handbook.
TX0008350505
2016
Becker Professional Education ACCA Study Program - F9 Financial Management (Sept
2016 to June 2017 exams) Revision Question Bank.
TX0008351110
2016
Becker Professional Education ACCA Study Program - F9 Financial Management (Sept
2016 to June 2017 exams) Study Question Bank.
TX0008350570
2016
Becker Professional Education ACCA Study Program - F9 Financial Management (Sept
2016 to June 2017 exams) Study Text.
TX0008350564
2016

 
- 17 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA Study Program - P1 Governance, Risk and
Ethics (Sept 2016 to June 2017 exams) Revision Essentials Handbook.
TX0008346574
2016
Becker Professional Education ACCA Study Program - P1 Governance, Risk and
Ethics (Sept 2016 to June 2017 exams) Revision Question Bank.
TX0008364224
2016
Becker Professional Education ACCA Study Program - P1 Governance, Risk and
Ethics (Sept 2016 to June 2017 exams) Study Question Bank.
TX0008364226
2016
Becker Professional Education ACCA Study Program - P1 Governance, Risk and
Ethics (Sept 2016 to June 2017 exams) Study Text.
TX0008364221
2016
Becker Professional Education ACCA Study Program - P3 Business Analysis (Sept
2016 to June 2017 exams) Revision Essentials Handbook.
TX0008346570
2016
Becker Professional Education ACCA Study Program - P3 Business Analysis (Sept
2016 to June 2017 exams) Revision Question Bank.
TX0008350888
2016
Becker Professional Education ACCA Study Program - P3 Business Analysis (Sept
2016 to June 2017 exams) Study Question Bank.
TX0008350874
2016
Becker Professional Education ACCA Study Program - P3 Business Analysis (Sept
2016 to June 2017 exams) Study Text.
TX0008364222
2016
Becker Professional Education ACCA Study Program - P4 Advanced Financial
Management (Sept 2016 to June 2017 exams) Revision Essentials Handbook.
TX0008346594
2016
Becker Professional Education ACCA Study Program - P4 Advanced Financial
Management (Sept 2016 to June 2017 exams) Revision Question Bank.
TX0008364223
2016
Becker Professional Education ACCA Study Program - P4 Advanced Financial
Management (Sept 2016 to June 2017 exams) Study Question Bank.
TX0008350776
2016
Becker Professional Education ACCA Study Program - P4 Advanced Financial
Management (Sept 2016 to June 2017 exams) Study Text.
TX0008364225
2016
Becker Professional Education USMLE Step 1 Anatomy v 3.0.
TX0008465677
2016
BECKER PROFESSIONAL EDUCATION USMLE Step 1 Anatomy , v2.1.
TX0008344281
2016
Becker Professional Education USMLE Step 1 Behavioral Science Epidemiology
Biostatistics v 3.0.
TX0008465671
2016
Becker Professional Education USMLE Step 1 Biochemistry Genetics v 3.0.
TX0008364737
2015
Becker Professional Education USMLE Step 1 Biochemistry/Genetics v 4.0.
TX0008498027
2016
BECKER PROFESSIONAL EDUCATION USMLE Step 1
Immunology/Microbiology, v.2.1.
TX0008344277
2016
Becker Professional Education USMLE Step 1 Immunology/Microbiology v 3.0.
TX0008465664
2016
Becker Professional Education USMLE Step 1 Pathology v 2.1.
TX0008344286
2015
Becker Professional Education USMLE Step 1 Pathology v 3.0.
TX0008465658
2016
Becker Professional Education USMLE Step 1 Pharmacology v 4.0.
TX0008498031
2016
Becker Professional Education USMLE Step 1 Physiology, v.2.2.
TX0008344279
2016
Becker Professional Education USMLE Step 1 Physiology v 3.0.
TX0008479866
2016
Clinical Pharmacology Edition 1.
TX0008344283
2016
Medical Biochemistry Edition 1.
TX0008364740
2016

 
Copyright Title
Reg. No.
Reg. Date
Conviser Duffy : CPA review : course work book, classroom walkthru problems.
TX0004426165
1996
Conviser Duffy : CPA review : accounting & reporting : tax-fund cost.
TX0004426168
1996

 
- 18 -

--------------------------------------------------------------------------------

 
Conviser Duffy : CPA review Audit.
TX0004426169
1996
Conviser Duffy : CPA review : financial : financial accounting and reporting.
TX0004426167
1996
Conviser Duffy : CPA review : flash cards.
TX0004426164
1997
Law.
TX0002001122
1986
Law : Conviser-Miller C P A review.
TX0001906485
1986
Auditing : Conviser-Miller C P A review.
TX0001936247
1986
Auditing.
TX0002001119
1987

 
Copyright Title
Reg. No.
Reg. Date
Becker CPA review : RAFL final review lecture
TX0005314427
1998
Becker CPA review : accounting & reporting : 1-7
TX0005314426
1998
Becker CPA review : auditing 1-6
TX0005314425
1998
Becker CPA review
TX0005314424
1998
Becker CPA Review 2008 Course Materials.
PA0001622224
2007
Becker CPA Review : 2009 Edition.
PA0001733943
2008
Becker CPA Review 2009 Edition First Classes.
TX0007225473
2008
Becker CPA Review 2009 Edition Lecture DVD Auditing-Chinese Enhanced Version
Lectures 1-5.
PA0001738130
2008
Becker CPA Review 2009 Lecture Notes Auditing.
TX0007355906
2008
Becker CPA Review 2009 Lecture Notes Business.
TX0007355913
2008
Becker CPA Review 2009 Lecture Notes Financial.
TX0007391962
2008
Becker CPA Review Updated Lectures 2009 Edition : Instructor Version.
PA0001752958
2008
Becker Professional Education ACCA Accountant in Business F1/FAB Study Question
Bank.
TX0008117962
2015
Becker Professional Education ACCA Accountant in Business F1/FAB Study System
TX0008124502
2015
Becker Professional Education ACCA Accountant in Business F1/FAB Revision
Question Bank
TX0008119757
2015
Becker Professional Education ACCA Advanced Audit and Assurance P7
(International) Revision Question Bank.
TX0008109860
2015
Becker Professional Education ACCA Advanced Audit and Assurance P7
(International) Study Question Bank.
TX0008109861
2015
Becker Professional Education ACCA Advanced Audit and Assurance P7
(International) Study System.
TX0008110016
2015
Becker Professional Education ACCA Advanced Financial Management P4 Revision
Question Bank.
TX0008110047
2015
Becker Professional Education ACCA Advanced Financial Management P4 Study
Question Bank.
TX0008110096
2015
Becker Professional Education ACCA Advanced Financial Management P4 Study
System.
TX0008113724
2015
Becker Professional Education ACCA Advanced Performance Management P5 Revision
Question Bank.
TX0008111968
2015
Becker Professional Education ACCA Advanced Performance Management P5 Study
Question Bank.
TX0008109872
2015
Becker Professional Education ACCA Advanced Performance Management P5 Study
System.
TX0008110035
2015
Becker Professional Education ACCA Audit and Assurance F8 (International)
Revision Question Bank.
TX0008109846
2015
Becker Professional Education ACCA Audit and Assurance F8 (International) Study
Question Bank.
TX0008109928
2015

 
- 19 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA Audit and Assurance F8 (International) Study
System.
TX0008109893
2015
Becker Professional Education ACCA Business Analysis P3 Revision Question Bank.
TX0008110022
2015
Becker Professional Education ACCA Business Analysis P3 Study Question Bank.
TX0008110088
2015
Becker Professional Education ACCA Business Analysis P3 Study System.
TX0008109926
2015
Becker Professional Education ACCA Corporate & Business Law F4 (Russia) Revision
Essentials.
TX0008114502
2015
Becker Professional Education ACCA Corporate & Business Law F4 (Russia) Study
Question Bank.
TX0008114527
2015
Becker Professional Education ACCA Corporate & Business Law F4 (Russia) Study
System
TX0008113389
2015
Becker Professional Education ACCA Corporate & Business Law F4 (Russia) Revision
Question Bank
TX0008113382
2015
Becker Professional Education ACCA Corporate and Business Law (ENGLAND) F4
Revision Question Bank.
TX0008109967
2015
Becker Professional Education ACCA Corporate and Business Law (ENGLAND) F4 Study
Question Bank.
TX0008109923
2015
Becker Professional Education ACCA Corporate and Business Law (ENGLAND) F4 Study
System.
TX0008110042
2015
Becker Professional Education ACCA Corporate Reporting P2 (International)
Revision Question Bank.
TX0008109869
2015
Becker Professional Education ACCA Corporate Reporting P2 (International) Study
Question Bank.
TX0008109853
2015
Becker Professional Education ACCA Corporate Reporting P2 (International) Study
System.
TX0008112938
2015
Becker Professional Education ACCA Diploma in International Financial Reporting
Revision Question Bank.
TX0008109914
2015
Becker Professional Education ACCA Diploma in International Financial Reporting
Study Question Bank.
TX0008110033
2015
Becker Professional Education ACCA Professional Diploma In International
Financial Reporting Study System
TX0008133380
2015
Becker Professional Education ACCA Financial Accounting F3/FFA Revision Question
Bank.
TX0008110079
2015
Becker Professional Education ACCA Financial Accounting F3/FFA Study Question
Bank.
TX0008110024
2015
Becker Professional Education ACCA Financial Accounting F3/FFA Study System.
TX0008109946
2015
Becker Professional Education ACCA Financial Management F9 Revision Question
Bank.
TX0008109866
2015
Becker Professional Education ACCA Financial Management F9 Study Question Bank.
TX0008110082
2015
Becker Professional Education ACCA Financial Management F9 Study System.
TX0008110101
2015
Becker Professional Education ACCA Financial Reporting F7 (International) Study
Question Bank.
TX0008110091
2015
Becker Professional Education ACCA Financial Reporting F7 Revision Question
Bank.
TX0008109847
2015
Becker Professional Education ACCA Financial Reporting F7 Study System.
TX0008109922
2015
Becker Professional Education ACCA Governance, Risk and Ethics P1 Revision
Question Bank.
TX0008109920
2015

 
- 20 -

--------------------------------------------------------------------------------

 
Becker Professional Education ACCA Governance, Risk and Ethics P1 Study Question
Bank.
TX0008109965
2015
Becker Professional Education ACCA Governance, Risk and Ethics P1 Study System
TX0008133377
2015
Becker Professional Education ACCA Management Accounting F2/FMA Revision
Question Bank.
TX0008115933
2015
Becker Professional Education ACCA Management Accounting F2/FMA Study Question
Bank
TX0008119753
2015
Becker Professional Education ACCA Management Accounting F2/FMA Study System.
TX0008115930
2015
Becker Professional Education ACCA Performance Management F5 Revision Question
Bank.
TX0008109850
2015
Becker Professional Education ACCA Performance Management F5 Study Question
Bank.
TX0008109855
2015
Becker Professional Education ACCA Performance Management F5 Study System.
TX0008111955
2015
Becker Professional Education ACCA Taxation F6 (Russia) Revision Question Bank.
TX0008110040
2015
Becker Professional Education ACCA Taxation F6 (Russia) Study Question Bank.
TX0008109848
2015
Becker Professional Education ACCA Taxation F6 (Russia) Study System.
TX0008110030
2015
Becker Professional Education ACCA Taxation F6 (United Kingdom) Revision
Question Bank.
TX0008117055
2015
Becker Professional Education ACCA Taxation F6 (United Kingdom) Study Question
Bank.
TX0008109962
2015
Becker Professional Education ACCA Taxation F6 (United Kingdom) Study System.
TX0008109935
2015
Becker Professional Education CPA Exam Review 2011 Edition Course Disc Single
Activation, et al.
TX0007585323
2010
Becker Professional Education CPA Exam Review 2011 Edition Final Review Startup
Disc, et al.
TX0007408811
2010
Becker Professional Education CPA Exam Review 2011 Edition Financial, et al.
TX0007411045
2010
Becker Professional Education CPA Exam Review 2011 Edition First Classes.
TX0007420245
2010
Becker Professional Education CPA Exam Review 2011 Edition Flashcards CPA
Review.
TX0007421717
2010
Becker Professional Education CPA Exam Review 2011 Edition Instructor Version
Auditing
TX0007421432
2010
Becker Professional Education CPA Exam Review 2011 Edition Instructor Version
Regulation
TX0007421433
2010
Becker Professional Education CPA Exam Review 2011 Edition Instructor Version
Business
TX0007421431
2010
Becker Professional Education CPA Exam Review 2011 Edition Instructor Version
Financial.
TX0007420246
2010
Becker Professional Education CPA Exam Review 2011 Edition Lecture Disc Chinese
Enhanced Version Financial.
PA0001786236
2011
Becker Professional Education CPA Exam Review Auditing 2012 Edition.
TX0007490244
2011
Becker Professional Education CPA Exam Review Auditing 2013 Edition Version A
(for students sitting on or before May 31, 2013)
TX0007815592
2012
Becker Professional Education CPA Exam Review Auditing 2013 Edition Version A
(for students sitting on or before May 31, 2013) Instructor Version.
TX0007813217
2012

 
- 21 -

--------------------------------------------------------------------------------

 
Becker Professional Education CPA Exam Review Auditing 2013 Edition Version B
(for students sitting on or after July 1, 2013)
TX0007812628
2012
Becker Professional Education CPA Exam Review Auditing 2013 Edition Version B
(for students sitting on or after July 1, 2013) Instructor Version.
TX0007813232
2012
Becker Professional Education CPA Exam Review Auditing Final Review 2013 Edition
Version A (for students sitting on or before May 31, 2013) Version B (for
students sitting on or after July 1, 2013)
TX0007811483
2012
Becker Professional Education CPA Exam Review Auditing Final Review Notes and
Disc 2012 Edition [Textbook]
TX0007491993
2011
Becker Professional Education CPA Exam Review Auditing First Classes 2013
Edition Version A (for students sitting on or before May 31, 2013)
TX0007815591
2012
Becker Professional Education CPA Exam Review Auditing First Classes 2013
Edition Version B (for students sitting on or after July 1, 2013)
TX0007813229
2012
Becker Professional Education CPA Exam Review Auditing First Classes v1.1 2015
Edition.
TX0008040021
2014
Becker Professional Education CPA Exam Review Auditing Flashcards v1.1 2015
Edition.
TX0008051109
2014
Becker Professional Education CPA Exam Review Auditing PassMaster Data Disc for
International Students 2012 Edition.
TX0007489629
2011
Becker Professional Education CPA Exam Review Auditing v1.1 2015 Edition
Instructor Version. [Published: 2014-11-01. Issue: ]
TX0008014607
2014
Becker Professional Education CPA Exam Review Auditing v1.1 2015 Edition.
[Published: 2014-11-01. Issue: ]
TX0008014585
2014
Becker Professional Education CPA Exam Review - Auditing v1.1 Final Review 2015
Edition.
TX0008029187
2014
Becker Professional Education CPA Exam Review Auditing v1.2 2015 Edition.
TX0008123102
2015
Becker Professional Education CPA Exam Review Auditing v1.2 2015 Edition
Instructor Version.
TX0008114551
2015
Becker Professional Education CPA Exam Review Auditing First Classes v1.2 2015
Edition
TX0008113398
2015
Becker Professional Education CPA Exam Review Auditing v1.2 Final Review 2015
Edition
TX0008113358
2015
Becker Professional Education CPA Exam Review Auditing v1.2 Flashcards 2015
Edition.
TX0008121102
2015
Becker Professional Education CPA Exam Review Business 2012 Edition.
TX0007490738
2011
Becker Professional Education CPA Exam Review Business 2013 Edition.
TX0007812630
2012
Becker Professional Education CPA Exam Review Business 2013 Edition Instructor
Version.
TX0007815718
2012
Becker Professional Education CPA Exam Review Business Final Review 2013
Edition.
TX0007886160
2012
Becker Professional Education CPA Exam Review Business Final Review Notes and
Disc 2012 Edition [Textbook]
TX0007489151
2011
Becker Professional Education CPA Exam Review Business First Classes 2013
Edition.
TX0007817998
2012
Becker Professional Education CPA Exam Review Business First Classes v2.0 2015
Edition.
TX0008046344
2014
Becker Professional Education CPA Exam Review Business Flashcards v2.0 2015
Edition.
TX0008051108
2014
Becker Professional Education CPA Exam Review Business PassMaster Data Disc for
International Students 2012 Edition.
TX0008281742
2011
Becker Professional Education CPA Exam Review Business v2.0 2015 Edition
Instructor Version.
TX0008022753
2014

 
- 22 -

--------------------------------------------------------------------------------

 
Becker Professional Education CPA Exam Review Business v2.0 2015 Edition.
[Published: 2014-11-01. Issue: ]
TX0008014598
2014
Becker Professional Education CPA Exam Review Business v2.0 Final Review 2015
Edition.
TX0008022752
2014
Becker Professional Education CPA Exam Review Business v2.0b Final Review 2015
Edition.
TX0008117810
2015
Becker Professional Education CPA Exam Review Financial 2012 Edition.
TX0007611776
2011
Becker Professional Education CPA Exam Review Financial 2013 Edition.
TX0007815583
2012
Becker Professional Education CPA Exam Review Financial 2013 Edition Instructor
Version.
TX0007819961
2012
Becker Professional Education CPA Exam Review Financial Final Review 2013
Edition. [Published: 2012-11-01. Issue: 2013]
TX0007811466
2012
Becker Professional Education CPA Exam Review Financial Final Review Notes and
Disc 2012 Edition [Textbook]
TX0007594668
2011
Becker Professional Education CPA Exam Review Financial First Classes 2013
Edition.
TX0007813374
2012
Becker Professional Education CPA Exam Review Financial First Classes v1.1 2015
Edition.
TX0008016632
2014
Becker Professional Education CPA Exam Review Financial PassMaster Data Disc for
International Students 2012 Edition.
TX0007503877
2011
Becker Professional Education CPA Exam Review Financial v1.1 2015 Edition.
TX0008045464
2014
Becker Professional Education CPA Exam Review Financial v1.1 Final Review 2015
Edition.
TX0008024027
2014
Becker Professional Education CPA Exam Review Financial v1.1b Final Review 2015
Edition.
TX0008126772
2015
Becker Professional Education CPA Exam Review First Classes 2012 Edition.
TX0007491984
2011
Becker Professional Education CPA Exam Review Flashcards 2012 Edition.
TX0007504085
2011
Becker Professional Education CPA Exam Review Flashcards 2013 Edition.
TX0007816906
2012
Becker Professional Education CPA Exam Review Instructor Version Auditing 2012
Edition.
TX0007491995
2011
Becker Professional Education CPA Exam Review Instructor Version Business 2012
Edition.
TX0007488360
2011
Becker Professional Education CPA Exam Review Instructor Version Financial 2012
Edition.
TX0007490267
2011
Becker Professional Education CPA Exam Review Instructor Version Regulation 2012
Edition.
TX0007490581
2011
Becker Professional Education CPA Exam Review Lecture Disc Auditing Chinese
Enhanced Version Lectures 1-6 2012 Edition.
PA0001817001
2012
Becker Professional Education CPA Exam Review Lecture Disc Business Chinese
Enhanced Version Lectures 1-6 2012 Edition.
PA0001821853
2012
Becker Professional Education CPA Exam Review Lecture Disc Financial Chinese
Enhanced Version Lectures 1-10 2012 Edition.
PA0001817002
2012
Becker Professional Education CPA Exam Review Lecture Disc Regulation Chinese
Enhanced Version Lectures 1-8 2012 Edition.
PA0001863134
2012
Becker Professional Education CPA Exam Review Regulation 2012 Edition.
TX0007492083
2011
Becker Professional Education CPA Exam Review Regulation 2013 Edition.
TX0007812631
2012

 
- 23 -

--------------------------------------------------------------------------------

 
Becker Professional Education CPA Exam Review Regulation 2013 Edition Instructor
Version.
TX0007812626
2012
Becker Professional Education CPA Exam Review Regulation Final Review 2013
Edition.
TX0007886171
2012
Becker Professional Education CPA Exam Review Regulation Final Review Notes and
Disc 2012 Edition [Textbook], et al.
TX0007597114
2011
Becker Professional Education CPA Exam Review Regulation First Classes 2013
Edition.
TX0007886168
2012
Becker Professional Education CPA Exam Review Regulation Flashcards v1.1 2015
Edition.
TX0008121384
2014
Becker Professional Education CPA Exam Review Regulation Flashcards v1.2 2015
Edition.
TX0008121099
2015
Becker Professional Education CPA Exam Review Regulation PassMaster Data Disc
for International Students 2012 Edition.
TX0007547624
2011
Becker Professional Education CPA Exam Review Regulation v1.1 2015 Edition.
TX0008026886
2014
Becker Professional Education CPA Exam Review Regulation v1.1 Final Review 2015
Edition.
TX0008024357
2014
Becker Professional Education CPA Exam Review Regulation v1.1 First Classes 2015
Edition.
TX0008023909
2014
Becker Professional Education CPA Exam Review Regulation v1.1 Instructor Version
2015 Edition.
TX0008029191
2014
Becker Professional Education CPA Exam Review Regulation v1.2 2015 Edition.
TX0008123098
2015
Becker Professional Education CPA Exam Review Regulation v1.2 Final Review 2015
Edition.
TX0008115500
2015
Becker Professional Education CPA Exam Review Regulation v1.2 First Classes 2015
Edition.
TX0008124118
2015
Becker Professional Education CPA Exam Review Regulation v1.2 Instructor Version
2015 Edition.
TX0008123356
2015
Becker Professional Education CPA Exam Review StartUp Disc Final Review Single
Activation 2012 Edition.
TX0007585049
2011
Becker Professional Education Final Review Platform 2013.
TX0008038930
2012
Becker Professional Education Financial 1 Instructor J-Notes 2012 Edition, et
al.
TX0007507997
2011
Becker Professional Education Main Course Web Platform 2013.
TX0008039000
2012
Becker Professional Education Mobile Flashcards 2011 Android.
TX0007537719
2011
Becker Professional Education Mobile Flashcards 2011 BlackBerry.
TX0007537712
2011
Becker Professional Education Mobile Flashcards 2011 Data Conversion.
TX0007537734
2011
Becker Professional Education Mobile Flashcards 2011 iOS.
TX0007538088
2010
Becker Professional Education Mobile Flashcards 2012 Android.
TX0007537744
2011
Becker Professional Education Mobile Flashcards 2012 BlackBerry.
TX0007537770
2011
Becker Professional Education Mobile Flashcards 2012 Data Conversion.
TX0007537766
2011
Becker Professional Education Mobile Flashcards 2012 iOS.
TX0007537764
2011
Becker Professional Education Mobile Flashcards 2013 Android.
TX0007828167
2012
Becker Professional Education Mobile Flashcards 2013 iOS.
TX0007828171
2012
Becker Professional Education PMP Exam Review Flashcards 5th Edition (2013)
TX0008197485
2013
Becker Professional Education PMP Exam Review Participant Guide Project
Management 5th Edition (2013)
TX0008032204
2013
Becker Professional Education PMP Exam Review Participant Guide Project
Management 5th Edition (2013) Instructor Version.
TX0008105577
2013
Becker Professional Education USMLE Step 1 Anatomy v1.4 2015 Edition.
TX0008029190
2014

 
- 24 -

--------------------------------------------------------------------------------

 
Becker Professional Education USMLE Step 1 Behavioral Science, Epidemiology,
Biostatistics v2.0 2015 Edition.
TX0008023894
2014
Becker Professional Education USMLE Step 1 Immunology Microbiology v1.3 2015
Edition.
TX0008032321
2014
Becker Professional Education USMLE Step 1 Pathology v1.2, Volume 2: Systematic
Pathology Chapters 10 - 28 2015 Edition.
TX0008105955
2014
Becker Professional Education USMLE Step 1 Pathology v1.3, Volume 1: Basic
Pathology Chapters 1 - 9 2015 Edition.
TX0008022740
2014
Becker Professional Education USMLE Step 1 Pharmacology v2.0 2015 Edition.
TX0008024359
2014
Becker Professional Education USMLE Step 1 Physiology v1.3 2015 Edition.
TX0008024361
2014
Becker Professional Education USMLE Step 2 CK Internal Medicine v1.2, Volume 1
Endocrinology, Rheumatology, Allergy, Infectious Diseases, Hematology, Oncology,
Dermatology 2015 Edition.
TX0008023634
2014
Becker Professional Education USMLE Step 2 CK Internal Medicine v1.2, Volume 2
Nephrology, Gastroenterology, Cardiology, Pulmonary 2015 Edition.
TX0008023644
2014
Becker Professional Education USMLE Step 2 CK Neurology v1.2 2015 Edition.
TX0008023476
2014
Becker Professional Education USMLE Step 2 CK Obstetrics & Gynecology v1.2 2015
Edition.
TX0008026881
2014
Becker Professional Education USMLE Step 2 CK Pediatrics v1.2 2015 Edition.
TX0008026877
2014
Becker Professional Education USMLE Step 2 CK Pharmacology v1.2 2015 Edition.
TX0008023890
2014
Becker Professional Education USMLE Step 2 CK Psychiatry and Ethics,
Epidemiology, Biostatics v1.2 2015 Edition.
TX0008023520
2014
Becker Professional Education USMLE Step 2 CK Surgery v1.2 2015 Edition.
TX0008023496
2014
Becker Project Management Professional Review Participant Guide.
TX0007356557
2009
Final Review Notes and CD.
PA0001741915
2007
Financial 1 Instructor J-Notes 2011 Edition.
TX0007432630
2010
Project Management Framework & Processes Flashcards.
TX0007312889
2009
A-6.
TX0004478200
1996
A-7.
TX0004478204
1996
Accounting & reporting 3--class handouts for the May 1996 CPA exam.
TX0004376210
1996
Accounting & reporting 5--class handouts for the May 1996 CPA exam.
TX0004376209
1996
Accounting & reporting 6--class handouts for the May 1996 CPA exam.
TX0004478213
1996
Accounting & reporting 7--class handouts for the May 1996 CPA exam.
TX0004478229
1996
Accounting & reporting : or, Audit or law : class divider sheets.
TX0004478234
1995
Accounting and reporting 2--class handouts for the November 1996 CPA exam.
TX0004478199
1996
Accounting and reporting 4--class handouts for the May 1996 CPA exam.
TX0004376208
1996
Accounting and reporting--handouts for class 1 for the November 1996 CPA exam :
Becker CPA review course.
TX0004478202
1996
Audit 2--class handouts for the November 1996 CPA exam.
TX0004478206
1996
Audit 3--class handouts for the November 1996 CPA exam.
TX0004376214
1996
Auditing 1 : A-1.
TX0004376126
1996
Auditing 4--class handouts for the May 1996 CPA exam.
TX0004376212
1996
Auditing 5--class handouts for the May 1996 CPA exam.
TX0004376211
1996
Auditing 7--class handout for the May 1966 CPA exam.
TX0004478197
1996

 
- 25 -

--------------------------------------------------------------------------------

 
Auditing handouts for class 1 for the November 1996 CPA exam : Becker CPA review
course.
TX0004478224
1996
Becker Conviser CPA review.
CSN0136299
2003
Becker Conviser CPA review.
CSN0136299
2002
Becker conviser CPA review.
TX0005701843
2002
Becker conviser CPA review.
TX0005716752
2002
Becker Conviser CPA review.
CSN0136299
2001
Becker Conviser CPA review course materials.
PA0001314049
2004
     
Becker CPA review 2007 course materials.
PA0001363707
2006
Becker CPA review computer system quick reference manual.
TX0004347036
1996
Becker CPA review course materials.
PA0001318550
2005
Becker CPA review course materials (flashcards)
TX0006452058
2005
Becker CPA review course on CD-ROM.
TX0004558545
1997
Becker CPA review in-class presentation.
TX0005594403
1998
[Class subject book & transparencies A-2]
TX0004376205
1996
[Class subject book & transparencies A-3]
TX0004376206
1996
[Class subject book & transparencies A-4]
TX0004376225
1996
[Class subject book & transparencies A-5]
TX0004376220
1996
[Class subject book & transparencies F-5]
TX0004376223
1996
[Class subject book & transparencies F-6]
TX0004376224
1996
[Class subject book & transparencies L-2]
TX0004376222
1996
[Class subject book & transparencies L-4]
TX0004376221
1996
[Class subject book & transparencies R-1]
TX0004376207
1996
[Class subject book & transparencies R-2]
TX0004376219
1996
Computer generated form 8.6 pass list : computer training tapes & procedures,
training tapes no. 12 & 13.
TX0004451215
1995
Computer training tapes & procedures : training tapes 1 through 6A.
TX0004347037
1996
Computer training tapes & procedures : training tapes 14 & 15 : inquiry/rolodex
system.
TX0004478237
1989
Computer training tapes & procedures : training tapes 7 through 11.
TX0004478236
1990
CPAdd for Windows.
TX0004478233
1996
F-1.
TX0004478212
1996
F-10.
TX0004478219
1996
F-2.
TX0004478221
1996
F-3.
TX0004478215
1996
F-4.
TX0004478208
1996
F-5,J-1B, D93, 12/93.
TX0004478231
1995
F-9.
TX0004478220
1996
Financial reporting : 10, class handouts : for the May 1996 CPA exam.
TX0004394170
1996
Financial reporting : 2, class handouts : for the Nov. 1996 CPA exam.
TX0004394168
1996
Financial reporting 2 : F-2.
TX0004376124
1996
Financial reporting 3 : class handouts for the November 1996 CPA exam : F-3A.
TX0004367200
1996
Financial reporting 3 : F-3.
TX0004376125
1996
Financial reporting 4--class houndouts for the November 1996 CPA exam.
TX0004478203
1996
Financial reporting 5--class handouts for the November 1996 CPA exam.
TX0004478228
1996
Financial reporting 6--class handouts for the May 1996 CPA exam.
TX0004478226
1996
Financial reporting 7--class handouts for the May 1996 CPA exam.
TX0004376213
1996
Financial reporting 8--class handouts for the May 1996 CPA exam.
TX0004376215
1996
Financial reporting 9--class handouts for the May 1996 CPA exam.
TX0004478225
1996

 
- 26 -

--------------------------------------------------------------------------------

 
Financial reporting, auditing, law : answer booklet : Answer booklet for final
quiz.
TX0004376204
1996
Financial reporting class 1--handouts for the November 1996 CPA exam.
TX0004478227
1996
First of two handout booklets for Lecture A-6 for the May 1996 CPA exam.
TX0004478198
1996
Instructor interjects, Auditing 6 : A-6.
TX0004376141
1996
Instructor interjects for Accounting & reporting 1 : R-1.
TX0004376136
1995
Instructor interjects for Accounting & reporting 2 : R-2.
TX0004376130
1996
Instructor interjects for Accounting & reporting 3 : R-3.
TX0004376140
1996
Instructor interjects for Accounting & reporting 4 : R-4.
TX0004376138
1996
Instructor interjects for Accounting & reporting 5 : R-5.
TX0004376149
1996
Instructor interjects for Accounting & reporting 6 : R-6.
TX0004376150
1996
Instructor interjects for Accounting & reporting 7 : R-7.
TX0004376129
1996
Instructor interjects for Auditing 2 : A-2.
TX0004376139
1995
Instructor interjects for Auditing 3 : A-3.
TX0004376142
1995
Instructor interjects for Auditing 4 : A-4.
TX0004376128
1996
Instructor interjects for Auditing 5 : A-5.
TX0004376147
1996
Instructor interjects for Auditing 7 : A-7.
TX0004376135
1996
Instructor interjects for Financial reporting 1 : F-1.
TX0004376146
1996
Instructor interjects for Financial reporting 10 : F-10.
TX0004376134
1996
Instructor interjects for Financial reporting 4 : F-4.
TX0004376144
1996
Instructor interjects for Financial reporting 6 : F-6.
TX0004376131
1995
Instructor interjects for Financial reporting 7 : F-7.
TX0004376145
1996
Instructor interjects for Financial reporting 8 : F-8.
TX0004376133
1996
Instructor interjects for Financial reporting 9 : F-9.
TX0004376132
1996
Instructor interjects for Law 1 : L-1.
TX0004376127
1996
Instructor interjects for Law 2 : L-2.
TX0004376143
1995
Instructor interjects for Law 3 : L-3.
TX0004376137
1996
Instructor interjects for Law 4 : L-4.
TX0004376152
1996
Instructor interjects for Law 5 : L-5.
TX0004376151
1996
Instructor interjects for Law 6 : L-6.
TX0004376148
1996
L-1.
TX0004478210
1996
L-3.
TX0004478216
1996
L-5.
TX0004478211
1996
L-6.
TX0004478209
1996
Law 2--class handouts for the November 1996 CPA exam.
TX0004478223
1996
Law 3--class handouts for the November 1996 CPA exam.
TX0004478222
1996
Law 4 : class handouts.
TX0004354963
1996
Law 5--class handouts for the May 1996 CPA exam.
TX0004478205
1996
Law : 6, class handouts : for the May 1996 CPA exam.
TX0004394169
1996
Law handouts for class 1 for the November 1996 CPA exam : Becker CPA review
course.
TX0004478207
1996
PassMaster : Becker Conviser CPA review, version 3.2.2.1.
TX0005532903
2001
Passmaster : Becker conviser CPA review : version 3.2.2.2.
TX0005589349
2002
PassMaster : CPA review, spring 2003.
TX0005776665
2002
Procedures : interviewer training tapes & manual : 2.23 procedure 2.240-A and
instructions.
TX0004474139
1990
Question booklet for final quiz.
TX0004478235
1995
R-4.
TX0004478214
1996
R-6.
TX0004478217
1996
R-7.
TX0004478218
1996
RFAEL.
TX0004478201
1996
RFAL--instructor interjects for RFAL final review & quiz.
TX0004478232
1996

 
- 27 -

--------------------------------------------------------------------------------

 
Second handout booklet for Lecture A-6 for the May 1996 CPA exam.
TX0004478230
1996
Subjects : A-1.
TX0004367205
1996
Subjects : F-7.
TX0004367203
1996
Subjects : F-8.
TX0004367202
1996
Subjects : R-3.
TX0004367201
1996
Subjects : R-5.
TX0004367204
1996

 
G.
Chamberlain College of Nursing and Health Sciences, Inc

 
Trademark
Application No./
Filing Date
Publication Date
Registration No./
Registration Date
NURSING INFORMATICS COMPETENCY ASSESSMENT: LEVEL 3/LEVEL 4
22-Jul-2014
 
TXu 1-916-414
22-Jul-2014
TIGER-based Assessment of NursingInformatics Competencies (TANIC)
12-Jan-2015
 
TX 8-021-756
12-Jan-2015

 
H.
Chamberlain University LLC

 
Trademark
Application No./
Filing Date
Publication Date
Registration No./
Registration Date
CHAMBERLAIN
76/658721
19-Apr-2006
 
3591648
17-Mar-2009
CHAMBERLAIN
76/658714
19-Apr-2006
 
3680091
08-Sep-2009
CHAMBERLAIN
76/658712
19-Apr-2006
 
3591647
17-Mar-2009
CHAMBERLAIN
76/658709
19-Apr-2006
 
3587541
10-Mar-2009
CHAMBERLAIN
76/658723
19-Apr-2006
 
3854035
28-Sep-2010
CHAMBERLAIN 1889 AND
DESIGN
76/662933
12-Jul-2006
 
3540635
02-Dec-2008
CHAMBERLAIN 1889 AND
DESIGN
76/662934
12-Jul-2006
 
3540636
02-Dec-2008
CHAMBERLAIN 1889 AND
DESIGN
76/662940
12-Jul-2006
 
3832237
10-Aug-2010
CHAMBERLAIN 1889 AND
DESIGN
76/662942
12-Jul-2006
 
3587543
10-Mar-2009
CHAMBERLAIN 1889 AND
DESIGN
76/662943
12-Jul-2006
 
3897537
28-Dec-2010

 
- 28 -

--------------------------------------------------------------------------------

 
CHAMBERLAIN CARE
86/720900
11-Aug-2015
05-Jan-2016
4922763
22-Mar-2016
CHAMBERLAIN COLLEGE OF
NURSING (CHILD)
76/978948
29-Mar-2006
 
3591702
17-Mar-2009
CHAMBERLAIN COLLEGE OF
NURSING (CHILD)
76/979000
29-Mar-2006
 
3680139
08-Sep-2009
CHAMBERLAIN COLLEGE OF
NURSING (PARENT)
76/657424
29-Mar-2006
 
3854034
28-Sep-2010
EXTRAORDINARY CARE.
EXTRAORDINARY NURSES. (CHILD)
85/982318
22-Mar-2013
 
4614745
30-Sep-2014
EXTRAORDINARY CARE.
EXTRAORDINARY NURSES. (PARENT)
85/883989
22-Mar-2013
26-Nov-2013
5171752
28-Mar-2017
SIMCARE CENTER
77/981934
12-Feb-2010
 
3986737
28-Jun-2011

 


Copyright Title
Reg. No.
Date
Nursing Informatics Competency Assessment: Level 3/Level 4.
TXu001916414
2014
TIGER-based Assessment of Nursing Informatics Competencies.
TX0008021756
2014

 


I.
Dominica Services Inc.

 
None.


J.
International Education Holdings, Inc.

 
None.


K.
Ross University Services, Inc.

 
None.

- 29 -

--------------------------------------------------------------------------------


 
Schedule 7.1


 
EXISTING LIENS
 


Debtor
Secured Party
Jurisdiction
Filing Number
Filing Date
Adtalem Global
Education Inc
Siemens Financial
Services, Inc.
Delaware
20178476105
12/21/2017
Adtalem Global
Education Inc
Siemens Financial Services, Inc.
Delaware
20178477517
12/21/2017
Carrington College,
Inc.
Mitel Leasing, Inc.
Arizona
201217135059
11/14/2012
DeVry University, Inc.
Hewlett-Packard
Financial Service Company
Illinois
13098158
3/31/2008

 

--------------------------------------------------------------------------------

Schedule 7.3


 
EXISTING INDEBTEDNESS
 


1.
Ross University School of Medicine, School of Veterinary Medicine Limited is a
party to a capital lease pursuant to agreement dated September 12, 1994 with the
Government of the Commonwealth of Dominica for the land and buildings known as
the Portsmouth Campus which expires on December 31, 2042. The outstanding amount
under such Capital Lease as of March 31, 2018 was $439,453.

 


2.
The Company records liabilities for deferred purchase price agreements that may
be payable by Adtalem Educacional do Brasil S.A. to sellers related to the
acquisitions of Faculdade Diferencial Integral, Faculdade Ideal, Damásio
Educacional S.A., Grupo Ibmec Educacional S.A. and Faculdade de Imperatriz.
Payments are made under such agreements based on payment schedules or the
resolution of certain pre-acquisition contingencies. As of February 28, 2018,
the balance of such liabilities related to such deferred purchase price
agreements was $21,904,000.



 

--------------------------------------------------------------------------------

Schedule 11.1
 
 
ADMINISTRATIVE AGENT’S OFFICE,
 
 
CERTAIN ADDRESSES FOR NOTICES
 


 
   LOAN PARTIES:
Adtalem Global Education Inc.
500 West Monroe, 28th Floor
Chicago, Illinois 60661
Attention: Patrick Unzicker
Tel: (630) 515-4527
Fax: (630) 515-4555
Email: Patrick.Unzicker@adtalem.com
 
ADMINISTRATIVE AGENT:
 
Bank of America, N.A.
Credit Services
Mail Code:  TX2-984-03-23
2380 Performance Drive
Building C
Richardson, TX, 75082
Attn: Gita Pandey
Phone: 214-209-2984
  Fax: 214-290-8350
  Electronic Mail: gita.pandey@baml.com
 
USD PAYMENT  INSTRUCTIONS:
Bank of America, N.A.
ABA 026009593
  Acct # 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Ref: Adtalem Global Education Inc.
 
  EUR  PAYMENT INSTRUCTIONS:
Bank of America London
Swift Address: BOFAGB22
  IBAN: GB63 BOFA 1650 5096 2720 19
Beneficiary Acct #: 96272019
Attn: Grand Cayman Unit #1207
  Ref: Adtalem Global Education Inc.
 

--------------------------------------------------------------------------------

GBP PAYMENT INSTRUCTIONS:
Bank of America London
Swift Address: BOFAGB22
IBAN: GB41 BOFA 1650 5096 2720 27
  Beneficiary Acct #: 96272027
  Attn: Grand Cayman Unit #1207
  Sort Code: 16-50-50
Ref: Adtalem Global Education Inc.

AUSTRALIAN DOLLAR  PAYMENT INSTRUCTIONS:
Bank of America Sydney
Swift Address: BOFAAUSX
Beneficiary Acct #: 96272016
  Attn: Grand Cayman Unit #1207
   Ref:  Adtalem Global Education Inc.


CANADIAN DOLLARS PAYMENT INSTRUCTIONS
Bank of America Canada
Swift Address: BOFACATT
Beneficiary Acct #: 65042228
  Attn: Grand Cayman Unit #1207
   Ref: Adtalem Global Education Inc

Other Notices as Administrative Agent:
(for financial reporting requirements, bank group communications)

Bank of America, N.A. 
Mail Code: TX2-984-03-26
2380 Performance Drive
Building C
Richardson, TX 75082
Attn: Gavin Shak
Phone: 214-209-0529
Fax: 214-530-3108
   Electronic Mail: gavin.shak@baml.com
 
   L/C ISSUER:
 
Bank of America, N.A.
Mail Code: PA6-580-02-30
One Fleet Way
Scranton, PA 18507
Attn: Charles Herron
Phone: 570-496-9564
  Fax: 800-755-8743
Electronic Mail: tradeclientserviceteamus@baml.com


 
- 33 -

--------------------------------------------------------------------------------

SWING LINE LENDER:

Bank of America, N.A.
Credit Services
   Mail Code:  TX2-984-03-23
2380 Performance Drive
Building C
Richardson, TX, 75082
Attn: Gita Pandey
Phone: 214-209-2984
Fax: 214-290-8350
Electronic Mail: gita.pandey@baml.com


 
- 34 -

--------------------------------------------------------------------------------

EXHIBIT A
 


 
[FORM  OF] LOAN NOTICE
 


 
Date: _______________, _____       
 


 
To:            Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of April 13, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Adtalem Global Education Inc., a Delaware
corporation (“Adtalem”), the Designated Borrowers from time to time party
thereto (and together with Adtalem, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender.

The undersigned hereby requests (select one):
 
                  ☐A Borrowing of [Revolving] [Term B] Loans
                  ☐A conversion or continuation of [Revolving] [Term B] Loans
 
1.
On _____________________________ (a Business Day).

 
2.
In the amount of $
____________________.                                                                                    .

 
3.
Comprised of ________________________. [Eurocurrency] [Base] Rate Loans

 
4.
In the following
currency: ____________________.                                                                                                  .

 
5.
For Eurocurrency Rate Loans:  with an Interest Period of __________1.

 
[With respect to such Borrowing of a Revolving Loan, the undersigned hereby
represents and warrants that (i) such request complies with Section 2.1 of the
Credit Agreement and (ii) each of the conditions set forth in Sections 4.2(a)
and (b) of the Credit Agreement have been satisfied on and as of the date of
such Borrowing.]
 


 
[BORROWER]
 
 
 
By: _____________________________
 
Name: ___________________________
 
Title: ____________________________


 








 


_____________________________
1  Note: One week (in the case of Revolving Loans only) or one, two, three or
six months.
 

--------------------------------------------------------------------------------

EXHIBIT B
 


 
[FORM  OF] SWINGLINE LOAN NOTICE
 
Date: _______________ , _____          
 
 

To:
Bank of America, N.A., as Swingline Lender
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of April 13, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Adtalem Global Education Inc., a Delaware
corporation (“Adtalem”), the Designated Borrowers from time to time party
thereto (and together with Adtalem, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender.
 
                  The undersigned hereby requests a Swingline Loan:

1.
On ____________________ (a Business Day).

 
2.
In the amount of $ _______________.                                            

 
With respect to such Borrowing of Swingline Loans, the Borrower hereby 
represents  and  warrants that (i) such request complies with the requirements
of Section 2.4(a) of the Credit Agreement  and (ii) each of the conditions set
forth in Sections 4.2(a) and (b) of the Credit Agreement have been satisfied on
and as of the date of such Borrowing of Swingline Loans.
 
 


 
ADTALEM GLOBAL EDUCATION INC.
 
 
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 


 
[FORM  OF] ADTALEM NOTE
 


____________________
 
                  FOR   VALUE   RECEIVED,    the   undersigned   (“Adtalem”),  
hereby   promises   to   pay     to or its registered assigns (the “Lender”), in
accordance with the   provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement dated as of April 13, 2018
(as  amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the  “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Adtalem, the Designated Borrowers from time to
time party thereto (and together with Adtalem, the “Borrowers”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swingline Lender.

Adtalem promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided    in the Credit Agreement. Except
as otherwise provided in Section 2.4(f) of the Credit Agreement with respect to
Swingline Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same  Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.


This Adtalem Note (this “Note”) is one of the Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. Upon
the occurrence and continuation of one or more of the  Events of  Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, and maturity of its Loans and payments with
respect thereto.

Adtalem, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this  Note.
 
Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.








 
[REMAINDER OF PAGE INTENTIONALLY LEFT  BLANK]


 

--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH  THE LAWS OF THE
STATE OF NEW YORK.
 
 
ADTALEM GLOBAL EDUCATION INC.
 
 
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________


 

--------------------------------------------------------------------------------

 
EXHIBIT C-2
 


[FORM  OF] DESIGNATED BORROWER NOTE
____________________

 
FOR VALUE RECEIVED, the undersigned  (the  “Designated  Borrower”),  hereby 
promises to pay to  _______________________________ or  its  registered 
assigns  (the  “Lender”),  in  accordance   with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Credit Agreement
dated as of April 13,  2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Adtalem
Global Education Inc., a Delaware corporation (“Adtalem”), the Designated
Borrowers from time to time party thereto (and together with Adtalem, the
“Borrowers”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swingline Lender.

The Designated Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such  times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid  in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Designated Borrower Note (this “Note”) is one of the Notes referred to in
the Credit Agreement, and the holder is entitled to the benefits thereof and may
be prepaid in whole  or  in part  subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one  or  more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on 
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.


The Designated Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this  Note.


Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.










 
[REMAINDER OF PAGE INTENTIONALLY LEFT  BLANK]

--------------------------------------------------------------------------------



 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH  THE LAWS OF THE
STATE OF NEW YORK.


 
 
[DESIGNATED BORROWER]
 
 
 
 
 
By: _____________________________
 
Name: ___________________________
 
Title: ____________________________


 

--------------------------------------------------------------------------------

 
EXHIBIT D
 


 
[FORM  OF] COMPLIANCE CERTIFICATE
 


☐              Check for distribution to public and private side Lenders


 


Financial Statement Date: __________, _____
 


 
To:            Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of April 13, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Adtalem Global Education Inc., a Delaware
corporation (“Adtalem”), the Designated Borrowers from time to time party
thereto (and together with Adtalem, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender.


                  The  undersigned  Responsible  Officer  hereby certifies as
of  the  date  hereof  that  he/she  is the ______________________________ of  
Adtalem,   and   that,   as   such, he/she  is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of
Adtalem, and that:

[Use following paragraph 1 for fiscal year-end financial  statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by  Section 6.1(a) of the Credit Agreement for the fiscal year of
Adtalem ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]


1.
Attached hereto as Schedule 1 are the unaudited financial statements  required 
by  Section 6.1(b) of the Credit Agreement for the fiscal quarter of Adtalem
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Adtalem and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 


2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Adtalem during the accounting period covered by the attached financial
statements.

 


3.
A review of the activities of Adtalem during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period Adtalem performed and observed all its Obligations
under the Loan Documents, and

 


[select one:]



--------------------------------------------------------------------------------

 
[to the best knowledge of the undersigned during such fiscal period, Adtalem
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
 


--or--
 
                   [the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

4.
The representations and warranties of the Borrowers and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in clauses
(a) and (b) of Section 5.5 of the Credit Agreement shall be deemed to  refer  to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1 of the Credit Agreement, including the statements
in connection with which this Compliance Certificate is delivered.

 
5.
The financial covenant analyses and information set  forth on Schedule 2
attached hereto   is true and accurate on and as of the date of this Compliance
Certificate.

 
6.
                                Since the date of the last similar
certification, or, if none, the Closing Date:

 
   ☐     No Loan Party has been subject to any merger, change in organizational
structure or name change [and no new Subsidiaries have been formed].
 
                                                     ☐     Attached hereto is
documentation evidencing any merger, change in organizational structure, or name
change which a Loan Party has been subject or any
                                                      formation of a new
Subsidiary.


IN  WITNESS  WHEREOF,   the  undersigned  has  executed  this  Compliance  
Certificate  as   of _______________ ,  _______.
 
 
 


 
ADTALEM GLOBAL EDUCATION INC.
 
 
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________


 

--------------------------------------------------------------------------------

 
For the Quarter/Year ended __________________ (“Statement Date”)
 
 
SCHEDULE 1
to the Compliance Certificate


 
 
 

--------------------------------------------------------------------------------


For the Quarter/Year ended __________________ (“Statement Date”)
 


 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


 


 
I.            Section 7.15(a) – Consolidated Fixed Charge Coverage Ratio.
     
A.            Consolidated  EBITDA  for  the  period  of  the  four  fiscal
quarters then ending on the above date (“Subject Period”):
     
1.            Consolidated Net Income for Subject Period:
$_____     
   
2.            Consolidated Interest Charges for Subject Period:
$_____         
   
3.            provision for federal, state, local  and foreign  income  taxes
for Subject Period:
$_____          
   
4.            depreciation expenses for Subject Period:
$_____          
   
5.            amortization expenses for Subject Period:
$_____          
   
6.            non-cash expenses incurred for the issuance of  employee stock
options and other stock based compensation for Subject Period:
$_____        
   
7.            non-cash and nonrecurring charges for Subject Period:
$_____       
   
8.            transaction  costs  and  expenses  incurred  in connection with
any consummated capital markets transaction, including any Permitted Acquisition
(and any financing thereof, whether or not successful), Investment, issuance of
Equity Interests or issuance of Indebtedness for Subject Period:
$_____         
   
9.            non-recurring   cash   or   non-cash   charges,  payments,  costs,
expenses, or losses relating to the DVU Divestiture or the restructuring,
closure or consolidation of schools, lease terminations, severance and
relocation with respect to the personnel, assets and operations for Subject
Period1:
$_____         
   
10.            nonrecurring and non-cash gains for Subject Period:
$_____          
   
11.            Consolidated EBITDA (Lines I.A.1+2+3+4+5+6+7+8+9-10):
$_____          
   
B.            Consolidated EBITR for Subject Period:
     
1.            Consolidated EBITDA for Subject Period (Line I.A.11 above):
$_____         


 
__________________________
1 Such amount not to exceed (A) $40,000,000 during any twelve month period
ending on or prior to March 31, 2021 and (B) $30,000,000 during any twelve month
period ending after March 31, 2021.

--------------------------------------------------------------------------------

2.            depreciation expenses for Subject Period
$_____        
   
3.            amortization expenses for Subject Period:
$_____      
   
4.            Consolidated Rental Payments for Subject Period:
$_____        
   
5.            Consolidated EBITR (Lines I.B.1-2-3+4):
_____        
   
C.            denominator for Consolidated Fixed Charge Coverage Ratio for
Subject Period:
     
1.            dividends paid in cash for the Subject Period:
$_____          
   
2.            Consolidated Interest Charges paid or required to be paid during
the Subject Period:2
$_____       
   
3.            Consolidated Rental Payments for Subject Period:
$_____         
   
4.            denominator (Line I.C.1+2+3):
$_____          
D.            Consolidated Fixed Charge Coverage Ratio (Line I.B.5 ¸ Line
I.C.4):
_____ 
   
E.            minimum  Consolidated  Fixed  Charge  Coverage  Ratio  permitted
for Subject Period:
2.0:1
   
II.            Section 7.15(b) – Consolidated Leverage Ratio.
     
A.            Consolidated EBITDA for Subject Period (Line I.A.11 above):
$_____        
   
B.            Consolidated Funded Indebtedness at Statement Date:
$_____         
   
C.            Consolidated Leverage Ratio (Line II.B ¸ Line II.A):
$_____          
   
D.            maximum Consolidated Leverage Ratio permitted for Subject Period:
_____  1.03
   
III.            Section 7.15(c) - Composite DOE Financial Responsibility Ratio.
     
A.            DOE Ratio as of end of last fiscal year:
_____    _
   
B.            minimum DOE Ratio permitted:
1.5:14,5




 
_______________________
2 Reduced by amounts received from Cogswell Education LLC to reimburse Adtalem
and its Subsidiaries for any letter of credit fees incurred by Adtalem and its
Subsidiaries in connection with the Letter of Credit issued in connection with
the DVU Divestiture
3 The maximum Consolidated Leverage Ratio permitted for any Subject Period is
set forth on the table in Section 7.15(b) of the Credit Agreement.
4 Provided that the Borrower shall not be required to comply with the DOE Ratio
during any waiver or cure period extended by the DOE.
5 Provided that, if a Permitted Acquisition that has total consideration that
exceeds $50,000,000 causes the DOE Ratio as of the end of the fiscal year in
which that Permitted Acquisition occurred to be less than 1.50:1, than Adtalem
will not permit the DOE Ratio as of the end of that fiscal year to be less than
1.25:1

--------------------------------------------------------------------------------

IV.            Section 7.15(d) – Cohort Default Rate.
     
A.            Cohort Default Rate for each School:
See attached
Schedule 3
B.            Compliance with maximum Cohort Default Rate permitted6:
[Yes/No]
   
V.            Section 7.15(e) – Institutional Student Loans.
     
A.            Net Institutional Student Loans:
$_____          
   
B.            Consolidated Net Worth:
$_____     
   
C.            Line V.A ¸ Line V.B:
_____ 
   
D.            Net Institutional Loans not permitted to exceed 15% of
Consolidated Net Worth.



 
__________________________
6 The Cohort Default Rate shall not exceed (i) the maximum percentage permitted
by the DOE for the applicable three consecutive cohort fiscal years in order for
such school to participate in Title IV Programs or (ii) the maximum percentage
permitted by the DOE for the applicable cohort fiscal year in order for such
school to participate in Title IV Programs. A "cohort fiscal year" is a twelve
month period commencing on October 1 of a year and ending on September 30 of the
following year.

--------------------------------------------------------------------------------



For the Quarter/Year ended __________________ (“Statement Date”)
 
 


 
SCHEDULE 3
to Compliance Certificate

Cohort Default Rate for each School
 
 

--------------------------------------------------------------------------------


 
EXHIBIT E
 


 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 


This Assignment and Assumption (this “Assignment and Assumption”) is dated as
of  the  Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not  defined  herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein  by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 


For an agreed consideration, the Assignor hereby irrevocably sells and  assigns
to  the Assignee,  and the Assignee hereby irrevocably purchases and assumes
from the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights 
and  obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to in the amount[s] and equal to the
percentage interest[s] identified below of all of the outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or  instruments delivered pursuant  thereto or the loan
transactions governed thereby or in any way based on  or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims,  statutory claims and all other claims at law or in equity
related to the rights and obligations sold  and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to  clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the  Assignor.
 

     ________________________________
1.
Assignor:
[Assignor [is][is not] a Defaulting Lender.]
          ________________________________
2.
Assignee:
[and is an Affiliate/Approved Fund of [identify Lender][and is a Non- Public
Lender]¹
 
   
3.
Borrower(s):
Adtalem Global Education Inc., a Delaware corporation (“Adtalem”)
     
4.
Administrative Agent:   
 Bank of America, N.A., as the administrative agent under the
Credit Agreement
     
5.
Credit Agreement:
 
Credit Agreement dated as of April 13, 2018, among Adtalem, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender



 
______________________
1 Select as applicable.

--------------------------------------------------------------------------------



6.
Assigned Interest:

 


 
 
Facility Assigned
Aggregate Amount of
Commitment/Loans for all Lenders*
 
Amount of Commitment/Loans Assigned*
 
Percentage  Assigned of Commitment/Loans2
                      _3
$                                _
$                                _
_                            %
                     _
$                                _
$                                _
_                            %
                     _
$                                _
$                                _
_                            %

 


[7.         Trade Date:   _____________________]4
 


 
Effective Date:   _______________________________20      [TO  BE  INSERTED  BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 


The terms set forth in this Assignment and Assumption are hereby agreed  to:
 


ASSIGNOR
[NAME OF ASSIGNOR]
 


By:   Title:




 
ASSIGNEE
[NAME OF ASSIGNEE]
 


By:   Title:
 

 
_________________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term B Loan Commitment”, etc.).
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------



 
[Consented to and]5  Accepted:
 


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
 
By:   Title:

[Consented to:]6
Bank of America, N.A., as L/C Issuer and Swingline Lender
By:   ___________________________________________
Title:


 
[Consented to:]
 
Adtalem Global Education Inc.,
a Delaware corporation
 


By:   Title:








____________________________________
5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
                   1.    Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial   owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any  lien, encumbrance  or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment  and  Assumption  and to consummate  the
transactions contemplated  hereby, and
(iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Adtalem, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person  
of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and  warrants  that  (i)  it  has 
full  power  and  authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the  Credit  Agreement, (ii) it
meets the requirements to be an assignee under Section 11.6(b)(iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.6(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of  a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in  making  its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has  received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to  receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to 
purchase  the  Assigned  Interest, (vi) it has, independently and without
reliance upon the Administrative  Agent  or  any  other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to 
purchase  the  Assigned  Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered  by it pursuant  to the
terms of the Credit Agreement, duly completed and  executed  by the Assignee;  
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make  its own credit decisions in taking or not  taking action under the  Loan 
  Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a  Lender.


                   2.    Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee  for  amounts  which  have  accrued  from  and  after  the 
Effective  Date.   Notwithstanding  the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

--------------------------------------------------------------------------------

                   3.    General Provisions. This Assignment  and Assumption 
shall be binding upon,  and inure  to the benefit of, the parties hereto and
their respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment  and Assumption  by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption  shall  be governed by,  and construed in accordance with, the
law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F-1
 


 
[FORM  OF] U.S. SUBSIDIARY GUARANTY
 


(See attached.)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
U.S. SUBSIDIARY GUARANTY
 
 
 
 
U.S. Subsidiaries of Adtalem Global Education Inc. Dated as of April 13, 2018
 
 
 
 
Re: Credit Agreement dated April 13, 2018, as amended, among Adtalem Global
Education Inc., the Designated Borrowers party thereto, Bank of America, N.A. as
Administrative Agent, Swingline Lender and L/C Issuer, and the other Lenders
party thereto



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


(Not a part of the Agreement)
 
SECTION
HEADING
PAGE
Section 1.
Definitions
3
Section 2.
Guaranty of Obligations and Credit Agreement
3
Section 3.
Guaranty of Payment and Performance
4
Section 4.
General Provisions Relating to the Guaranty
4
Section 5.
Representations and Warranties of the Guarantors
8
Section 6.
Amendments, Waivers and Consents
9
Section 7.
Submission to Jurisdiction; Waiver of Jury Trial
10
Section 7.1.
Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
10
Section 7.2.
Service of Process Upon Guarantors
11
Section 8.
Notices
11
Section 9.
Taxes
12
Section 10.
Miscellaneous
12
Section 11.
Keepwell
13

 
 
Attachments to U.S. Subsidiary  Guaranty:
 
EXHIBIT A    Form of Guaranty Joinder


2

--------------------------------------------------------------------------------

U.S.  SUBSIDIARY GUARANTY
 
This U.S. SUBSIDIARY GUARANTY dated as of April 13, 2018 (as amended, restated,
supplemented, extended or otherwise modified from time to time, this “
Guaranty”) is entered into on a joint and several basis by each of the
undersigned (which parties are hereinafter referred to individually as a
“Guarantor” and collectively as the “Guarantors”).
 


R E C I T A L S


A.        Reference is made to the Credit Agreement dated as of April 13, 2018
(as amended, restated, supplemented, extended, refinanced or otherwise modified
from time to time, the “Credit Agreement”) among Adtalem Global Education Inc.,
a Delaware corporation (“Adtalem”), the Designated Borrowers party thereto (the
“Designated Borrowers” and, together with Adtalem, the “Borrowers”), the lenders
party thereto (the “Lenders”; each a “Secured Party”), and Bank of America, N.A.
as administrative agent (the “Administrative Agent”) providing for, among other
things, revolving loans, a term b loan and letters of credit.
 
B.        Each Guarantor is a direct or indirect U.S. Subsidiary of Adtalem.
 
C.        The Credit Extensions under the Credit Agreement have benefited and
will continue to benefit the Borrowers and their Subsidiaries by, among other
things, providing funds to enable the Borrowers to finance working capital and
capital expenditures, support the issuance of standby letters of credit, make
Restricted Payments to the extent permitted in Section 7.6 of the Credit
Agreement, and for other general corporate purposes.
 
D.        Each of the undersigned, and each Person that hereafter becomes
obligated pursuant to Section 6.12 of the Credit Agreement to execute a Guaranty
Joinder in substantially the form set forth as Exhibit A hereto (a “Guaranty
Joinder”), is willing to enter into this Guaranty as security for the
Obligations under the Credit Agreement.
 


NOW, THEREFORE, as required by the Credit Agreement and in consideration of the
premises and other good and valuable consideration, the  receipt and sufficiency
of which are hereby acknowledged,  each Guarantor does hereby covenant and
agree, jointly and severally, as follows:
 
Section 1.        Definitions


Capitalized terms used herein but not defined herein shall have the meanings set
forth in the  Credit Agreement or as the context shall otherwise require.


Section 2.        Guaranty of Obligations and Credit Agreement
 
(a)        Subject to the limitations set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto  the  Administrative Agent and the Secured
Parties: (1) the full and prompt payment of all Obligations including, without 
limitation, all principal of and interest under, all Loans (whether Base Rate
Loans, Eurocurrency Rate Loans or Swingline Loans), all L/C Obligations, all
L/C  Borrowings,  all  obligations under  Specified Swap Contracts, all
obligations under Specified Cash Management Agreements and all fees, expenses
and other amounts, if any, from time to time outstanding, as and when such
payments shall become due and payable, whether by lapse of time, upon redemption
or prepayment, by extension or by acceleration or declaration or otherwise
(including, to the extent legally enforceable, interest due on overdue payments
of principal) in federal or other immediately available funds of the United
States of America which at the time of payment or demand therefor shall be legal
tender for the payment of public and private debts, (2)  the full and prompt
performance and observance by Adtalem of each and all of the obligations,
covenants and agreements required to be performed or owed  by Adtalem under the
terms of the Loan Documents,  the Specified Cash Management Agreements and the
Specified Swap  Contracts (collectively with the  Loan Documents, the “Financing
Documents”), and (3) the full and prompt payment, upon demand by the
Administrative Agent or the Secured Parties, of all costs and expenses, legal or
otherwise (including Attorney Costs), if any, as shall have been expended or
incurred in the protection or enforcement of any rights, privileges or
liabilities in favor of the Administrative Agent or any Secured Party under or 
in respect of any Loan Document or in any action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Loan Documents or any of the terms thereof or any
other like circumstance or circumstances (the payment, performance and
observance of all such Obligations, covenants and agreements being herein
collectively called the “Guaranteed Obligations”).
3

--------------------------------------------------------------------------------

 
(b)        The liability of each Guarantor under this Guaranty shall not exceed
an amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise, be
enforceable under applicable Law and result in the performance of the
obligations of such Guarantor hereunder and not constitute a fraudulent
transfer, obligation or conveyance.
 
(c)        All amounts payable under this Guaranty by each Guarantor shall be
made in Dollars.


Section 3.        Guaranty of Payment and Performance
 
This is a guarantee of payment and performance and each Guarantor hereby 
waives,  to the fullest extent permitted by Law, any right to require that any
action on or in respect of any Obligation or any Financing Document be brought
against Adtalem or any other Person or that resort be had to any direct or
indirect security for the Guaranteed Obligations or any Financing Document or
any other remedy. The Administrative Agent on behalf of the Secured Parties may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which  is  guaranteed hereby, without
first proceeding against Adtalem or any other Person and without  first 
resorting to any direct or indirect security for the Guaranteed Obligations or
any Financing Document or any other remedy. The liability of each Guarantor
hereunder shall in no way be affected or impaired by any acceptance by the
Administrative Agent or any Secured Party of any direct or indirect security
for,   or other guaranties of, any debt, liability or obligation of Adtalem or
any other Person to the Administrative Agent or any Secured Party or by any
failure, delay, neglect or omission by the Administrative Agent or any Secured
Party to realize upon or protect any such guarantees, debt, liability or
obligation or any instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by the Administrative Agent or any Secured Party.
 
The covenants and agreements on the part of the Guarantors herein contained
shall be joint and several covenants and agreements, and references to the
Guarantors shall be deemed references to each of them and none of them shall be
released from liability hereunder by reason of this Guaranty ceasing to be
binding as a continuing security on any other of them.


Section 4.        General Provisions Relating to the Guaranty
 
        (a)        Each Guarantor hereby consents and agrees that the
Administrative Agent and/or any Secured Party from time to time, with or without
any further notice to or assent from any other Guarantor may, without in any
manner affecting the liability of any Guarantor under this Guaranty, and upon
such terms and conditions as the Administrative Agent or such Secured Party may
deem advisable:
4

--------------------------------------------------------------------------------

(1)        extend in whole or in part (by renewal or otherwise), modify,
increase, change, compromise, release or extend the duration of the time for the
performance or payment of any  debt, liability or obligation of Adtalem or of
any other Person secondarily or otherwise liable for any debt, liability or
obligations of Adtalem on the Guaranteed Obligations or under any  Financing
Document, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of any Financing Document;
 
(2)        sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, the Administrative Agent or any Secured Party as direct or
indirect security for the payment or performance of any debt, liability or
obligation of Adtalem or of any other Person secondarily or otherwise liable for
any debt, liability or obligation of Adtalem under any Financing Document;
and/or
 
(3)        settle, adjust or compromise any claim of Adtalem against any other
Person secondarily or otherwise liable for any debt, liability or obligation of
Adtalem under any  Financing Document.
 
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment  or compromise and agrees that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
Law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 


    (b)        Each Guarantor hereby waives, to the fullest extent permitted by
Law:
 
(1)        notice of acceptance of this Guaranty by the Administrative Agent or
the Secured Parties or of the creation, renewal or accrual of any liability of
Adtalem, present or future, or of  the reliance of the Administrative Agent or
any of the Secured Parties upon this Guaranty (it  being understood that all
Guaranteed Obligations described in Section 2 hereof shall conclusively be
presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty); and
 
(2)        demand of payment by the Administrative Agent on behalf of the
Secured Parties from Adtalem or any other Person indebted in any manner on or
for any of the Guaranteed Obligations; and
 
(3)        presentment for the payment by the Administrative Agent on behalf of
the  Secured Parties or any other Person of any Financing Document or any other
instrument, protest thereof and notice of its dishonor to any party thereto and
to such Guarantor.


The obligations of each Guarantor under this Guaranty and the rights of the
Administrative Agent to enforce such obligations by any proceedings, whether by
action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise and shall not be subject to any
defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination  whatsoever.
5

--------------------------------------------------------------------------------

 
 (c)    The obligations of each Guarantor hereunder shall be binding upon such
Guarantor and   its successors and assigns, and shall remain in full force and
effect until the date on which all Commitments of the Lenders shall have
terminated, all Letters of Credit shall have expired or terminated and all
Obligations have indefeasibly been paid in full (the “ Termination  Date”) and 
such  obligations shall not be affected, modified or impaired upon the happening
from time to time of any event, including, without limitation, any of the
following, whether or not with notice to or the consent of any Guarantor:
 
  (1)        the genuineness, validity, regularity or enforceability of any of
the Financing Documents or any of the terms of any thereof, the continuance of
any obligation on the part of Adtalem or any other Guarantor on or in respect of
or under any Financing Document or the power or authority or the lack of power
or authority of Adtalem to execute and deliver any Financing Document or of any
other Guarantor to execute and deliver this Guaranty or to perform any of its
obligations hereunder or the existence or continuance of Adtalem or any  other 
Guarantor as a legal entity; or
 
  (2)        any default, failure or delay, willful or otherwise, in the
performance by Adtalem or any other Guarantor of any obligations of any kind or
character whatsoever under any Financing Document; or
 
  (3)        any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of Adtalem or any other Guarantor or in respect of the property of
Adtalem or any other Guarantor or any merger, consolidation, reorganization,
dissolution, liquidation, the sale of all or  substantially all of the assets of
or winding up of Adtalem or any other Guarantor; or
 
  (4)        impossibility or illegality of performance on the part of Adtalem
or any other Guarantor of its obligations under any Financing Document; or
 
  (5)        in respect of Adtalem or any other Guarantor, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to Adtalem or any other Guarantor, or other impossibility of performance through
fire, explosion, accident, labor disturbance, floods, droughts, embargoes, wars 
(whether or not declared), civil  commotion,  acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
action of any federal or state regulatory body or agency, change of Law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of Adtalem  or any other Guarantor and whether or not of the
kind hereinbefore specified; or
 
  (6)        any attachment, claim, demand, charge, Lien, order, process, lien
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred  by  or against
Adtalem or any Guarantor or any claims, demands, charges or Liens of any nature,
foreseen or unforeseen, incurred by any Guarantor, or against any sums payable
in respect of or under any Financing Document, so that such sums would be
rendered inadequate or would be unavailable to make the payments herein
provided; or
 
  (7)        any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or
any  body,  agency,  department, official or administrative or regulatory agency
of any thereof or any other action, happening,  event or reason whatsoever which
shall delay, interfere with, hinder or prevent, or in any way adversely affect,
the performance by Adtalem or any other Guarantor of its respective obligations
under or in respect of any Financing Document; or
6

--------------------------------------------------------------------------------

  (8)        the failure of any other Guarantor to receive any benefit from or
as a result of its execution, delivery and performance of this Guaranty; or
 
  (9)        any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment,  any  failure to give notice to any other
Guarantor of failure of Adtalem or any other Guarantor to keep and perform any
obligation, covenant or agreement under the terms of any Financing Document,  or
this Guaranty or failure to resort for payment to  Adtalem or any other
Guarantor  or to any  other guaranty or to any property, security, Liens or
other rights or remedies; or
 
  (10)        the acceptance of any additional security or other guaranty, the
advance of additional money to Adtalem or any other Guarantor, amendments,
modifications, consents or waivers with respect to any Financing Document, or
the sale, release, substitution or exchange of any security for any Guaranteed
Obligation; or
 
  (11)        any change in the ownership of any shares of Adtalem or any
Guarantor; or
 
  (12)        any defense whatsoever that: (i) Adtalem or any other Guarantor
might have  to  the payment under any Financing Document, other than payment
thereof in federal or other immediately available funds, or (ii) Adtalem or any
other Guarantor might have to the  performance or observance of any of the
provisions of any Financing Document, whether through the satisfaction or
purported  satisfaction by Adtalem or any other Guarantor of its debts due to 
any cause such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise; or
 
  (13)        any act or failure to act with regard to any Financing Document or
anything  which might vary the risk of any Guarantor; or
 
  (14)        any other circumstance which might otherwise constitute a defense
available  to,  or a discharge of, any Guarantor in respect of the obligations
of any Guarantor under this Guaranty;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty that the obligations of each Guarantor shall be absolute,  irrevocable
and unconditional and shall not be discharged, impaired or varied except  by the
payment of   all Obligations in accordance with their respective terms whenever
the same shall  become  due  and payable and all other sums due and payable
under any Financing Document, at the place specified in and  all in the manner
and with the effect provided in the Credit Agreement.  Without limiting the
foregoing, it  is understood that repeated and successive demands may be made
and recoveries may be had hereunder as and when, from time to time, Adtalem
shall default under or in respect of the terms of any Financing Document and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by Adtalem under any Financing Document shall remain in full force
and effect and shall apply to each and every subsequent default.
 
7

--------------------------------------------------------------------------------

 
 (d)    All rights of the Administrative Agent or any Secured Party hereunder
may be transferred or assigned at any time and shall be considered to be
transferred or assigned at any time or from time to time upon the appointment of
a successor to the Administrative Agent or any permitted transfer by a Lender of
its rights under the Credit Agreement, whether with or without the consent of or
notice to the Guarantors under this Guaranty or to Adtalem.
 
 (e)        To the extent of any payments made under this Guaranty, each
Guarantor shall be subrogated to the rights of the Administrative Agent and/or
the Secured Parties to whom such payment was made, but such Guarantor covenants
and agrees that such right of subrogation shall be subordinate in right of
payment to the prior indefeasible final payment in cash in full of all amounts
due and owing by Adtalem with respect to the Obligations under the Financing
Documents and by the Guarantors under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until the
Termination Date. If any amount shall be paid to any Guarantor  in violation of
the  preceding  sentence  at  any time prior to the indefeasible payment in cash
in full of all amounts payable under the Financing Documents  and this Guaranty,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties to be credited and applied to the
amounts due or to become due with respect to all  amounts  payable under the
Financing Documents and this Guaranty, whether matured or unmatured. Each 
Guarantor acknowledges that it has received direct and indirect benefits from
the financing arrangements contemplated by the Financing Documents and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.
 
 (f)        Each Guarantor agrees that, to the extent Adtalem, any other
Guarantor or any other Person makes any payment under any of the Financing
Documents, which payment or any part thereof is subsequently invalidated,
voided, declared to be fraudulent or preferential, set aside, recovered,
rescinded or is required to be retained by or repaid to a trustee, receiver, or
any other Person under any bankruptcy code, common law, or equitable cause, then
and to the extent of such payment, the obligation or the part thereof intended
to be satisfied shall be revived and continued in full force and effect with
respect to the Guarantors’ obligations hereunder, as if said payment had not
been made. The liability of the Guarantors hereunder shall not be reduced or
discharged, in whole or in part, by any payment to the Administrative Agent or
any Secured Party from any source that is thereafter paid, returned or refunded
in whole or in  part by reason of the assertion of a claim of any kind relating
thereto, including, but not limited to, any claim for breach of contract, breach
of warranty, preference, illegality, invalidity, or fraud asserted by any
account debtor or by any other Person.
 
 (g)        Neither the Administrative Agent nor any Secured Party, shall be
under any obligation: (1) to marshal any assets in favor of the Guarantors or in
payment of any or all of the liabilities of  Adtalem under or in respect of the
Financing Documents or the obligations of the Guarantors hereunder   or (2) to
pursue any other remedy that the Guarantors may or may not be able to pursue
themselves and  that may lighten the Guarantors’ burden, any right to which each
Guarantor hereby expressly waives.
 
 (h)        The obligations of each Guarantor under this Guaranty rank pari
passu in  right  of  payment with all other Indebtedness of such Guarantor which
is not secured or which is not expressly subordinated in right of payment to any
other Indebtedness of such Guarantor.
 
Section 5.        Representations and Warranties of the Guarantors
 
Each Guarantor represents and warrants to the Administrative Agent and each
Secured Party  that:


(a)        Such Guarantor is a corporation, limited liability company, limited
partnership or other legal entity duly organized or formed, validly existing and
in good standing (to the extent the concept is applicable) under the laws of its
jurisdiction of its incorporation or organization, and is duly qualified as a
foreign corporation, limited liability company, limited partnership or other
similar legal entity in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such 
qualification,  other than those  jurisdictions as to  which  the  failure  to
be  so qualified  or in good standing would not reasonably be expected to have a
Material Adverse Effect. Such Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold  under lease  except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect, to transact the business it transacts and proposes to
transact except to the extent that the failure to  do so would not reasonably be
expected to have a Material Adverse Effect, to execute and deliver this Guaranty
and to perform the provisions hereof.
8

--------------------------------------------------------------------------------

(b)        This Guaranty has been duly authorized by all necessary corporate or
other organizational action on the part of such Guarantor, and this Guaranty
constitutes a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable Debtor Relief Laws and (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(c)        The  execution,  delivery and  performance  by such Guarantor of 
this Guaranty  will not (1) contravene the terms of such Guarantor’s
Organization Documents; (2) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Liens under the Loan
Documents) under, (i) any Contractual Obligation to which such Guarantor is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (3) violate any Law.
 
(d)        No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
 
(e)        Immediately following the making of each Loan and after giving effect
to the application of the proceeds of the Loans, (a) the fair value of the
assets of such Guarantor will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
such Guarantor will be greater than the amount that will be required to pay the
probable liability of its debts  and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) such Guarantor will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) such  Guarantor has capital not unreasonably small with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
 
(f)        The representations and warranties applicable to such Guarantor in
Article V of  the Credit Agreement are true and correct in all material
respects; and shall be true and correct in all material respects on and as of
the date of any Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such  earlier date, and except that for purposes of
Section 4.2 of the Credit Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.5 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section
 
6.1 of the Credit Agreement.


Section 6.        Amendments, Waivers and Consents


This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), pursuant to the provisions of
Section 11.1 of the Credit Agreement. This Guaranty may be amended by the
addition of additional Guarantors pursuant to a Guaranty  Joinder.
9

--------------------------------------------------------------------------------

Section 7.        Submission to Jurisdiction; Waiver of Jury Trial
 


Section 7.1.     Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.


(a)        EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF  ANY  SUCH  ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE 
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTRY IN ANY COURT REFERRED TO IN  PARAGRAPH (A) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE  LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE  MAINTENANCE  OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(b)        Each Guarantor agrees, to the fullest extent it  may  effectively do 
so  under  applicable Law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of   this Section 7.1
brought in any such court shall be conclusive and binding upon such party,
subject to rights of appeal and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which such party is or may be subject) by a suit upon such
judgment.
 
(c)        Each Guarantor consents to process being served in any suit, action
or proceeding of the nature referred to in paragraph (a) of this Section 7.1 by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the address of such Guarantor specified in Section 8 or   
at such other address of which you shall then have been notified pursuant to
said Section or to any agent  for service of process appointed pursuant to the
provisions of Section 7.2.  Each Guarantor agrees that  such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the full extent
permitted by Law, be taken and held to be valid personal service upon and
personal delivery to such party. Notices hereunder shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
10

--------------------------------------------------------------------------------

(d)        Nothing in this Section 7.1 shall affect the right of the
Administrative Agent or  the Secured Parties to serve process in any manner
permitted by Law, or limit any right that the  Administrative Agent or the
Secured Parties may have to bring proceedings against any Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(e)        Each Guarantor waives trial by jury in any action brought on or with
respect to this Guaranty or the Financing Documents or any other document
executed in connection herewith or therewith.
 
Section 7.2. Service of Process Upon Guarantors. Each Guarantor hereby
irrevocably designates, appoints and empowers Adtalem and its successors as the
designee, appointee and agent for each Guarantor to receive, accept and
acknowledge, for and on behalf of such Guarantor and  its  properties, service
of any and all legal process, summons, notices and documents which may be served
in such action, suit or proceeding relating to this Guaranty in the case of the
New York federal and state courts located in New York City, which service may be
made on any such designee, appointee and agent   in accordance with legal
procedures prescribed for such courts. Each Guarantor agrees to take any and all
action necessary to continue such designation in full force and effect and
should such designee, appointee and agent become unavailable for this purpose
for any reason, each Guarantor will forthwith irrevocably designate a new
designee, appointee and agent, which shall irrevocably agree to act as such,
with the powers and for purposes specified in this Section 7.2. Each Guarantor
further irrevocably consents and agrees to service of any and all legal process,
summons, notices and documents out of any of the aforesaid courts in any such
action, suit or proceeding relating to any Financing Document or this  Guaranty
delivered to such Guarantor in accordance with this Section 7.2 or to its then
designee, appointee or agent for service. If service is made upon such designee,
appointee and agent, a copy of such process, summons, notice or document shall
also be provided to any Guarantor at the address specified in Section 8 by
registered or certified mail, or overnight express air courier; provided that
failure of the  Administrative Agent or such Secured Party to provide such copy
to such Guarantor shall not impair or affect in any way the validity of such
service or any judgment rendered in such action or proceedings.  Each Guarantor 
agrees that service upon such Guarantor or any such designee, appointee and
agent as provided for herein shall constitute valid and effective personal
service upon such Guarantor with respect to matters contemplated in this Section
7.2 and that the failure of any such designee, appointee and agent to give any
notice of such service to such Guarantor shall not impair or affect in any way
the validity of such service  or any judgment rendered in any action or
proceeding based thereon. Nothing herein shall, or shall be construed so as to,
limit the right of the Administrative Agent or the Secured Parties to bring
actions, suits  or proceedings with respect to the obligations and liabilities
of any Guarantor under, or any other matter arising out of or in connection
with, this Agreement, or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, in the courts of whatever jurisdiction
in which the respective offices of the Administrative Agent or the Secured
Parties may be located or assets of such Guarantor may be found or as otherwise
shall to Administrative Agent or the Secured Parties seem appropriate, or to
affect the right to service of process in any jurisdiction in any other manner
permitted   by Law.
 
Section 8.        Notices


All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:
11

--------------------------------------------------------------------------------

(1)        if to the Administrative Agent, to such address as listed in Schedule
11.2 of the Credit Agreement, or
 
(2)        if to any Guarantor, to such Guarantor c/o Adtalem at 50 West Monroe,
Suite 28, Chicago, IL 60661, or at such other address as such Guarantor shall
have specified to the Administrative Agent in writing.


Notices under this Section 8 will be deemed given only when actually received.
 
Section 9.        Taxes
 
All payments required to be made by each Guarantor hereunder shall be made to
the Administrative Agent, the Lenders and the other holders of any of the
Guaranteed Obligations free and clear of, and without deduction for, any Taxes,
except as required by Law. If any Guarantor shall be required by Law to deduct
any Taxes from or in respect of any sum payable hereunder,  (a)  such Guarantor
shall make such deductions, (b) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law and (c) if such deducted Tax is an Indemnified Tax or an Other Tax, the sum
payable by such Guarantor shall be increased as much as shall be necessary so
that after making all required deductions for Indemnified Taxes and Other Taxes 
(including deductions of Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section 9) the applicable recipient receives
an amount equal to the sum it would have received had no such deductions been
made. As soon as practicable after any such payment of  Taxes by any Guarantor
to  a Governmental Authority, such Guarantor shall furnish to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental 
Authority evidencing such  payment, a  copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. Each Guarantor shall jointly and severally indemnify and, within ten (10)
days of written demand therefor, pay the Administrative Agent and each Lender
for the full  amount  of  Indemnified Taxes and Other Taxes (including any
Indemnified Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 9) paid by the Administrative Agent, such Lender or   the L/C
Issuer, as appropriate, in respect of this Guaranty, the Credit Agreement or the
Notes, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. A certificate as to the amount of such payment of liability delivered
to the Guarantor by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.


Section 10.      Miscellaneous
 
(a)        No remedy herein conferred upon or reserved to the Administrative
Agent or any Secured Party is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Guaranty now or hereafter
existing at Law or in equity. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to entitle the Administrative Agent
or any Secured Party to exercise any remedy reserved to it under the Guaranty,
it shall not be necessary for such Administrative Agent or Secured Party to
physically produce the Financing Documents in any  proceedings instituted by it
or to give any notice, other than such notice as may be herein expressly
required.
12

--------------------------------------------------------------------------------

(b)        The Guarantors will pay all sums becoming due under this Guaranty by
the method  and  at the address specified for such purpose in the Credit
Agreement, or by such other reasonable method or   at such other address as the
Administrative Agent or the Secured Parties shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Financing Documents.
 
(c)        Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction  shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by Law) not invalidate or
render unenforceable  such provision in any other jurisdiction.
 
(d)        If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and  enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
 
(e)        This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and each
Secured Party and its successors and assigns whether so expressed or not, until
the Termination Date.
 
(f)        This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist  of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic means shall be effective as an original.
 
(g)        This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by the Law of the State of New York.
 
(h)        The Recitals are incorporated into this Guaranty by reference with
the same force and effect as though set forth herein in full.
 
(i)        The Administrative Agent is authorized to enforce this Guaranty on
behalf of the Secured Parties.
 
Section 11.    Keepwell
 
Each Guarantor that is a Qualified ECP Guarantor at the time this Guaranty by
any Guarantor that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “ Specified  Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that  can  be  hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Guaranty voidable under applicable
Debtor Relief Laws, and not for  any  greater  amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full  force and effect until the Guaranteed Obligations have been indefeasibly
paid and performed in full. Each Guarantor intends this Section to constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.


13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this U.S. Subsidiary
Guaranty to be duly executed by an authorized representative as of this [     ]
day of [  ,  ].

 

 
Adtalem Global Health, Inc.14
Dominica Services, Inc.
Ross University Services, Inc.
International Education Holdings, Inc.
Chamberlain College of Nursing & Health Sciences, Inc.
Becker Professional Development Corporation
AGM Acquisition Corp.
Alert Global Media, LLC
Association of Certified Anti-Money Laundering Specialists, LLC
 
By:________________________________________________
Name:
Title:
 
 
Chamberlain University
(f/k/a Chamberlain College of Nursing LLC),
 
By: Chamberlain College of Nursing and Health Sciences, Inc., its Sole Member
 
By:__________________________________________________
Name:
Title:

 

--------------------------------------------------------------------------------

14 Note to Draft: Reed Smith to update/revise signature blocks as necessary.
14

--------------------------------------------------------------------------------

 
[FORM  OF] GUARANTY JOINDER


This  GUARANTY  JOINDER  dated as of______________________,___________(the  or 
this  “Guaranty Joinder”) is entered into  [on  a  joint  and  several  basis] 
by  [each of] the undersigned  _____________________, a
_________________________ corporation [and _________________  ,
a  ____________________corporation]  ([which parties are  hereinafter referred
to individually as] an “Additional Guarantor” [and collectively as the
“Additional Guarantors”]). Terms not otherwise defined herein shall have the
meaning set forth in the Credit Agreement or the Guaranty, each hereinafter
referred to.


 
R E C I T A L S
 
A. [Each] Additional Guarantor, is presently a U.S. Subsidiary of  Adtalem 
Global  Education Inc., a Delaware corporation (“Adtalem”).
 
B. Reference is made to the Credit Agreement dated as of April 13, 2018 (as
amended, restated, supplemented, extended, refinanced or otherwise modified from
time to time, the “Credit Agreement”) among Adtalem Global Education Inc., a
Delaware corporation (“Adtalem”), the Designated Borrowers party thereto (the
“Designated Borrowers” and, together with Adtalem, the “Borrowers”), the lenders
party thereto (the “Lenders”), and Bank of America, N.A. as administrative agent
(the “Administrative Agent”) providing for, among other things, up to $600
million in loans.
 
C. [Each] Additional Guarantor is required by Section 6.12 of the Credit
Agreement to enter into the U.S. Subsidiary Guaranty dated as of April 13, 2018
(as amended, restated, supplemented, extended or otherwise modified, the
“Guaranty”) as security for the Obligations.
 
D. [Each] Additional Guarantor is required by Section 6.12 of the Credit
Agreement to enter into the Security and Pledge Agreement dated as of April 13,
2018 (as amended, restated, supplemented, extended or otherwise modified, the
“Security Agreement”) as security for the Obligations.
 
NOW, THEREFORE, as required by the Credit Agreement and in consideration of the
premises and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, [each/the] Additional Guarantor does hereby
covenant and agree, [jointly and severally,] as  follows:


In accordance with the requirements of the Guaranty, the Additional Guarantor[s]
desire to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor[s] shall be
jointly and severally liable as Guarantors as set forth in the Guaranty for the
Guaranteed Obligations of Adtalem under the Credit Agreement to the extent and
in the manner set forth in the  Guaranty.


The undersigned is the duly elected
[                                                                                          ]
of the Additional Guarantor[s] and is duly authorized to execute and deliver
this Guaranty Joinder for the benefit of all Secured Parties.  The execution by
the undersigned of this Guaranty Joinder shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty.
By its execution hereof, the Additional Guarantor[s] shall be deemed to have
made the representations and warranties set forth in Section 5 of the Guaranty
in favor of the Secured Parties as of the date of this Guaranty Joinder. The
Additional Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Guaranty Joinder, the Additional Guarantor will be deemed to
be a party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed  the  Security Agreement. The Additional Guarantor hereby
ratifies, as of the date hereof,  and agrees to be  bound by, all of the terms,
provisions and conditions contained in the  Security  Agreement.  Without
limiting generality of the foregoing terms of this paragraph, the Additional
Guarantor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations (as such term is defined in Section 1 of the
Security Agreement), a continuing security interest in, and a right of set off
against  any  and all right, title and interest of the Additional Guarantor in
and to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of the Additional Guarantor. The Additional Guarantor[s] also hereby
represents and warrants that:

--------------------------------------------------------------------------------

 
(i) [Each] Additional Guarantor’s chief executive office, tax payer
identification number, organization identification number, and chief place of
business are (and for the prior four months have been) located at the locations
set forth on Schedule 1 attached hereto and [each] Additional Guarantor keeps
its books and records at such locations.
 
(ii) The location of all owned and leased real property of [each]  Additional 
Guarantor is as shown on Schedule 2 attached hereto.
 
(iii) [Each] Additional Guarantor’s legal name and jurisdiction of organization
is as shown in this Guaranty Joinder and the Additional Guarantor[s] has not in
the past four months changed its name, been party to a merger, consolidation or
other change in structure or used any tradename except as set forth in Schedule
3 attached hereto.
 
(iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by [each] Additional Guarantor.
 
(v) The deposit accounts and investment accounts listed on Schedule 5  attached
hereto constitute all of the deposit accounts and investment accounts owned by
[each] Additional Guarantor.
 
(vi) Schedule 6 attached hereto sets forth a complete and accurate list of (i)
any Pledged Equity owned by [each] Additional Guarantor that is required to be
pledged and delivered to the Administrative Agent pursuant to the Security
Agreement and  (ii)  any  Instruments, Documents and Tangible Chattel Paper
constituting Collateral owned by [each] Additional Guarantor that are required
to be pledged and delivered to the Administrative Agent pursuant to the Security
Agreement.
 
The address of the [each] Additional Guarantor for purposes of all notices and
other communications is ____________________________,______________, Attention
of________________________(Facsimile No.  ).


Upon execution of this Guaranty Joinder, the Guaranty shall be deemed to  be
amended as set  forth above. The Additional Guarantor[s] hereby become[s] a
Guarantor under the Guaranty and as a Guarantor thereunder, hereby Guarantees
all Guaranteed Obligations. Except as  amended  herein,  the terms and
provisions of the Guaranty are hereby ratified, confirmed and approved in all
respects.


Any and all notices, requests, certificates and other instruments may refer to
the Guaranty without making specific reference to this Guaranty Joinder, but
nevertheless all such references shall be deemed   to include this Guaranty
Joinder unless the context shall otherwise require. This Guaranty Joinder shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York.



--------------------------------------------------------------------------------

 
 
[NAME OF ADDITIONAL GUARANTOR]
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 

 
 

--------------------------------------------------------------------------------

EXHIBIT F-2
 


 
[FORM  OF] OFFSHORE GUARANTY
 


(See attached.)





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
OFFSHORE SUBSIDIARY GUARANTY










 
OFFSHORE SUBSIDIARIES OF [INSERT DESIGNATED  BORROWER]












 


Dated as of [                                            ], 20[__]
 
Re: Credit Agreement dated April 13, 2018, as amended, among Adtalem Global
Education Inc., the
Designated Borrowers party thereto, Bank of America, N.A. as Administrative
Agent, Swingline Lender and L/C Issuer,
and the other Lenders party thereto
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Table of Contents

(Not a part of the Agreement)

 
SECTION
HEADING
PAGE
Section 1.
Definitions
1
Section 2.
Guaranty of Obligations and Credit Agreement
1
Section 3.
Guaranty of Payment and Performance
2
Section 4.
General Provisions Relating to the Guaranty
3
Section 5.
Representations and Warranties of the Guarantors
7
Section 6.
Amendments, Waivers and Consents
8
Section 7.
Submission to Jurisdiction; Waiver of Jury Trial
8
Section 7.1.
Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
8
Section 7.2.
Service of Process Upon Guarantors
10
Section 8.
Notices
11
Section 9.
Miscellaneous
11



 
Attachments to Offshore Subsidiary  Guaranty:
 
Exhibit A                          Form of Guaranty Joinder



--------------------------------------------------------------------------------

 
OFFSHORE SUBSIDIARY GUARANTY [INSERT  DESIGNATED BORROWER]
 
 
This  OFFSHORE   SUBSIDIARY  GUARANTY  dated  as of [__],  20[__] (as amended,
restated, supplemented, extended or otherwise modified from time to time,  this
“ Guaranty”) is entered  into on a joint and several basis by each of the
undersigned (which parties are hereinafter referred to individually as a
“Guarantor” and collectively as the “Guarantors”).
 
RECITALS


A. Reference is made to the Credit  Agreement  dated  as of  April  13,  2018 
(as amended, restated, supplemented, extended, refinanced or otherwise modified
from time to time, the “Credit Agreement”) among Adtalem Global Education Inc.,
a Delaware corporation (“Adtalem”), the Designated Borrowers party thereto (the
“Designated Borrowers” and, together with Adtalem, the “Borrowers”), the lenders
party thereto (the “Lenders”; each a “Secured Party”), and Bank of America, N.A.
as administrative agent (the “Administrative Agent”) providing for, among other
things, revolving loans, a term loan, and letters of credit.
 
A. Each Guarantor (other than the Guaranteed Borrower) is either (i) a direct or
indirect Offshore   Subsidiary  of,   or  (ii)  a  direct   or  indirect  
parent   of  [insert   Designated   Borrower],   a   [_] (the “Guaranteed
Borrower”).
 
B. The Credit Extensions under the Credit Agreement have benefited and will
continue to benefit the Borrowers and their Subsidiaries by, among other things,
providing funds to enable the Borrowers to finance working capital and capital
expenditures, support the issuance of standby letters of credit, make Restricted
Payments to the extent permitted in Section 7.6 of the Credit Agreement, and for
other general corporate purposes.
 
C. Each of the undersigned (other than the Guaranteed Borrower), and each Person
which hereafter becomes obligated pursuant to Section 6.12 of the Credit
Agreement to execute a Guaranty Joinder in substantially the form set forth as
Exhibit A hereto (a “Guaranty Joinder”), is willing to enter into this Guaranty
as security for the Obligations of the Guaranteed Borrower under the Credit
Agreement and the Guaranteed Borrower is willing to enter into this Guaranty as
security for the Specified Swap Contracts and Specified Cash Management
Agreements of the other Guarantors.
 


NOW, THEREFORE, as required by the Credit Agreement and in consideration of the
premises and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor does hereby covenant and agree,
jointly and severally, as follows:


Section 1.        Definitions
 
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Credit Agreement or as the context shall otherwise require.
 
Section 2.        Guaranty of Obligations and Credit Agreement
 
(a) Subject to the limitations set forth in Section 2(b) hereof, each Guarantor
jointly and severally does hereby irrevocably, absolutely and unconditionally
guarantee unto  the  Administrative Agent and the Secured Parties: (1) the full
and prompt payment of all Obligations of the Guaranteed Borrower including,
without limitation, all principal of and interest under, all Loans (whether Base
Rate Loans  or  Eurocurrency  Rate  Loans)  made  to  the  Guaranteed 
Borrower,  all  L/C  Obligations  of the Guaranteed Borrower, all L/C Borrowings
of the Guaranteed Borrower, all obligations under Specified Swap Contracts of
the Guaranteed Borrower and the other Guarantors, all  obligations under
Specified  Cash Management Agreements of the Guaranteed Borrower and the other
Guarantors and all  fees, expenses and other amounts for which the Guaranteed
Borrower or such other Guarantors are  liable, if  any, from time to time
outstanding, as and  when such payments shall become  due  and  payable,
whether  by lapse of time, upon redemption or prepayment, by extension or by
acceleration or declaration or otherwise (including, to the extent legally
enforceable, interest due on overdue payments of principal) in federal or other
immediately available funds of the United States of America which  at  the 
time  of payment or demand therefor shall be legal tender for the payment of
public and private debts, (2) the full and prompt performance and observance by
the Guaranteed Borrower and the other Guarantors of each  and all of the
obligations, covenants and agreements required to be performed or owed by the
Guaranteed Borrower or the other Guarantors under the terms of the Loan
Documents with respect to the Obligations, Specified Cash Management Agreements
and Specified Swap Contracts described in clause (2) above (collectively with
the Loan Documents, the “Financing Documents”), and (3) the full  and  prompt 
payment, upon demand by the Administrative Agent or the Secured Parties, of all
costs and expenses,  legal or otherwise (including Attorney Costs), if any, as
shall have been expended or incurred in the protection or enforcement of any
rights, privileges or liabilities in favor of the Administrative Agent or  any
Secured Party under or in respect of the Guaranteed Borrower's Obligations under
any Loan  Document to which the Guaranteed Borrower or any of its Subsidiaries
is a party or in any action in connection therewith or herewith and in each and
every case irrespective of the validity, regularity, or enforcement of any of
the Loan Documents or any of the terms thereof or any other like circumstance or
circumstances (the payment, performance and observance of all such Obligations,
covenants and agreements being herein collectively called the “Guaranteed
Obligations”). Notwithstanding anything contained herein or in the other
Financing Documents, no Guarantor hereunder shall be liable hereunder  for any
Obligations of Adtalem or any Obligations of any Designated Borrower other than
the Guaranteed Borrower.  For purposes of this Guaranty, the Guaranteed Borrower
shall be a “Guarantor” in respect of  the Guaranteed Obligations owing by the
other Guarantors under Specified Swap Contracts and Specified Cash Management
Agreements.

--------------------------------------------------------------------------------

(b) The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise, be
enforceable under applicable Law and result in the performance of the
obligations of such Guarantor hereunder and not constitute a fraudulent
transfer, obligation or conveyance.
 
(c) All amounts payable under this Guaranty by each Guarantor shall be made in
Dollars.
 


Section 3.        Guaranty of Payment and Performance

 
This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by Law, any right to require that any action on
or in respect of any Obligation or any Financing Document be brought against the
Guaranteed Borrower, any other Guarantor or any other Person or that resort be
had to any direct or indirect security for the Guaranteed Obligations or any
Financing Document or any other remedy. The Administrative Agent on behalf of
the Secured Parties  may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when  due, the payment of which is
guaranteed hereby, without first proceeding  against  the  Guaranteed Borrower,
any other Guarantor or any other Person and without first resorting to any
direct or indirect security for the Guaranteed Obligations or any Financing
Document or any other remedy. The liability of each Guarantor hereunder shall in
no way be affected or impaired by any acceptance by the  Administrative Agent or
any Secured Party of any direct or indirect security for, or other guaranties
of,  any debt, liability or obligation of the Guaranteed Borrower, any other
Guarantor or any other Person to the Administrative Agent or any Secured Party
or by any failure, delay, neglect or omission by the Administrative Agent or any
Secured Party to realize upon or protect any such guarantees, debt, liability or
obligation or any instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by the Administrative Agent  or  any Secured Party.



--------------------------------------------------------------------------------

The covenants and agreements on the part of the Guarantors herein contained
shall be joint and several covenants and agreements, and references to the
Guarantors shall be deemed references to each of them and none of them shall be
released from liability hereunder by reason of this Guaranty ceasing to be
binding as a continuing security on any other of them.
 


Section 4.        General Provisions Relating to the Guaranty
 
(a) Each Guarantor hereby consents and agrees that the Administrative Agent
and/or any Secured Party from time to time, with or without any further notice
to or assent from any other Guarantor may, without in any manner affecting the
liability of any Guarantor under this Guaranty, and upon such terms and
conditions as the Administrative Agent or such Secured Party may deem advisable:
 
(1) extend in whole or in part (by renewal or otherwise), modify, increase,
change, compromise, release or extend the duration of the time for the 
performance  or payment  of any debt, liability or obligation of the Guaranteed
Borrower, any other Guarantor or of any other Person secondarily or otherwise
liable for any debt, liability or obligations on the Guaranteed Obligations or
under any Financing Document, or waive any Default or Event of Default with
respect thereto, or waive, modify, amend or change any provision of any
Financing Document;
 
(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, the Administrative Agent or any Secured Party as direct or indirect
security for the payment or performance of any debt, liability or obligation of
the Guaranteed Borrower or any other  Guarantor or of any other Person
secondarily or otherwise liable for any debt, liability or obligation under any
Financing Document; and/or
 
(3) settle, adjust or compromise any claim of the Guaranteed Borrower or any
other Guarantor against any other Person secondarily or otherwise liable for any
debt, liability or obligation of the Guaranteed Borrower or any other Guarantor
under any Financing Document.
 


Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment  or compromise and agrees that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
Law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 
(b) Each Guarantor hereby waives, to the fullest extent permitted by Law:
 
(1) notice of acceptance of this Guaranty by the Administrative Agent or the
Secured Parties or of the creation, renewal or accrual of any liability of the
Guaranteed Borrower or any other Guarantor, present or future, or of the
reliance of the Administrative Agent or any of the Secured Parties upon this
Guaranty (it being understood that all Guaranteed Obligations described in
Section 2 hereof shall conclusively be presumed to have been created, contracted
or incurred in reliance upon the execution of this Guaranty); and

--------------------------------------------------------------------------------

(2) demand of payment by the Administrative Agent on behalf of the Secured
Parties from the Guaranteed Borrower, any other Guarantor or any other Person
indebted in any manner on or for any of the Guaranteed Obligations; and
 
(3) presentment for the payment by the Administrative Agent on behalf of the 
Secured Parties or any other Person of any Financing Document or any other
instrument, protest thereof and notice of its dishonor to any party thereto and
to such Guarantor.


The obligations of each Guarantor under this Guaranty and the rights of the
Administrative Agent to enforce such obligations by any proceedings, whether by
action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise and shall not be subject to any
defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination  whatsoever.
 
(c) The obligations of each Guarantor hereunder shall be binding upon such
Guarantor and   its successors and assigns, and shall remain in full force and
effect until the date on which all Commitments of the Lenders to the Guaranteed
Borrower shall have terminated, all Letters of Credit  issued on behalf of the
Guaranteed Borrower shall have expired or terminated and all Guaranteed
Obligations of the Guaranteed Borrower and each other Guarantor have
indefeasibly been paid in full (the “Termination Date”) and such obligations
shall not be affected, modified or impaired upon the happening from time to time
of any event, including, without limitation, any of the following, whether or
not with notice to or the consent of any Guarantor:


[For the avoidance of doubt and notwithstanding the fact that the obligations of
each Guarantor organized under the laws of Brazil under this clause (c) are
governed by New York Law, such Guarantor hereby waives the benefits set forth in
articles 827, 834, 835, 837, 838 and 839 of the Brazilian Federal Law No. 10,406
dated as of 10 January 2002, as amended from time to time (the "Brazilian Civil
Code") and articles 130 and 794 of Law 13,105 from 16 March 2015 of Brazil,  as 
amended  from  time to time.]


(1) the genuineness, validity, regularity or enforceability of any of the
Financing Documents or any of the terms of any thereof, the continuance of any
obligation on the part of the Guaranteed Borrower or any other Guarantor on or
in respect of or under any Financing  Document or the power or authority or the
lack of power or authority of the Guaranteed Borrower or any other Guarantor to
execute and deliver any Financing Document or of any Guarantor to execute and
deliver this Guaranty or to perform any of its obligations hereunder or the
existence or continuance of the Guaranteed Borrower or any other Guarantor as a
legal entity; or
 
(2) any default, failure or delay, willful or otherwise, in the performance by
the Guaranteed Borrower or any other Guarantor of any obligations of any kind or
character whatsoever under any Financing Document; or
 
(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Guaranteed Borrower or any other Guarantor or in respect of
the property of the Guaranteed Borrower or any other Guarantor or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Guaranteed Borrower or
any other Guarantor; or
 
(4) impossibility or illegality of performance on the part of the Guaranteed
Borrower or any other Guarantor of its obligations under any Financing Document;
or

--------------------------------------------------------------------------------

 
(5) in respect of the Guaranteed Borrower or any other Guarantor, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to  the  Guaranteed Borrower or any other Guarantor, or other impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotion, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of the Guaranteed Borrower or any
other Guarantor and whether or not of the kind hereinbefore specified; or
 
(6) any attachment, claim, demand, charge, Lien, order, process, lien or any
other happening or event or reason, similar or dissimilar to the foregoing, or
any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or  against the
Guaranteed Borrower or any other Guarantor or  any claims,  demands,  charges or
Liens of any nature, foreseen or unforeseen, incurred by any Guarantor, or
against any sums payable in respect of or under any Financing Document, so that
such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or
 
(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any  body, 
agency,  department, official or administrative or regulatory agency of any
thereof or any other action, happening,  event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Guaranteed Borrower or any other Guarantor of its respective
obligations under or in respect of any Financing Document; or
 
(8) the failure of any other Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or
 
(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment,  any  failure to give notice to any other Guarantor of
failure of the Guaranteed Borrower or any other Guarantor to keep and perform
any obligation, covenant or agreement under the terms of any Financing Document
or this Guaranty or failure to resort for payment to the Guaranteed Borrower or
any other Guarantor or to any other guaranty or to any property, security, Liens
or other rights or remedies; or
 
(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Guaranteed Borrower or any other Guarantor, 
amendments,  modifications, consents or waivers with respect to any Financing
Document, or the sale, release, substitution or exchange of any security for any
Guaranteed Obligation; or
 
(11) any change in the ownership of any shares of the Guaranteed Borrower or any
Guarantor; or
 
(12) any defense whatsoever that: (i) the Guaranteed Borrower or  any  other 
Guarantor might have to the payment under any Financing Document, other than
payment thereof in federal or other immediately available funds, or (ii) the
Guaranteed Borrower or any other Guarantor might have to the performance or
observance of any of the provisions of any Financing Document, whether through
the satisfaction or purported satisfaction by the Guaranteed  Borrower or any
other Guarantor of its debts due to any cause such as bankruptcy, insolvency,
receivership, merger, consolidation, reorganization, dissolution, liquidation,
winding-up or otherwise;  or

--------------------------------------------------------------------------------

(13) any act or failure to act with regard to any Financing Document or
anything  which might vary the risk of any Guarantor; or
 
(14) any other circumstance which might otherwise constitute a defense
available  to,  or a discharge of any Guarantor in respect of the obligations of
any Guarantor under  this  Guaranty;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty that the obligations of each Guarantor shall be absolute,  irrevocable
and unconditional and shall not be discharged, impaired or varied except  by the
payment of   all Guaranteed Obligations of the Guaranteed Borrower and other
Guarantors in accordance with their respective terms whenever the same shall
become due and payable and all other sums due and payable  under any Financing
Document, at the place specified in and all in the manner and  with  the  effect
provided in the Credit Agreement. Without limiting the foregoing, it is
understood that repeated and successive demands may be made and recoveries may
be had hereunder as and when, from time to time,  the Guaranteed Borrower or any
other Guarantor shall default under or in respect of the terms of any Financing
Document and that notwithstanding recovery hereunder for or in respect of any
given default or defaults by the Guaranteed Borrower or any other Guarantor
under any Financing Document shall remain in full force and effect and shall
apply to each and every subsequent default.


(d) All rights of the Administrative Agent or any Secured Party hereunder may be
transferred or assigned at any time and shall be considered to be transferred or
assigned at any time or from time to time upon the appointment of a successor to
the Administrative Agent or any permitted transfer by a Lender of its rights
under the Credit Agreement, whether with or without the consent of or notice to
the Guarantors under this Guaranty or to the Guaranteed Borrower.
 
(e) To the extent of any payments made under this Guaranty, each Guarantor shall
be subrogated to the rights of the Administrative Agent and/or the Secured
Parties to whom such payment was made, but such Guarantor covenants and agrees
that such right of subrogation shall be subordinate in right of payment to the
prior indefeasible final payment  in cash in full of all amounts due and  owing
by  the Guaranteed Borrower and the other Guarantors with respect to the
Guaranteed Obligations and by the Guarantors under this Guaranty, and the
Guarantors shall not take any action to enforce such right of subrogation, and
the Guarantors shall not accept any payment in respect of such right of
subrogation, until the Termination Date. If any amount shall be paid to any
Guarantor in violation of the preceding sentence  at any time prior to the
indefeasible payment in cash in full of all amounts payable by the Guaranteed
Borrower or other Guarantors under the Financing Documents and this Guaranty,
such amount shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties to be credited and applied to the
amounts due or to become due with respect to all amounts payable by the
Guaranteed Borrower or other Guarantors under the Financing Documents and this
Guaranty, whether matured or unmatured. Each Guarantor acknowledges that it has
received direct and indirect benefits from the financing arrangements
contemplated by the Financing Documents and that the waiver set forth in this
paragraph (e) is knowingly made as a result of the receipt of such benefits.
 
(f) Each Guarantor agrees that, to the extent the Guaranteed Borrower,  any
other Guarantor  or any other Person makes any payment under any of the
Financing Documents with respect to the Guaranteed Obligations, which payment or
any part thereof is subsequently invalidated, voided,  declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to  a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made. The liability of the Guarantors
hereunder shall not be reduced or discharged, in whole or in part, by any
payment to the Administrative Agent or any Secured Party from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach   of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.

--------------------------------------------------------------------------------

(g) Neither the Administrative Agent nor any Secured Party, shall be under any
obligation: (1) to marshal any assets in favor of the Guarantors or in payment
of any or all of the liabilities of the Guaranteed Borrower or any other
Guarantor under or in respect of the Financing Documents or the obligations of
the Guarantors hereunder or (2) to pursue any other remedy that the Guarantors
may  or  may not be able to pursue themselves and that  may lighten the
Guarantors’  burden, any right to which  each Guarantor hereby expressly waives.
 
(h) The obligations of each Guarantor under this Guaranty rank pari passu in 
right  of  payment with all other Indebtedness of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of such Guarantor.
 
Section 5.        Representations and Warranties of the Guarantors


Each Guarantor represents and warrants to the Administrative Agent and each
Secured Party  that:
 
(a) Such Guarantor is a corporation, limited liability company, limited
partnership or other legal entity duly organized, validly existing and in good
standing (to the extent applicable) under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited liability
company, limited partnership or other similar legal entity in each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, other than those jurisdictions as to which
the failure to be so qualified or in good standing would not, reasonably be
expected to have a Material Adverse Effect. Such Guarantor has the power and
authority to own or hold under lease the properties it purports to own or hold
under lease except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect, to transact the business it 
transacts  and proposes to transact except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect, to
execute and deliver this Guaranty and to perform the provisions hereof.
 
(b) This Guaranty has been duly authorized by all necessary corporate or other
organizational action on the part of such Guarantor, and this Guaranty
constitutes a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable Debtor Relief Laws and (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(c) The execution, delivery and  performance by such Guarantor of  this
Guaranty  will   not (1) contravene the terms of such Guarantor’s Organization
Documents; (2) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Liens under the Loan Documents) under, (i) any
Contractual Obligation to which such Guarantor is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (3) violate any Law.

--------------------------------------------------------------------------------

(d) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
 
(e) Immediately following the making of each Loan ad after giving effect to the
application   of the proceeds of the Loans, (a) the fair value of the assets of
such Guarantor will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of such
Guarantor will be greater than the amount that will be required to pay the
probable liability of its debts  and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) such Guarantor will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d)  such  Guarantor has capital not unreasonably small with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
 
(f) The representations and warranties applicable to such Guarantor in Article V
of  the Credit Agreement are true and correct in all material respects; and
shall be true and correct in all material respects on and as of the date of any
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such  earlier date, and except that for purposes of Section 4.2 of
the Credit Agreement, the representations and warranties contained in
subsections (a) and (b) of Section 5.5 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1 of the Credit Agreement.


Section 6.        Amendments,  Waivers and Consents


This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), pursuant to the provisions of
Section 11.1 of the Credit Agreement. This Guaranty may be amended by the
addition of additional Guarantors pursuant to a Guaranty  Joinder.


Section 7.        Submission to Jurisdiction; Waiver of Jury Trial


Section 7.1.        Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.


(a) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF  ANY  SUCH  ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER   OR
THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE 
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTRY IN ANY COURT REFERRED TO IN  PARAGRAPH (A) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW,  THE DEFENSE OF AN INCONVENIENT FORUM TO
THE  MAINTENANCE  OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

--------------------------------------------------------------------------------



(b) Each Guarantor agrees, to the fullest extent it may  effectively do  so 
under  applicable Law, that a final judgment in any suit, action or proceeding
of the nature referred to in paragraph (a) of  this Section 7.1 brought in any
such court shall be conclusive and binding upon such party, subject to rights of
appeal and may be enforced in the courts of the United States of America or the
State of New York (or any other courts to the jurisdiction of which such party
is or may be subject) by a suit upon such judgment.
 
(c) Each Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 7.1 by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the address of such Guarantor specified in Section 8 or   
at such other address of which you shall then have been notified pursuant to
said Section or to any agent  for service of process appointed pursuant to the
provisions of Section 7.2.  Each Guarantor agrees that  such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the full extent
permitted by Law, be taken and held to be valid personal service upon and
personal delivery to such party. Notices hereunder shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
 
(d) Nothing in this Section 7.1 shall affect the right of the Administrative
Agent or the Secured Parties to serve process in any manner permitted by Law, or
limit any right that the  Administrative Agent or the Secured Parties may have
to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
 
(e) Each Guarantor waives trial by jury in any action brought on or with respect
to this Guaranty or the Financing Documents or any other document executed in
connection herewith or therewith.
 
(f) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Guarantor in respect of any such sum due from it
to the Administrative Agent or the Secured Parties hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Guaranty (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the  Judgment  Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the 
Agreement  Currency  so  purchased  is less than the  sum originally due  to
the  Administrative  Agent  from  any Guarantor in   the Agreement Currency,
such Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was  owing against such loss. If the amount of the Agreement Currency
so purchased is  greater  than  the  sum originally due to the Administrative
Agent in such currency, the Administrative Agent agrees to return the amount of
any excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law).

--------------------------------------------------------------------------------



Section 7.2. Service of Process Upon Guarantors. Each Guarantor hereby
irrevocably designates, appoints and empowers Adtalem and its successors as the
designee, appointee and agent for each Guarantor to receive, accept and
acknowledge, for and on behalf of such Guarantor and its  properties, service of
any and all legal process, summons, notices and documents which may be served in
such action, suit or proceeding relating to this Guaranty in the case of the New
York federal and state courts located in New York City, which service may be
made on any such designee, appointee and agent   in accordance with legal
procedures prescribed for such courts. Each Guarantor agrees to take any and all
action necessary to continue such designation in full force and effect and
should such designee, appointee and agent become unavailable for this purpose
for any reason, each Guarantor will forthwith irrevocably designate a new
designee, appointee and agent, which shall irrevocably agree to act as such,
with the powers and for purposes specified in this Section 7.2. Each Guarantor
further irrevocably consents and agrees to service of any and all legal process,
summons, notices and documents out of any of the aforesaid courts in any such
action, suit or proceeding relating to any Financing Document or this  Guaranty
delivered to such Guarantor in accordance with this Section 7.2 or to its then
designee, appointee or agent for service. If service is made upon such designee,
appointee and agent, a copy of such process, summons, notice or document shall
also be provided to any Guarantor at the address specified in Section 8 by
registered or certified mail, or overnight express air courier; provided that
failure of the Administrative Agent or such Secured Party to provide such copy
to such Guarantor shall not impair or affect in any way the validity of such
service or any judgment rendered in such action or proceedings. Each Guarantor 
agrees that service upon such Guarantor or any such designee, appointee and
agent as provided for herein shall constitute valid and effective personal
service upon such Guarantor with respect to matters contemplated in this Section
7.2 and that the failure of any such designee, appointee and agent to give any
notice of such service to such Guarantor shall not impair or affect in any way
the validity of such service  or any judgment rendered in any action or
proceeding based thereon. Nothing herein shall, or shall be construed so as to,
limit the right of the Administrative Agent or the Secured Parties to bring
actions, suits  or proceedings with respect to the obligations and liabilities
of any Guarantor under, or any other matter arising out of or in connection
with, this Agreement, or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, in the courts of whatever jurisdiction
in which the respective offices of the Administrative Agent or the Secured
Parties may be located or assets of such Guarantor may be found or as otherwise
shall to Administrative Agent or the Secured Parties seem appropriate, or to
affect the right to service of process in any jurisdiction in any other manner
permitted   by law.
 
Section 7.3.  Tax Indemnity.   All payments whatsoever under this Guaranty will
be made by  any Guarantor free and clear of, and without liability for
withholding or deduction for or on account of,   any present or future Tax
imposed or levied by or on behalf of (i) its jurisdiction of organization or
(ii) any jurisdiction from or through which any amount is paid by any Guarantor
pursuant to the terms of this Guaranty (hereinafter, a “Taxing Jurisdiction”),
unless the withholding or deduction of such Tax is compelled by Law. If any
deduction or withholding or payment for any tax shall at  any  time  be
compelled by Law, each Guarantor will pay such additional amounts as may be
necessary in order that the net amounts paid to each Secured Party pursuant to
the terms of this Guaranty after such deduction or withholding (including,
without limitation, any required deduction, withholding or other payment of Tax
on or with respect to such additional amount) shall be not less than the amounts
then due and payable  under the terms of this Guaranty.



--------------------------------------------------------------------------------

 
In connection with the transfer of rights under the Credit Agreement by a
Lender, each Guarantor will furnish the Administrative Agent and the transferee
of such with copies of all  tax  forms  then required, if any, in order for
payments to such Lender to be exempt from (or subject to a reduced rate of)
withholding. Each Guarantor will also furnish the Administrative Agent and the
Secured Parties, within  the period of payment permitted by applicable Law, an
official receipt, if any, issued by the relevant taxation or other authorities
involved for all amounts deducted or withheld as aforesaid.
 
Section 7.4. Repayment. Unless required by applicable Laws, at  no  time  shall 
the Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Secured Party, or have any obligation to pay to any Secured Party,
any refund of Taxes withheld or deducted from funds  paid for the account of
such Secured Party. If the Administrative Agent or any Secured Party determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Guarantor or with respect to
which any Guarantor has paid additional amounts pursuant to Section 7.3, it
shall pay to such Guarantor an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Guarantor
under Section  7.3  with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or Secured Party, and without interest (other than any interest paid  by the
relevant Governmental Authority with respect to such refund), provided that each
Guarantor, upon the request of the Administrative Agent or such Secured Party,
agrees to repay the amount paid over to such Guarantor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Secured Party in the event the Administrative Agent
or  such Secured Party is required to repay such refund to such Governmental
Authority.  This subsection  shall not be construed to require the
Administrative Agent or any Secured Party to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Guarantor or any other Person.


Section 8.        Notices

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:
 
(1) if to the Administrative Agent, to such address as listed in Schedule 11.2
of the Credit Agreement, or
 
(2) if to any Guarantor, to such Guarantor c/o the Borrowers at 500 West
Monroe,  28th Floor, Chicago, IL 60661, or at such other address as such
Guarantor shall have specified to the Administrative Agent in writing.
 
Notices under this Section 8 will be deemed given only when actually received.
 
Section 9.        Miscellaneous


(a) No remedy herein conferred upon or reserved to the Administrative Agent or
any Secured Party is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Guaranty now or hereafter
existing at Law or in equity. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to entitle the Administrative Agent
or any Secured Party to exercise any remedy reserved to it under the Guaranty,
it shall not be necessary for such Administrative Agent or Secured Party to
physically produce the Financing Documents in any  proceedings instituted by it
or to give any notice, other than such notice as may be herein expressly
required.

--------------------------------------------------------------------------------

(b) The Guarantors will pay all sums becoming due under this Guaranty by the
method  and  at the address specified for such purpose in the Credit Agreement,
or by such other reasonable method or   at such other address as the
Administrative Agent or the Secured Parties shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Financing Documents.
 
(c) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction  shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by Law) not invalidate or
render unenforceable  such provision in any other jurisdiction.
 
(d) If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon  and  enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
 
(e) This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and each
Secured Party and its successors and assigns whether so expressed or not, until
the Termination Date.
 
(f) This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist  of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic means
shall be effective as an original.
 
(g) This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by the Law of the State of New York.
 
(h) The Recitals are incorporated into this Guaranty by reference with the same
force and effect as though set forth herein in full.
 
(i) The Administrative Agent is authorized to enforce this Guaranty on behalf of
the Secured Parties.
 
Section 10.          Keepwell
 
Each Guarantor that is a Qualified ECP Guarantor at the time this Guaranty by
any Guarantor that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “ Specified  Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified  Loan Party with respect  to such
Swap Obligation as may  be  needed  by such Specified   Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that  can  be  hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Guaranty voidable under
applicable Debtor Relief Laws, and not for  any  greater  amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full  force and effect until the Guaranteed Obligations have
been indefeasibly paid and performed in full. Each Guarantor intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Offshore Subsidiary 
Guaranty to be duly executed by an authorized representative as of this  day of
_  , 20   .


 


[_                                                              ]
 
 

--------------------------------------------------------------------------------

 
FORM OF GUARANTY JOINDER
 
[INSERT  DESIGNATED BORROWER]
 


This [GUARANTY JOINDER] dated as of_________________________,_______________(the
or this “[Guaranty Joinder]”) is entered  into  [on  a  joint  and  several
basis]  by  [each of] the undersigned  , a    corporation [and  ,
a  corporation]  ([which parties are  hereinafter referred to individually as]
an “Additional Guarantor” [and collectively as the “Additional Guarantors”]).
Terms not otherwise defined herein shall have the meaning set forth in the
Credit Agreement or the Guaranty, each hereinafter referred to.
 


RECITALS
 


A. [Each] Additional Guarantor, is presently an Offshore Subsidiary of [Insert
applicable Designated Borrower], (the “Guaranteed Borrower”).
 
B. The Credit Extensions under the Credit Agreement have benefited and will
continue to benefit the Borrowers and their Subsidiaries by, among other things,
providing funds to enable the Borrowers to finance working capital and capital
expenditures, support the issuance of standby letters of credit, make Restricted
Payments to the extent permitted in Section 7.6 of the Credit Agreement, and for
other general corporate purposes.
 
C. [Each] Additional Guarantor is required by Section 6.12 of the Credit
Agreement to enter into the Offshore Subsidiary Guaranty dated as of [_], 20[   
] (the “Guaranty”).
 
NOW, THEREFORE, as required by the Credit Agreement and in consideration of the
premises and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, [each/the] Additional Guarantor does hereby
covenant and agree, [jointly and severally,] as  follows:
 
In accordance with the requirements of the Guaranty, the Additional Guarantor[s]
desire to amend the definition of “Guarantor” (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor[s] shall be
jointly and severally liable as Guarantors as set  forth in the Guaranty for the
Guaranteed Obligations to  the extent and in the manner set forth in the 
Guaranty.


The  undersigned  is  the  duly  elected
[                                                                                                  ] 
of  the  Additional   Guarantor[s]  and  is duly authorized to execute and
deliver this Guaranty Joinder for the benefit of all Secured Parties.  The
execution by the undersigned of this Guaranty Joinder shall evidence its consent
to and acknowledgment and approval of the terms set forth herein and in the
Guaranty. By its execution hereof, the Additional Guarantor[s] shall be deemed
to have made the representations and warranties set forth in Section 5 of the
Guaranty in favor of the Secured Parties as of the date of this Guaranty
Joinder.
 


The address of the [each] Additional Guarantor for purposes of all notices and
other communications
is___________________________________,_____________________, Attention
of______________________________(Facsimile No.  ).
 
Upon execution of this Guaranty Joinder, the Guaranty shall be deemed  to be
amended as set  forth above. The Additional Guarantor[s] hereby become[s] a
Guarantor under the Guaranty and as a Guarantor thereunder, hereby guarantees
all Guaranteed Obligations. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments may refer to
the Guaranty without making specific reference to this Guaranty Joinder, but
nevertheless all such references shall be deemed    to include this Guaranty
Joinder unless the context shall otherwise require. This Guaranty Joinder shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York.


 
 
[NAME OF ADDITIONAL GUARANTOR]
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 

 



--------------------------------------------------------------------------------

EXHIBIT G
[FORM  OF] SECURITY AGREEMENT


 


 
(See attached.)
 

--------------------------------------------------------------------------------

 
SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
April 13, 2018 among Adtalem Global Education Inc., a Delaware corporation (the
“Borrower”), the other  parties identified as “Obligors” on the signature pages
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Borrower, individually an “ Obligor”, and collectively
the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations (defined below).

 
RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrower, the Designated Borrowers from time to time party thereto, the Lenders
from time to time party thereto and the Administrative Agent, the Lenders have
agreed  to make Loans and the L/C Issuer has agreed to issue Letters of Credit
upon the terms and subject to the conditions set forth therein;
 
WHEREAS, pursuant to that certain U.S. Subsidiary Guaranty, dated as of the date
hereof (as amended, modified, supplemented, increased, extended, restated,
renewed, refinanced or replaced from time to time, the “U.S. Subsidiary
Guaranty”), the obligations of the Borrower under the Credit  Agreement are
unconditionally guaranteed by each U.S. Subsidiary (other than any Immaterial
Subsidiary or U.S. Foreign Holdco); and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Definitions.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement, and the following terms shall
have the meanings set forth  in Article 9 of the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods,  Deposit  Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures,  General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Securities Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel  Paper.


In addition, the following terms shall have the meanings set forth below:
“Collateral” has the meaning provided in Section 2 hereof.
 
“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created  or acquired,  all  registrations and  recordings
thereof,  and all applications  in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.
2

--------------------------------------------------------------------------------



“Excluded DVU Property” means the personal property, assets and Equity Interests
of DeVry University, Inc. and its Subsidiaries and DeVry / New York Inc. until
such time as such entities are required to become Guarantors pursuant to Section
6.12(c) of the Credit Agreement.


“Material Copyrights” means registered Copyrights that are owned by or licensed
to an Obligor and material to the conduct of any Obligor’s business (as
determined by such Obligor in the exercise of its commercially reasonable
business  judgment).


“Material Patents” means registered Patents that are owned by or licensed to an
Obligor and material to the conduct of any Obligor’s business (as determined by
such Obligor in the exercise of its commercially reasonable business judgment).


“Material Trademarks” means registered Trademarks that are owned by or licensed
to an Obligor and material to the conduct of any Obligor’s business (as
determined by such Obligor in the exercise of its commercially reasonable
business  judgment).


“Patent License” means any agreement, whether written or oral, providing for the
grant  by or to an Obligor of any right to manufacture, use or sell any
invention covered by a Patent.


“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
 


“Pledged Equity” means, with respect to each Obligor, (i) 100% of the Equity
Interests directly held by such Obligor in each U.S. Subsidiary that is not also
a U.S.  Foreign Holdco, and (ii) 65% of the Equity Interests held by such
Obligor in any U.S. Foreign Holdco and any first tier Offshore Subsidiary (to
the extent that such Offshore Subsidiary is a Designated Borrower or a direct or
indirect owner of a Designated Borrower), including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:
 
all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


in the event of any consolidation or merger involving the issuer thereof and in
which such issuer is not the surviving Person, all shares of each class of the 
Equity Interests of the successor Person formed by or resulting from such
consolidation  or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.
 
For the avoidance of doubt, Pledged Equity excludes any Excluded DVU Property.
 
“Secured  Obligations”  means,  without  duplication,  (a) all  Obligations and 
(b)  all costs and  expenses  incurred  in  connection  with  enforcement  and 
collection  of  the Obligations, including the fees, charges and disbursements
of counsel.
3

--------------------------------------------------------------------------------

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark  Office or in any similar office or agency
of  the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state   of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


Grant of Security Interest in the Collateral. To secure the prompt  payment and
performance  in  full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Chattel
Paper; (c) those certain Commercial Tort Claims set forth on Schedule 2(c)
hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit
Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all
General Intangibles; (k) all Instruments; (l) all Inventory; (m) all Investment
Property; (n) all Letter-of- Credit Rights; (o) all Money; (p) all Patents; (q)
all Patent Licenses; (r) all Pledged  Equity;  (s)  all Software; (t) all
Supporting Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w)
all Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under  this Agreement shall not extend to Excluded Property or
Excluded DVU Property.


The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.


Representations and Warranties. Each Obligor hereby represents and warrants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations,  that:
 
Ownership. Each Obligor is the legal and beneficial owner of its Collateral and
has the right to pledge, sell, assign or transfer the same.  There exists no
Adverse Claim with respect to  the Pledged Equity of such Obligor.


Security Interest/Priority. This Agreement creates a valid security interest in
favor of the Administrative Agent, for the benefit of the holders of the Secured
Obligations, in the Collateral  of such Obligor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Administrative Agent of the certificated securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments.  With respect to  any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Obligor, the applicable
depository bank   or Securities Intermediary and the Administrative Agent of an
agreement granting control to the Administrative Agent over such Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Collateral.
4

--------------------------------------------------------------------------------



Types of Collateral. None of the Collateral consists of, or is the Proceeds of,
As-  Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes or
standing timber.


Equipment and Inventory. With respect to any Equipment and/or  Inventory  of 
an  Obligor, each such Obligor has exclusive possession and control of such 
Equipment  and  Inventory of such Obligor except for (i) Equipment leased by
such Obligor as a lessee or (ii) Equipment or Inventory in transit with common
carriers. No Inventory of an Obligor is held by a Person other than an Obligor
pursuant to consignment, sale or return, sale on approval or similar
arrangement.


Authorization of Pledged Equity. All Pledged Equity is duly authorized  and 
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.


No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no  Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(f) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative  Agent.


Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities  market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the  UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.


Consents; Etc. There are no restrictions in any Organization Document governing
any Pledged Equity or any other document related thereto which would limit or
restrict (i) the grant of a Lien pursuant to this Agreement on such Pledged
Equity, (ii) the perfection of such Lien or (iii) the exercise of remedies in
respect of such perfected Lien in the Pledged Equity as contemplated by this
Agreement. Except for (i) the filing or recording of UCC financing statements,
(ii) the filing of appropriate notices with the United States Patent and
Trademark Office and the United States Copyright Office, (iii) obtaining control
to perfect the Liens created by this Agreement (to the extent required under
Section 4(a) hereof), (iv) such actions as may be required by Laws affecting the
offering and sale of securities, (v) such actions as may be required by
applicable foreign   Laws   affecting   the  pledge   of  the  Pledged  
Equity   of   Foreign   Subsidiaries  and (vi) consents, authorizations, filings
or other actions which have been obtained or made,  no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
for (A) the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor, (B) the perfection of such security interest (to the extent
such security interest can be perfected by filing under the UCC, the granting of
control (to the extent required under Section 4(a) hereof) or by filing an
appropriate notice  with the  United  States Patent and Trademark Office or the
United States Copyright Office) or (C) the exercise by the Administrative Agent
or the holders of the Secured Obligations of the rights and remedies provided
for in this Agreement.
5

--------------------------------------------------------------------------------



Commercial Tort Claims. As of the Closing Date, no Obligor has any Commercial
Tort Claims seeking damages in excess of $10,000,000 other than as set forth on
Schedule 2(c) hereto.

Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

 
Instruments/Chattel Paper/Pledged Equity/Control.
 
If any amount in excess of $10,000,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent. Such Obligor shall ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.
 
Deliver to the Administrative Agent promptly upon the receipt thereof by or on
behalf of an Obligor, all certificates and instruments constituting Pledged
Equity.  Prior   to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a)(ii)
hereto.


Execute and deliver all agreements, assignments, instruments or other documents
as reasonably requested by the Administrative Agent for the purpose of obtaining
and maintaining control with respect to any Collateral consisting of (i) Deposit
Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights and (iv)
Electronic Chattel Paper.


Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 4(b)(iii), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(i) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(ii) hereto, (ii)
to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights  and interests
hereunder.Furthermore,   each  Obligor  also  hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as such Obligor’s attorney
in fact with full power and for the limited purpose to sign in the name of such
Obligor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until  such time as the Secured Obligations arising
under the Loan Documents have been paid in full and the Commitments  have 
expired  or been terminated.Each  Obligor  hereby  agrees  that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.
6

--------------------------------------------------------------------------------



Change in Corporate Structure or Location. Not, without providing 10 days prior
written notice to the Administrative Agent (or such shorter period as may be
agreed  by  the  Administrative Agent in its sole discretion), change its
registered legal name, change its state of organization, be party to a merger or
consolidation or change its organizational existence.


Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any time
in the possession or control of a  warehouseman, bailee or any agent or
processor of such Obligor and  the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and (iii)
use reasonable best efforts to obtain a written acknowledgment from such Person
that it is holding such Collateral for the benefit of the Administrative Agent.


Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $10,000,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.


Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability  Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article  8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.
7

--------------------------------------------------------------------------------

(i)
Intellectual Property.

 
Not do any act or omit to do any act whereby any  Material  Copyright  may
become invalidated and (A) not do any act, or omit to do any act, whereby any
Material Copyright may become injected into the public domain; (B) notify the
Administrative Agent immediately if it knows that any Material Copyright may
become injected into the public domain or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any court or tribunal in the United
States or any other country) regarding an Obligor’s ownership of any such
Material Copyright or its validity; (C) take all necessary steps as it shall
deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each Material Copyright
owned by an Obligor and to maintain each registration of each Material Copyright
owned by an Obligor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Administrative Agent of any
material infringement of any Material Copyright (except to the extent no longer
considered a Material Copyright) of an Obligor of which it becomes aware and
take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Material Copyright, including, where  appropriate,
the bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.
 
Not make any assignment  or agreement in conflict with the security interest in 
the Copyrights of each Obligor hereunder (except as permitted by the Credit
Agreement).
 
(A) Continue to use each Material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Material Trademark in full
force free from any claim of abandonment for non-use, (B) maintain at least the
same quality of products and services offered under such Material Trademark as
are currently maintained, (C) employ such Material Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any
other Trademark that is confusingly similar or a colorable imitation of such
Material Trademark unless the Administrative Agent, for the ratable benefit of
the holders of the Secured Obligations, shall obtain a perfected security
interest in such Trademark pursuant to this Agreement, and (E) not (and not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any such Material Trademark may become invalidated.
 
Not do any act, or omit to do any act, whereby any material Patent may become
abandoned or dedicated.
 
Notify the Administrative Agent and the holders of the Secured Obligations
immediately if it knows that any application or registration relating to any
Material Patent or Material Trademark (except to the extent no longer considered
a Material Patent or Material Trademark, as applicable) may become abandoned or
dedicated, or of any materially adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office or any court
or tribunal in any country) regarding  such Obligor ownership of any Material
Patent or Material Trademark or its right to register the same or to keep and
maintain the same.
8

--------------------------------------------------------------------------------

Take all reasonable and necessary steps, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each Material Patent and Material
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability (except to the extent no
longer considered a Material Patent or Material Trademark, as applicable).
 
Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any Material Patent or Material Trademark
(except to the extent no longer considered a Material Patent or Material
Trademark, as applicable) included in the Collateral is infringed,
misappropriated or diluted by a third party and promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or to take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Material Patent or Material  Trademark (except to
the extent no longer considered a Material Patent or Material Trademark, as
applicable).


Not make any assignment or agreement in conflict with the security interest in 
the Patents or Trademarks of each Obligor hereunder (except as permitted by the
Credit Agreement).

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not  material to their businesses.
 
Authorization to File Financing Statements. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC (including authorization to describe the
Collateral as “all personal property”,  “all assets” or words of similar
meaning).
 
Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may  reasonably
deem advisable in the performance thereof, including, without limitation, the
payment of any insurance premiums, the payment of any taxes, a payment to obtain
a release of a Lien or potential Lien, expenditures made in defending against
any adverse claim and all other expenditures which the Administrative Agent may
make for the protection of the security hereof or which may be compelled to make
by operation of Law.  All such sums and amounts so expended shall be repayable
by the Obligors  on a joint and several basis promptly upon timely notice
thereof and demand therefor, shall constitute additional Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate.
No such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance  with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to  be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment,  sale, 
forfeiture, tax lien,  title  or claim except to the extent such  payment  is  
being contested in good faith by an Obligor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.
9

--------------------------------------------------------------------------------



Remedies.
 
General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and  remedies  set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of  the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Obligors hereby waives to the fullest extent permitted by
Law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one   or more parcels, for Money, upon credit or otherwise, at
such prices and upon such terms as the Administrative Agent deems advisable, in
its sole discretion (subject to any and all  mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at  prices and  on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.2 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Obligor further acknowledges and agrees that any offer to
sell any Pledged Equity which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act of 1933), or (ii)
made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not  constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law,  each of
the  Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may 
further postpone such sale by announcement made at such time and place.


10

--------------------------------------------------------------------------------

Remedies relating to Accounts. During the continuation of an Event of Default,
whether  or not the Administrative Agent has exercised any or all of its rights
and remedies hereunder, (i) each Obligor will promptly upon request of the
Administrative Agent instruct all account debtors   to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights  against its customers and account debtors, and the Administrative Agent
or  its designee  may notify any Obligor’s customers and account debtors that
the Accounts of such Obligor have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest  therein, and may (either in its
own name or in the name of an Obligor or both) demand, collect (including
without limitation by way of a lockbox arrangement), receive, take receipt for,
sell, sue for, compound, settle, compromise  and give acquittance for any and
all amounts due or to become   due on any Account, and, in the Administrative
Agent’s discretion, file any claim or take any  other action or proceeding to
protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts.  Each Obligor acknowledges and agrees that the
Proceeds   of its Accounts remitted to or on behalf of the Administrative Agent
in accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words    of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance.   Furthermore,  during the  continuation of an Event  of Default,
(i) the Administrative Agent shall have the right, but not the obligation, to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable,  and the Obligors shall furnish all such
assistance and information as the Administrative Agent  may require in
connection with such test verifications, (ii) upon the  Administrative  Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public  accountants or others satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.


Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative 
Agent.


Access. In addition to the rights and remedies hereunder,  upon  the  occurrence
of an  Event of Default and during the continuance thereof, the Administrative
Agent shall have the  right to enter and remain upon the various premises of the
Obligors without cost or charge to the Administrative Agent, and use the same,
together with materials, supplies, books and records of  the Obligors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or 
otherwise.  In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such  premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.


11

--------------------------------------------------------------------------------

Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Secured Obligations, or as provided by Law, or any delay by the Administrative
Agent or the holders of the Secured Obligations in exercising the same, shall
not operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought    to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the holders of the
Secured Obligations shall only be granted as provided herein. To the extent
permitted by Law, neither the Administrative Agent, the holders of the Secured
Obligations, nor any party acting as attorney for the Administrative Agent or
the holders  of the Secured Obligations, shall be liable hereunder for any acts
or omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder. The rights and remedies
of the Administrative Agent and the holders of the Secured Obligations under
this Agreement shall be cumulative and not exclusive of any other right or
remedy which the Administrative Agent or the holders of the Secured Obligations
may have.
 
Retention of Collateral. In addition to the rights and remedies hereunder, the
Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the 
UCC  or  otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.


Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the  deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the fees, charges and disbursements of counsel. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Obligors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.


Rights of the Administrative Agent.
 
Power of Attorney. In addition to other powers of attorney  contained  herein, 
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:


to demand, collect, settle, compromise, adjust, give discharges and releases,
all as the Administrative Agent may reasonably determine;


12

--------------------------------------------------------------------------------

 
to commence and prosecute any actions at any court for the  purposes  of 
collecting any Collateral and enforcing any other right in respect thereof;


to defend, settle or compromise any action brought and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate;


to receive, open and dispose of mail addressed to an Obligor and endorse checks,
notes, drafts, acceptances, money orders, bills of lading, warehouse receipts or
other instruments or documents evidencing payment, shipment or storage of the
goods giving rise to the Collateral of such Obligor on behalf of and in the name
of such Obligor, or securing, or relating to such Collateral;


to sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent  were  the  absolute owner thereof for all purposes;


to adjust and settle claims under any insurance policy relating thereto;


to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices  and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;


to institute any foreclosure proceedings that the Administrative Agent may deem
appropriate;

to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

to vote for a shareholder resolution, or to sign an instrument in  writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;


to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;


to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
13

--------------------------------------------------------------------------------

to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral; and

to do and perform all such other acts and things as the Administrative Agent may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such   time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly    or implicitly granted to the Administrative Agent in this
Agreement, and shall not be liable  for  any failure to do so or any delay in
doing so.  The Administrative Agent shall not be liable for   any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred  on the Administrative  Agent solely to protect, preserve
and realize upon its security interest in the Collateral.


Assignment by the Administrative Agent. The Administrative Agent may from time
to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and  such successor shall be
entitled to all  of the rights and remedies   of the Administrative Agent under
this Agreement in relation thereto.
 
The Administrative Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Obligors shall be responsible for preservation of all rights in the
Collateral, and the Administrative Agent shall be relieved of all responsibility
for the  Collateral upon surrendering it or tendering the surrender of it to
the  Obligors.  The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which  shall be no
less  than the treatment employed by a reasonable and prudent agent in the
industry, it being  understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or  (ii) taking any  steps to clean,
repair or otherwise prepare the Collateral for sale.

Liability with Respect to Accounts. Anything herein to the contrary 
notwithstanding,  each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have  any obligation  or liability
under  any Account  (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
holder of Secured Obligations of any payment  relating to  such Account pursuant
hereto, nor shall the Administrative Agent or any holder of Secured Obligations
be obligated in any manner to perform any of the obligations of an Obligor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to  the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
14

--------------------------------------------------------------------------------



Voting and Payment Rights in Respect of the Pledged Equity.
 
So long as no Event of Default shall exist, each Obligor may (A) exercise any
and all voting and other consensual rights pertaining to the Pledged Equity  of 
such Obligor or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement and (B) receive and retain any and 
all  dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are allowed under the Credit
Agreement; and
 
During the continuance of an Event of Default, (A) all rights of an Obligor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right  to  exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive   the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.


Releases of Collateral. (i) If any Collateral shall be sold, transferred  or 
otherwise  disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor,  shall promptly execute  and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. (ii) The Administrative Agent may release any of the Pledged  Equity
from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.


Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 8.3 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 8.3 of the Credit Agreement.


15

--------------------------------------------------------------------------------

Continuing Agreement.
 
This Agreement shall remain in full force and effect until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated, at which time this Agreement
shall be automatically terminated and the Administrative Agent shall, upon the
request and at the expense of the Obligors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.


This Agreement shall continue to be effective or be automatically reinstated, as
the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any holder of  the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all  reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured 
Obligations.


Amendments; Waivers; Modifications,  etc.  This Agreement  and  the  provisions 
hereof may  not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.1 of the Credit Agreement; provided that any
update or revision to Schedule 2(c) hereof delivered by any Obligor shall not
constitute an amendment for purposes of this Section 11 or Section 11.1 of the
Credit Agreement.


Successors in Interest. This Agreement shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the holders of the Secured Obligations hereunder,
to the benefit of the Administrative Agent and the holders of the Secured
Obligations and their successors and permitted  assigns.


Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.2 of the Credit Agreement.


Counterparts. This Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more  than one such
counterpart. Delivery of executed counterparts of this Agreement by facsimile or
other electronic means shall be effective as an original.
 
Headings. The headings of the sections hereof are provided for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.


Governing Law; Service of Process; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL. The terms of Sections 11.16, 11.17 and 11.18 of the Credit Agreement
with respect to governing law, submission to jurisdiction, venue and waiver of
jury trial are incorporated  herein by reference,  mutatis mutandis, and the
parties hereto agree to such terms.


Severability. If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


16

--------------------------------------------------------------------------------

 
Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all  prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Loan Documents, any other documents relating to the Secured
Obligations, or the transactions contemplated herein and therein.


Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at  any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.
 
Joinder. At any time after the date of this Agreement, one or more additional
Persons  may  become party hereto by executing and delivering to the
Administrative Agent a Guaranty Joinder substantially in the form of Exhibit A
to the U.S. Subsidiary Guaranty (or such other form as agreed to by the
Administrative Agent in its sole discretion). Immediately upon such execution
and delivery of such Joinder Agreement (and without any further action), each
such additional Person will become a party to  this Agreement as an “Obligor”
and have all of the rights and obligations of an Obligor hereunder and this
Agreement and the schedules hereto shall be deemed amended by such Joinder
Agreement.

Rights of Required Lenders.  All rights of the Administrative Agent hereunder,
if not exercised  by the Administrative Agent, may be exercised by the Required
Lenders.


Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any 
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.


23. Keepwell.  Each  Obligor  that  is a  Qualified  ECP  Guarantor at  the 
time  the  Guaranty under the Loan Documents by any Grantor that is not then an
“eligible contract participant” under the Commodity Exchange Act (a “Specified
Loan Party”) or the grant of a security interest under this Agreement by any
such Specified Loan Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes  to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified  ECP  Guarantor’s  obligations and undertakings under
its Guaranty voidable under applicable Debtor Relief Laws, and not  for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 23 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Grantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.


17

--------------------------------------------------------------------------------

 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
 
OBLIGORS:
ADTALEM GLOBAL EDUCATION INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
BECKER PROFESSIONAL DEVELOPMENT CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
AGM ACQUISITION CORP.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
        ALERT GLOBAL MEDIA, LLC           By:      Name:      Title:           
      ASSOCIATION OF CERTIFIED ANTI-MONEY LAUNDERING SPECIALISTS, LLC          
By:      Name:      Title:               
 
CHAMBERLAIN COLLEGE OF NURSING AND HEALTH SCIENCES, INC
        By:      Name:      Title:   

 
19

--------------------------------------------------------------------------------

 

  CHAMBERLAIN UNIVERSITY LLC           By:      Name:      Title:               
  ADTALEM GLOBAL HEALTH, INC.           By:      Name:      Title:             
    DOMINICA SERVICES INC.           By:      Name:      Title:                 
ROSS UNIVERSITY SERVICES, INC.           By:      Name:      Title:             
    INTERNATIONAL EDUCATION HOLDINGS, INC.           By:      Name:      Title: 
 

 
 
20

--------------------------------------------------------------------------------

 
Accepted and agreed to as of the date first above written.
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
 
 
Name:
 
 
Title:
 
 


 

--------------------------------------------------------------------------------

 
SCHEDULE 1(b)


 
PLEDGED EQUITY
 

--------------------------------------------------------------------------------

 
SCHEDULE 2(c)
 
COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

 
SCHEDULE 3(f)
 


INSTRUMENTS;  DOCUMENTS; TANGIBLE CHATTEL PAPER



--------------------------------------------------------------------------------

 
EXHIBIT 4(a)(ii) 
 
IRREVOCABLE STOCK POWER
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following Equity Interests of ____________________________,
a  _______________________________________________corporation:
 
 
No. of Shares
Certificate No.
 
 
 
 
 
 
 
 
 

 
and irrevocably appoints _______________________________________ its  agent 
and  attorney-in-fact to transfer all or any part of such Equity Interests and
to take all necessary and appropriate action to effect  any such transfer. The
agent and attorney-in-fact may substitute and appoint one or more persons to
act  for him.
 
 
 
 
 
 
 
 
 
 
By:
 
 
  Name:        Title:     

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 4(b)(i)
 
NOTICE
 
OF


GRANT OF SECURITY INTEREST IN
 
PATENTS
United States Patent and Trademark Office Ladies and Gentlemen:
 
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 13, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “ Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the patents and patent
applications shown below to the Administrative Agent for  the ratable benefit of
the holders of the Secured Obligations:
 



 
PATENTS
       
Patent No.
Description of
Patent Item
Date of Patent
       
See Schedule 1 attached hereto
         
PATENT APPLICATIONS
       
 
Patent Applications No.
Description of
Patent Applied for
Date of
Patent Applications
       
See Schedule 1 attached hereto
 

 

--------------------------------------------------------------------------------

 
The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to   
be construed as an assignment of any patent or patent application.
 
 
Very truly yours,
 
 
 
 
 
 
[OBLIGOR]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
 
Acknowledged and Accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
 
 
Name:
 
 
Title:
 
 

 

--------------------------------------------------------------------------------

                                                                  
EXHIBIT 4(b)(ii)
 
NOTICE
 
OF


GRANT OF SECURITY INTEREST IN
 
TRADEMARKS
 


United States Patent and Trademark Office Ladies and Gentlemen:
 
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 13, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “ Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the trademarks and trademark
applications shown below to the Administrative  Agent for the ratable benefit of
the holders of the Secured Obligations:
 



 
TRADEMARKS
       
 
Trademark No.
Description of
Trademark Item
 
Date of Trademark
       
See Schedule 1 attached hereto
       
 
TRADEMARK APPLICATIONS
       
 
Trademark Applications No.
Description of
Trademark Applied for
Date of
Trademark Applications
       
See Schedule 1 attached hereto
 

 

--------------------------------------------------------------------------------

 
The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.
 
 
 
Very truly yours,
 
 
 
 
 
 
[OBLIGOR]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
 
Acknowledged and Accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
 
 
Name:
 
 
Title:
 
 

                                                                     
 

--------------------------------------------------------------------------------

 
EXHIBIT 4(b)(iii)
 
NOTICE
 
OF

GRANT OF SECURITY INTEREST IN
 
COPYRIGHTS


 


United States Copyright Office Ladies and Gentlemen:
 
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 13, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “ Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and a right to set off against the copyrights and copyright
applications shown  below  to the  Administrative Agent for the ratable benefit
of the holders of the Secured Obligations:



 
COPYRIGHTS
       
Copyright No.
Description of
Copyright Item
Date of Copyright
       
See Schedule 1 attached hereto
         
COPYRIGHT APPLICATIONS
       
 
Copyright Applications No.
Description of
Copyright Applied for
Date of
Copyright Applications
       
See Schedule 1 attached hereto
 

 

--------------------------------------------------------------------------------

 
The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright  applications (i) may  only
be  terminated in accordance  with the  terms  of the  Agreement and (ii) is not
to be construed as an assignment of any copyright or copyright  application.
 
 
 
Very truly yours,
 
 
 
 
 
 
[OBLIGOR]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
 
Acknowledged and Accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
 
 
Name:
 
 
Title:
 
 





--------------------------------------------------------------------------------

EXHIBIT H
 
[FORM OF] ADMINISTRATIVE  QUESTIONNAIRE


 


 
(See attached.)
 
 

--------------------------------------------------------------------------------

1
 
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL

--------------------------------------------------------------------------------

 
 
1.
Information as of date (enter date):

 


2.
Borrower or Deal Name:   Adtalem Global Education Inc.

 


3.
Legal Name of Lender of Record for Signature Page:
Markit Entity Identifier (MEI) #:

 
Fund Manager Name (if applicable):
Legal Address from Tax Document of Lender of Record:
Country:
Address:
City:                    State/Province:                                        Postal
Code:
 


4.
Domestic Funding
Address:                                                                                            5.
Eurodollar Funding Address (if different than #4):

 
Street
Address:                                                                                 Street
Address:
Suite/ Mail
Code:                                                                            Suite/
Mail Code:
City:                      State:                                                             City:                      State:
Postal
Code:                                    Country:                             Postal
Code:                                    Country:
 


6.
Credit Contact Information:

 
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.
 




 
Primary Credit Contact:

First Name:
Middle Name:
Last Name: Title:

Street Address:
Suite/Mail Code:
City:

State:

Postal Code: Country:

Office Telephone #:
Office Facsimile #:
Work E-Mail Address:
SyndTrak E-Mail Address:

Additional SyndTrak User Access:
Secondary Credit Contact:

First Name:
Middle Name:
Last Name: Title:

Street Address:
Suite/Mail Code:
City:

State:

Postal Code: Country:

Office Telephone #:
Office Facsimile #:
Work E-Mail Address:

SyndTrak E-Mail Address:
 
 
 
Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.
 


SyndTrak E-Mail Addresses:

--------------------------------------------------------------------------------

 
 
2
 
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL

--------------------------------------------------------------------------------

 
 
Primary Operations Contact:
First:     MI:     Last:
Title:

Street Address:
Suite/ Mail Code:
City:         State:

Postal Code:             Country:

Telephone:             Facsimile:
E-Mail Address:

SyndTrak E-Mail Address:
Secondary Operations Contact:
First:         MI:         Last:
Title:

Street Address:
Suite/ Mail Code:
City:         State:

Postal Code:         Country:

Telephone: Facsimile:
E-Mail Address:

SyndTrak E-Mail Address:
 
Does Secondary Operations Contact need copy of notices?  YES   ☐    NO  ☐
 


 
Letter of Credit Contact:
First:         MI:         Last:
Title:
Street Address:
Suite/ Mail Code:
City:                 State:

Postal Code:             Country:

Telephone:             Facsimile:
E-Mail Address:
Draft Documentation Contact or Legal Counsel:

First:         MI:         Last:
Title:
Street Address:
Suite/ Mail Code:
City:         State:

Postal Code:         Country:

Telephone:             Facsimile:
E-Mail Address:
 
7.
Currencies and Jurisdictions in Transaction:

 
PLEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION:
   
☐USD
☐Australian Dollars
 ☐
☐Canadian Dollars
   ☐
☐Euro
   
☐Sterling
   

PLEASE CHECK BOX IF YOUR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS:
   
☐
 ☐
 ☐
☐
 ☐  ☐
☐
 ☐  ☐
☐
 ☐  ☐

 
8.
Lender’s Payment Instructions:

 
Please input payment instructions for each respective currency referenced within
Section 6 above in fields below. If your respective institution is unable to
fund any of the above currencies, please inform e-mail recipient identified in
Section 1 of this Administrative Questionnaire Form immediately. If submitting
payment instructions under separate cover, please indentify below.
 


Are Lender Payment Instructions attached separately?   YES  ☐      NO ☐
If NO, please complete payment instructions on next page.

--------------------------------------------------------------------------------

3
 
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL

--------------------------------------------------------------------------------

 


 
Currency: US Dollars

Bank Name:
ABA #:
City: State:
Account #:
Account Name:
Attention:
Currency: CAD
Bank Name:
SWIFT #:

Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
 
Currency: EUR
Bank Name:
SWIFT #:
Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
Currency: GBP
Bank Name:
SWIFT #:
Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
 
Currency: AUD
Bank Name:
SWIFT #:
Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
Currency:
Bank Name:
SWIFT #:
Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
 
Currency:
Bank Name:
SWIFT #:

Country:
Account #:
Account Name:
FCC Account #:

FCC Account Name:
Attention:
Currency:
Bank Name:
SWIFT #:
Country:
Account #:
Account Name:
FCC Account #:
FCC Account Name:
Attention:

 

--------------------------------------------------------------------------------

 


4
 
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL

--------------------------------------------------------------------------------

 
 
 
9.
Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 




Pay to:
 
Bank Name:
ABA #:
City:          State:
Account #:
Account Name:
Attention:
 
Use Lender’s US Dollars Wire Payment Instructions in Section #8 above?  YES
☐  NO ☐


10.
Lender’s Organizational Structure and Tax Status

 


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
 
Lender Taxpayer Identification Number
(TIN):       _______________________________________________    
 
Tax Withholding Form Delivered to Bank of America (check applicable one):
 
W-9   ☐       W-8BEN  ☐        W-8BEN-E     ☐        W-8ECI    ☐       W-8EXP     ☐        W-8IMY ☐
 
Tax Contact:
First:                      MI:                  Last: Title:
Street Address: Suite/ Mail Code: City:  State:
Postal Code:                                    Country:
Telephone:                                Facsimile: E-Mail Address:
SyndTrak E-Mail Address:
 
NON–U.S. LENDER INSTITUTIONS


1.
Corporations:

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.


2.
Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

--------------------------------------------------------------------------------



 
5
 
ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)
CONFIDENTIAL

--------------------------------------------------------------------------------

 
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding and Reporting) must be
completed by the intermediary together with a withholding statement. Flow-
through entities other than Qualified Intermediaries are required to include tax
forms for each of the underlying beneficial owners.
 


Please refer to the instructions when completing this form.
 


U.S. LENDER INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W -9 (Request for Taxpayer Identification Number
and Certification).


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link

IRS Tax Form Tool Kit.pdf
 


11.
Bank of America’s Payment Instructions:

 
Input or attach Bank of America’s payment instructions for each respective
currency referenced within Section 7 below.
US DOLLAR ONLY Payment Instructions: Pay to:  Bank of America, N.A.
ABA # 026009593
New York, NY
 
Account #: 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Ref: Regis Corporation

Foreign Currency Payment Instructions:
 
Foreign Currency Payment Instruction

--------------------------------------------------------------------------------



 
EXHIBIT I
[FORM  OF] DESIGNATED BORROWER REQUEST

 
            Date:  ___________________, _____            


 


To:            Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Designated Borrower Request is made and delivered pursuant to Section 2.17
of that certain Credit Agreement, dated as of April 13, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Credit Agreement;" the terms defined therein being used  herein as
therein defined), Adtalem Global Education Inc., a Delaware corporation
(“Adtalem”), the Designated Borrowers from time to time party thereto (and
together with Adtalem, the “Borrowers”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swingline Lender and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and not otherwise defined herein shall  have the meanings
assigned to them in the Credit Agreement.

Each of _______________________ (the "Designated Borrower")  and  Adtalem hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a wholly-owned Offshore Subsidiary of Adtalem.

The documents required to be delivered to the Administrative Agent under Section
2.17 of the Credit Agreement will be furnished to the Administrative Agent  in
accordance  with the requirements of  the Credit Agreement.

The true and correct unique identification number that has been issued to the 
Designated  Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:
 
Identification Number
Jurisdiction of Organization
       

 
The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans and    to have Letters of Credit issued for its account under the
Credit Agreement, and understand, acknowledge and agree that neither the
Designated Borrower nor Adtalem on its behalf shall have any right to request
any Loans or Letters of Credit for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Joinder Agreement delivered to Adtalem and the Lenders
pursuant to Section 2.17 of the Credit Agreement.
 
This Designated Borrower Request shall constitute a Loan Document under the 
Credit  Agreement.

 

--------------------------------------------------------------------------------

THIS DESIGNATED BORROWER REQUEST SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.    The terms of Sections
11.17 and 11.19 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.
 
This Designated Borrower Request may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

--------------------------------------------------------------------------------

 
IN  WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request to  be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.
 
 
[DESIGNATED BORROWER]
 
 
 
 
 
 
 
By: ______________________________________________
 
Name:
 
Title:
 
 
 
ADTALEM GLOBAL EDUCATION INC.,
 
a Delaware corporation
 
 
   
 
 
 
By: __________________________
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

EXHIBIT J
[FORM  OF] DESIGNATED BORROWER JOINDER AGREEMENT


 


 
Date: _______________________, _____            


 


To:            Adtalem Global Education Inc.
 


The Lenders party to the Credit Agreement referred to below
 
Ladies and Gentlemen:
 
This Designated Borrower Joinder Agreement is executed and delivered pursuant to
Section 2.17  of that certain Credit Agreement, dated as of April 13, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Credit Agreement;" the terms  defined therein being used
herein as therein defined), among Adtalem Global Education Inc., a Delaware
corporation (“Adtalem”), the Designated Borrowers from time to time party
thereto (and together with Adtalem, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender and reference is made thereto for full particulars 
of the matters described therein. All capitalized terms used in this Designated
Borrower Joinder  Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The parties hereto hereby confirm that from and after the date hereof, [Name of
Designated Borrower] (the "Designated Borrower") shall have obligations, duties
and liabilities toward each of the other parties to the Credit Agreement
identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. The  Designated Borrower confirms its acceptance of, and consents to,
all representations and warranties, covenants, and other terms and provisions of
the Credit Agreement.

Effective as of the date hereof [Name of Designated Borrower] shall be a
Designated Borrower and be permitted to receive Loans and Letters of Credit for
its account on the terms and conditions set forth in the Credit Agreement [and
herein]1 and shall otherwise be a Borrower for  all purposes of  the Credit
Agreement; provided that no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

The additional terms and conditions applicable to extensions of credit to the
Designated Borrower shall be:
 
[Insert applicable terms and  conditions.]


 


This Designated Borrower Joinder Agreement shall constitute a Loan Document
under the Credit Agreement.








 


_____________________________
1  Include bracketed language if additional terms and conditions apply.
 
 
J-1
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
 
 
 
 
By: ________________________________
 
Title: _______________________________
 
 
 
 
 
 
 
[DESIGNATED BORROWER]
 
 
 
 
 
 
 
By: ________________________________
 
Name:
 
Title:
 
 
 
ADTALEM GLOBAL EDUCATION INC.,
 
a Delaware corporation
 
 
 
 
 
 
 
By: ________________________________
 
Name:
 
Title:
 
 
 
 

 

--------------------------------------------------------------------------------

 
EXHIBIT K

[FORM  OF] SECURED PARTY  DESIGNATION NOTICE


 
Date: _____________, _____
 

To:
Bank of America, N.A.,
 
as Administrative Agent
 
Agency Management
 
Mail Code: TX2-984-03-26
 
2380 Performance Drive
 
Building C
 
Richardson, TX 75082
 
Attn: Gavin Shak
 
Phone: 214-209-0529
 
Fax: 214-530-3108
 
Electronic Mail: gavin.shak@baml.com

 
 

 
 
Ladies and Gentlemen:
 
                   THIS SECURED PARTY DESIGNATION NOTICE is made  by
_________________________, a _______________ (the “Designor”), to BANK OF
AMERICA, N.A., as Administrative Agent  under that certain Credit Agreement
referenced below (in such capacity,  the  “Administrative  Agent”).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Credit Agreement.

W I T N E S S E T H :
 
WHEREAS, Adtalem Global Education, Inc., a Delaware  corporation  (“Adtalem”), 
the  Designated Borrowers from time to time party thereto (and together with
Adtalem, the “Borrowers”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender have
entered into that certain Credit Agreement, dated as of April 13, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which certain loans and financial accommodations
have been made to the Borrower;
 
WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Swap Contract]
as a [“Secured Cash Management Agreement”/“Secured Hedge Agreement”] under the
Credit  Agreement  and  the Collateral Documents;
 
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
 
WHEREAS,  the  Designor  has  agreed  to  execute  and  deliver  this  Secured 
Party Designation
Notice:
 
1.
Designation. Designor hereby designates the [Cash Management Agreement/Swap
Contract] described on Schedule 1 hereto to be a “[Specified Cash Management
Agreement/Specified Swap Contract]” and hereby represents and warrants to the
Administrative Agent that such [Cash Management Agreement/Swap Contract]
satisfies all the  requirements under the  Loan  Documents to  be  so 
designated. By executing and delivering this Secured Party Designation Notice, 
the  Designor,  as

 

--------------------------------------------------------------------------------

provided in the Credit Agreement, hereby agrees to be bound by all of the
provisions of the Loan Documents which are applicable to it as a provider of a
[Specified Cash Management Agreement/Specified Swap Contract] and hereby (a)
confirms that it has received a copy of the Loan Documents and such other
documents and information as it has deemed appropriate to make its own decision
to enter into this Secured Party Designation Notice, (b) appoints and
authorizes  the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of Section 9.1 of the Credit Agreement), and (c) agrees that it will
be bound by the provisions of the Loan Documents and will perform in accordance
with its terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a provider of a [Cash Management
Agreement/Swap Contract]. Without limiting the foregoing, the Designor agrees to
indemnify the Administrative Agent as contemplated by Section 11.4(c) of the
Credit Agreement.

 
2.
GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN  ACCORDANCE  WITH, THE LAW OF THE STATE OF NEW
YORK.





 
[signature page follows]



--------------------------------------------------------------------------------

 
                   IN WITNESS WHEREOF, the undersigned have caused this Secured
Party Designation Notice to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.
 
DESIGNOR:
 
 
 
By: _______________________________ 
 
Name: _____________________________
 
Title: ______________________________
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 

 

--------------------------------------------------------------------------------

 
EXHIBIT L
 
[FORM  OF] NOTICE OF LOAN PREPAYMENT




TO:  Bank of America, N.A., as Administrative Agent
 
 
RE:
Credit Agreement dated as of April 13, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms
 
defined therein being used herein as therein defined), among Adtalem Global
Education Inc., a Delaware corporation (“Adtalem”), the Designated Borrowers
from time to time party
 
thereto (and together with Adtalem, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline
 
Lender.
 
 
DATE:  [Date]

________________________________________________________________________________________________________________________________________________________
 
 
       The undersigned  Borrower  hereby notifies the Administrative Agent  that
on _______________16 pursuant to the terms of Section 2.5(a) of the Credit
Agreement, such Borrower intends to prepay the following Loans as more
specifically set forth below:
       ☐     Voluntary prepayment in the following  amount(s):

                            ☐     Eurocurrency Rate Loans: $ _________________17
                                     Applicable Interest Period:
_________________                                                                                                                
 
                ☐    Base Rate Loans: $ _______________________18

                           ☐         Voluntary prepayment of Swingline Loans in
the following amount(s): $ ___________19
 
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT  BLANK]
























________________________________

 
16Specify date of such prepayment.
17Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
18Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).
19Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less,  the entire
principal amount thereof outstanding).

--------------------------------------------------------------------------------


 
[BORROWER],
 
a [__________ ]
 
 
 
By: _____________________________________
 
Name: ___________________________________
 
Title: ____________________________________

 